Exhibit 10.2

 

EXECUTION VERSION

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

dated as of December 31, 2014

 

among

 

DOUGLAS DYNAMICS, L.L.C.

 

as Borrower

 

DOUGLAS DYNAMICS, INC.,
DOUGLAS DYNAMICS FINANCE COMPANY,
FISHER, LLC,
TRYNEX INTERNATIONAL LLC and

DDIZ ACQUISITION, INC. (which on the Restatement Effective Date shall be merged
with and into Henderson Enterprises Group, Inc., with Henderson Enterprises
Group, Inc. surviving such merger)

 

as Guarantors,

 

THE BANKS AND FINANCIAL INSTITUTIONS LISTED HEREIN,
as Lenders,

 

J.P. MORGAN SECURITIES LLC AND WELLS FARGO BANK, N.A.,
as Joint Bookrunners and Joint Lead Arrangers,

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent and Administrative Agent,
and

 

WELLS FARGO BANK, N.A.,
as Syndication Agent

 

--------------------------------------------------------------------------------

 

Senior Secured Term Loan Facility

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS AND INTERPRETATION

1

1.1

Definitions

1

1.2

Accounting Terms

31

1.3

Interpretation, etc.

31

 

 

 

SECTION 2.

LOANS

32

2.1

Term Loans

32

2.2

[RESERVED]

33

2.3

[RESERVED]

33

2.4

Pro Rata Shares; Availability of Funds

33

2.5

Use of Proceeds

33

2.6

Evidence of Debt; Lenders’ Books and Records; Notes

33

2.7

Interest on Loans

34

2.8

Conversion/Continuation

35

2.9

Default Interest

35

2.10

Fees

36

2.11

Scheduled Term Loan Payments

36

2.12

Voluntary Prepayments

36

2.13

Mandatory Prepayments

37

2.14

Application of Prepayments/Reductions

39

2.15

General Provisions Regarding Payments

39

2.16

Market Disruption

41

2.17

Making or Maintaining Eurodollar Rate Loans

41

2.18

Increased Costs; Capital Adequacy

43

2.19

Taxes; Withholding, etc.

44

2.20

Obligation to Mitigate

47

2.21

Soft-Call Premium

47

2.22

Removal or Replacement of a Lender

47

2.23

Incremental Term Loans

48

 

 

 

SECTION 3.

CONDITIONS PRECEDENT

50

3.1

Restatement Effective Date

50

3.2

Notices

52

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

53

4.1

Organization; Requisite Power and Authority; Qualification

53

4.2

Capital Stock and Ownership

53

4.3

Due Authorization

53

4.4

No Conflict

53

4.5

Governmental Consents

54

4.6

Binding Obligation

54

4.7

Financial Condition

54

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

4.8

Projections

54

4.9

No Material Adverse Change

55

4.10

No Restricted Payments

55

4.11

Litigation; Adverse Facts

55

4.12

Payment of Taxes

55

4.13

Properties

55

4.14

Environmental Matters

56

4.15

No Defaults

56

4.16

Governmental Regulation

57

4.17

Margin Regulations

57

4.18

Employee Matters

57

4.19

Employee Benefit Plans

57

4.20

Certain Fees

58

4.21

Solvency

58

4.22

Collateral

58

4.23

Disclosure

59

4.24

Deposit Accounts

59

4.25

Use of Proceeds

59

4.26

Anti-Corruption Laws and Sanctions

59

 

 

 

SECTION 5.

AFFIRMATIVE COVENANTS

59

5.1

Financial Statements and Other Reports

59

5.2

Existence

62

5.3

Payment of Taxes and Claims

62

5.4

Maintenance of Properties

63

5.5

Insurance

63

5.6

Inspections

63

5.7

Lenders Meetings

63

5.8

Compliance with Laws

64

5.9

Environmental

64

5.10

Subsidiaries

65

5.11

Additional Real Estate Assets

65

5.12

Post-Closing

66

5.13

Further Assurances

67

5.14

ERISA

67

5.15

Maintenance of Credit Rating

67

 

 

 

SECTION 6.

NEGATIVE COVENANTS

67

6.1

Indebtedness

67

6.2

Liens

69

6.3

Sales and Leasebacks

71

6.4

No Further Negative Pledges

71

6.5

Restricted Payments

72

6.6

Restrictions on Subsidiary Distributions

73

6.7

Investments

74

6.8

Calculations

75

6.9

Fundamental Changes; Asset Dispositions; Acquisitions

76

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

6.10

Disposal of Subsidiary Interests

77

6.11

Fiscal Year

77

6.12

Transactions with Shareholders and Affiliates

77

6.13

Conduct of Business

77

6.14

Permitted Activities of Holdings

77

6.15

Amendments or Waivers of Certain Agreements

78

6.16

Limitation on Payments Relating to Other Debt

78

6.17

Use of Proceeds

79

 

 

 

SECTION 7.

GUARANTY

79

7.1

Guaranty of the Obligations

79

7.2

Contribution by Guarantors

79

7.3

Payment by Guarantors

80

7.4

Liability of Guarantors Absolute

80

7.5

Waivers by Guarantors

81

7.6

Guarantors’ Rights of Subrogation, Contribution, etc.

82

7.7

Subordination of Other Obligations

83

7.8

Continuing Guaranty

83

7.9

Authority of Guarantors or Company

83

7.10

Financial Condition of Company

83

7.11

Bankruptcy, etc.

83

7.12

Discharge of Guaranty Upon Sale of Guarantor

84

 

 

 

SECTION 8.

EVENTS OF DEFAULT

84

8.1

Events of Default

84

 

 

 

SECTION 9.

AGENTS

86

 

 

 

SECTION 10.

MISCELLANEOUS

89

10.1

Notices

89

10.2

Expenses

90

10.3

Indemnity

90

10.4

Set-Off

91

10.5

Amendments and Waivers

91

10.6

Successors and Assigns; Participations

93

10.7

Independence of Covenants

96

10.8

Survival of Representations, Warranties and Agreements

96

10.9

No Waiver; Remedies Cumulative

96

10.10

Marshalling; Payments Set Aside

96

10.11

Severability

96

10.12

Obligations Several; Independent Nature of Lenders’ Rights

97

10.13

Headings

97

10.14

APPLICABLE LAW

97

10.15

CONSENT TO JURISDICTION

97

10.16

WAIVER OF JURY TRIAL

98

10.17

Confidentiality

98

10.18

Usury Savings Clause

99

10.19

Counterparts

100

10.20

Effectiveness

100

10.21

Appointment for Perfection

100

10.22

USA PATRIOT Act

100

10.23

Amendments; Waivers

100

10.24

No Novation

100

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

4.1

 

Organization and Capital Structure

 

 

4.2

 

Capital Stock and Ownership

 

 

4.9

 

Material Adverse Changes

 

 

4.11

 

Adverse Proceedings

 

 

4.13

 

Real Estate Assets

 

 

4.14

 

Environmental Matters

 

 

4.18

 

Employee Matters

 

 

4.19

 

Employee Benefit Plans

 

 

4.22

 

Certain Existing Liens

 

 

4.24

 

Deposit Accounts

 

 

6.1

 

Certain Indebtedness

 

 

6.2

 

Permitted Liens

 

 

6.7

 

Certain Investments

 

 

6.12

 

Certain Affiliate Transactions

 

 

 

 

 

EXHIBITS:

 

A-1

 

Funding Notice

 

 

A-2

 

Conversion/Continuation Notice

 

 

B

 

Term Loan Note

 

 

C

 

Compliance Certificate

 

 

D

 

Opinion of Counsel for Credit Parties

 

 

E

 

Assignment and Assumption

 

 

F

 

U.S. Tax Certificate

 

 

G

 

Solvency Certificate

 

 

H

 

Counterpart Agreement

 

 

I

 

Pledge and Security Agreement

 

 

J

 

Mortgage

 

 

K

 

Term Lender Addenda

 

 

L

 

Intercreditor Agreement

 

 

M

 

Fixed Charge Coverage Compliance Certificate

 

 

N

 

Term Loan Joinder

 

i

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of December 31,
2014 (the “Agreement”), by and among Douglas Dynamics, Inc., a Delaware
corporation (“Holdings”), Douglas Dynamics, L.L.C., a Delaware limited liability
company and a direct wholly-owned Subsidiary of Holdings (the “Company” or the
“Borrower”), Fisher, LLC, a Delaware limited liability company (“Fisher”),
Douglas Dynamics Finance Company, a Delaware corporation (“DD Finance”), Trynex
International LLC, a Delaware limited liability company formerly known as
Acquisition Tango LLC (“Trynex”), DDIZ Acquisition, Inc., a Delaware corporation
(which on the Restatement Effective Date shall be merged (the “Merger”) with and
into Henderson Enterprises Group, Inc., with Henderson Enterprises Group, Inc.
as the surviving entity) (“Henderson,” and together with Trynex, DD Finance,
Fisher and Holdings, each a “Guarantor” and collectively the “Guarantors”) the
banks and financial institutions listed on the signature pages hereof, JPMorgan
Chase Bank, N.A., as collateral agent for the Lenders and the other Secured
Parties and JPMorgan Chase Bank, N.A., as administrative agent for the Lenders.

 

RECITALS:

 

WHEREAS, the Borrower entered into the Credit and Guaranty Agreement, dated as
of April 18, 2011 (as amended prior to the date hereof, the “Existing Credit
Agreement”), with the guarantors party thereto, the lenders party thereto,
JPMorgan Chase Bank, N.A., as collateral agent and administrative agent, and
certain other parties; and

 

WHEREAS, the parties have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereby agree
that on the Restatement Effective Date (as defined below) the Existing Credit
Agreement shall be amended and restated in its entirety as follows:

 

SECTION 1.             DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions.  The following terms used herein,
including in the preamble, recitals, exhibits and schedules hereto, shall have
the following meanings:

 

“ABL Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement.

 

“ABR Loan” means Loans bearing interest at a rate determined by Alternate Base
Rate.

 

“Accepting Lenders” has the meaning assigned to that term in Section 2.14(d).

 

“Acquisition” means the acquisition of the Target pursuant to the Acquisition
Agreement.

 

--------------------------------------------------------------------------------


 

“Acquisition Agreement” means the Merger Agreement, dated as of November 24,
2014, by and among Holdings, DDIZ Acquisition, Inc., Henderson Enterprises
Group, Inc. and Lynn E. Gorguze.

 

“Acquisition Agreement Representations” means such of the representations made
by or on behalf of the Target in the Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent that the accuracy of any
such representation is a condition to the obligations of Holdings or an
Affiliate thereof to close under the Acquisition Agreement or Holdings (or an
Affiliate thereof) has the right to terminate its obligations under the
Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement.

 

“Acquisition Documentation” means the Acquisition Agreement and all exhibits,
schedules, annexes and other attachments thereto and other agreements related
thereto.

 

“Additional Term Loan Commitment” has the meaning assigned to that term in
Section 2.23.

 

“Additional Term Loan Lender” has the meaning assigned to that term in
Section 2.23.

 

“Additional Term Loans” has the meaning assigned to that term in Section 2.23.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder and under the other Credit
Documents.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the greater of (a) an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate and (b) 1.00%.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Holdings or any of its Subsidiaries, threatened against or affecting Holdings or
any of its Subsidiaries or any property of Holdings or any of its Subsidiaries.

 

“Affected Lender” has the meaning assigned to that term in Section 2.17(b).

 

“Affected Loans” has the meaning assigned to that term in Section 2.17(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Agent” means each of Administrative Agent and Collateral Agent.

 

“Aggregate Payments” has the meaning assigned to that term in Section 7.2.

 

“Agreement” has the meaning assigned to that term in the preamble hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that in no event shall the
Alternate Base Rate be less than 2.00%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Company or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Rate Loan, a percentage, per annum, equal to: (i) in the case of ABR
Loans, 3.25% and (ii) in the case of Eurodollar Rate Loans, 4.25%.

 

“Arranger” means J.P. Morgan Securities LLC and Wells Fargo Bank, N.A., as joint
book runners and lead arrangers hereunder.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than Company or any Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of Holdings’, Company’s, or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any of Holdings’ Subsidiaries, other than
(i) inventory sold or leased in the ordinary course of business (excluding any
such sales by operations or divisions discontinued or to be discontinued),
(ii) equipment that is surplus, obsolete, worn-out, or no longer used or useful
in the business of Holdings, Company or any of its Subsidiaries and is sold or
disposed of in the ordinary course of business, (iii) leasehold interests that
are no longer used or useful in the business of Holdings, Company or any of its
Subsidiaries, (iv) dispositions, by means of trade-in, of equipment used in the
ordinary course of business, so long as such equipment is replaced,
substantially concurrently, by like-kind equipment in an effort to upgrade the
Facilities of Company and its Subsidiaries, (v) Cash and Cash Equivalents used
in a manner not prohibited by the Credit Documents or the Revolving Credit
Documents, and (vi) sales of other assets for aggregate consideration of less
than $1,000,000 with respect to any transaction or series of related
transactions and less than $3,000,000 in the aggregate during any calendar year
(provided, that for purposes of calculating the amounts set forth in this clause
(vi), any transactions or series of related transactions involving aggregate
consideration of $50,000 or less may be excluded).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” in respect of a sale and leaseback transaction
means, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction including any period for which such lease
has been extended or may, at the option of the lessor, be extended.  Such
present value shall be calculated using a discount rate equal to the rate of
interest implicit in such transaction, determined in accordance with GAAP.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

 

“Available Excess Cash Flow” means, with respect to any Restricted Payment to be
made pursuant to Section 6.5(f), any Investment to be made pursuant to
Section 6.7(m) or any prepayment, repurchase or redemption of Other Debt
pursuant to Section 6.16 in any Fiscal Year (commencing with the Fiscal Year
ending December 31, 2015) (i) if the Excess Cash Flow Payment Conditions are
satisfied at the time of making the payment and after giving effect thereto, an
amount equal to (a) either (x) if the Leverage Ratio as of the most recently
completed Fiscal Year for which audited financial statements have been delivered
pursuant to Section 5.1(c) is less than or equal to 3.00 to 1.00, (1) 100% of
the Consolidated Excess Cash Flow for such most recently completed Fiscal Year
minus (2) the aggregate amount of Voluntary Term Loan Prepayments consummated
during the most recently completed Fiscal Year or (y) if the Leverage Ratio as
of the most recently completed Fiscal Year for which audited financial
statements have been delivered pursuant to Section 5.1(c) is greater than 3.00
to 1.00, (1) 50% of the Consolidated Excess Cash Flow for such most recently
completed Fiscal Year minus (2) the aggregate amount of Voluntary Term Loan
Prepayments consummated during the most recently completed Fiscal Year, minus
(b) the sum of (x) Restricted Payments made pursuant to Section 6.5(f) after the
delivery of such financial statements and on or prior to the date of
determination, plus (y) Investments made pursuant to Section 6.7(m) after the
delivery of such financial statements and on or prior to the date of
determination, plus (z) prepayments, repurchases and redemptions of Other Debt
pursuant to Section 6.16 after the delivery of such financial statements and on
or prior to the date of determination and (ii) if the Excess Cash Flow Payment
Conditions are not satisfied at the time of making the payment and after giving
effect thereto, zero.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Beneficiary” means each Agent and Lender.

 

“Blocked Account” means any Deposit Account subject to a Blocked Account
Agreement.

 

“Blocked Account Agreement” means an account control agreement on terms
reasonably satisfactory to the Collateral Agent.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrower Restricted Information” means confidential information, including
MNPI, that is made available by or on behalf of Borrower to Agent, any Lender or
any potential Lender that has not been made available to all Lenders and
potential Lenders.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the States of New York or Wisconsin or is a
day on which banking institutions located in either such state are authorized or
required by law or other governmental action to close and (ii) with respect to
all notices, determinations, fundings and payments in connection with the
Adjusted LIBO Rate or any Eurodollar Rate Loans, the term “Business Day” shall
mean any day which is a Business Day described in clause (i) and which is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person; provided that for all purposes hereof, the determination of
whether a lease is to be treated as a Capital Lease shall be made without giving
effect to any change in accounting for leases when GAAP resulting from the
implementation of proposed Accounting Standards Update (ASU) Leases (Topic 840)
issued August 17, 2010 or any successor proposal.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit, time deposits or bankers’ acceptances
maturing within one year after such date and issued or accepted by any Lender or
by any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; and (v) shares of any money market mutual fund
that (a) has substantially all of its assets invested continuously in the types
of investments referred to in clauses (i) and (ii) above, (b) has net assets of
not less than $500,000,000, and (c) has the highest rating obtainable from
either S&P or Moody’s.

 

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) beneficially owns,
directly or indirectly, more than 50%, on a fully diluted basis, of the
outstanding Capital Stock (measured only by voting power) of Holdings entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the board of directors (or similar governing body) of Holdings,
(ii) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act) beneficially owns, directly or indirectly, more than 35%, on a
fully diluted basis, of the outstanding Capital Stock (measured only by voting
power) of Holdings entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the board of directors (or
similar governing body) of Holdings; or (iii) Holdings

 

5

--------------------------------------------------------------------------------


 

shall cease to beneficially own and control 100% on a fully diluted basis of the
economic and voting interests in the Capital Stock of Company.

 

“Change in Law” means the occurrence, after the Restatement Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 2.18(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the Restatement Effective Date;
provided that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued or implemented and (ii) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III shall be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Closing Date” means April 18, 2011.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent for the Lenders and other Secured Parties under the Collateral Documents
and under the other Credit Documents.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Blocked Account Agreements, the Intercreditor Agreement and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Lenders, a Lien on any real, personal or
mixed property of that Credit Party as security for the Obligations (or to
perfect any Liens so granted).

 

“Commitment” means any Term Loan Commitment.

 

“Company” has the meaning assigned to that term in the preamble hereto.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Company and its Subsidiaries on a consolidated basis equal to the total of
(a) Consolidated Net Income, plus (b) the sum, without duplication, of each of
the following to the extent deducted in the calculation of Consolidated Net
Income for such period (i) Consolidated Interest Expense and non-Cash interest
expense, (ii) provisions for taxes based on income, (iii) total depreciation
expense, (iv) total amortization expense (including amortization of goodwill,
other intangibles, and financing fees and expenses), (v) non-cash impairment
charges, (vi) non-cash expenses resulting from the grant of stock and stock
options and other compensation to management personnel of Company and its
Subsidiaries pursuant to a written incentive plan or agreement, (vii) other
non-Cash items that are unusual or otherwise non-recurring items, (viii) any
extraordinary losses and non-recurring charges during any period (including
severance,

 

6

--------------------------------------------------------------------------------


 

relocation costs, one-time compensation charges and losses or charges associated
with Interest Rate Agreements), (ix) restructuring charges or reserves
(including costs related to closure of Facilities); provided any such cash
restructuring charges shall not exceed $5,000,000 in any 12-month period,
(x) any transaction costs incurred in connection with the issuance, resale or
secondary offering of Securities or any refinancing transaction, in each case
whether or not such transaction is consummated, (xi) any fees and expensed
related to any Permitted Acquisitions and (xii) for periods ending on or before
December 31, 2015, fees, expenses and other transaction costs incurred by the
Company and its Subsidiaries during such period in connection with the
Transactions, minus (c) the sum, without duplication, of (i) non-Cash items
increasing Consolidated Net Income for such period that are unusual or otherwise
non-recurring items, (ii) cash payments made during such period reducing
reserves or liabilities for accruals made in prior periods but only to the
extent such reserves or accruals were added back to “Consolidated Adjusted
EBITDA” in a prior period pursuant to clause (b)(vii) above, and
(iii) Restricted Payments made during such period to Holdings pursuant to
Section 6.5(c)(i) (other than any such Restricted Payments made to Holdings
pursuant to Section 6.5(c)(i) for the purpose of paying fees, expenses and other
transaction costs paid in cash during such period in connection with the
Transactions).

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Company and its Subsidiaries, but
excluding expenditures constituting the purchase price for Permitted
Acquisitions and amounts constituting Net Asset Sale Proceeds and Net
Insurance/Condemnation Proceeds which are reinvested in the business of Company
and its Subsidiaries in accordance with Section 2.13(a) or Section 2.13(b),
respectively, by Company and its Subsidiaries during such period.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis that may properly
be classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) voluntary and scheduled repayments of Consolidated Total Debt
(excluding (x) voluntary repayments financed with Indebtedness, (y) payments and
repayments of Indebtedness under the Revolving Credit Facility (except to the
extent there is an equivalent permanent reduction in commitments thereunder) or
any other working capital facility and (z) voluntary repayments of Term Loans),
(b) cash Consolidated Capital Expenditures (net of any proceeds of (y) any
related financings with respect to such expenditures and (z) to the extent not
excluded in the calculation of Consolidated Capital Expenditures, any sales of
capital assets used to finance such expenditures), (c) Consolidated Interest
Expense paid in cash for such period, (d) the portion of taxes based on income
actually paid in cash during such period by Company or any of its Subsidiaries
whether for such period or any other period, (e) Restricted Payments made under
Sections 6.5(c)(ii)-(iv) during such period, and (f) Restricted Payments or
Investments made under Section 6.5(d)(i) and Section 6.7(l), as applicable, and
which are for any Fiscal Year, declared (in the case of dividends or
distributions) or paid in cash from June 1 of the applicable Fiscal Year to and
including May 31 of the immediately following Fiscal Year.  Consolidated Excess
Cash Flow shall not be reduced by the amount of any Credit Party Purchase.

 

7

--------------------------------------------------------------------------------


 

“Consolidated First Lien Debt” means, as at any date of determination, the
Consolidated Total Debt of Company and its Subsidiaries that is secured by first
priority Liens on any of the assets of the Company or any of its Subsidiaries.

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Company and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Interest Expense for such period,
(ii) scheduled payments for such period of principal on Consolidated Total Debt,
(iii) Consolidated Capital Expenditures for such period other than those
financed with secured Indebtedness permitted by Sections 6.1 and 6.2 or made or
incurred pursuant to Section 6.8(b)(ii) of the Revolving Credit Facility,
(iv) the portion of taxes based on income actually paid in cash during such
period by Company or any of its Subsidiaries whether for such period or any
other period and (v) Restricted Payments permitted under Section 6.5(c) or
Section 6.5(f) and which are paid in cash during such period.

 

“Consolidated Interest Coverage Ratio” on any date of determination (the
“Transaction Date”) means the ratio on a pro forma basis, of (a) Consolidated
Adjusted EBITDA for the Test Period to (b) the sum of (i) Consolidated Interest
Expense for such Test Period; provided, that for purposes of such calculation:
(1) Permitted Acquisitions which occurred during the Test Period or subsequent
to the Test Period and on or prior to the Transaction Date shall be assumed to
have occurred on the first day of the Test Period, (2) transactions giving rise
to the need to calculate the Consolidated Interest Coverage Ratio and the
application of the proceeds therefrom (except as otherwise provided in this
definition) shall be assumed to have occurred on the first day of the Test
Period, (3) the incurrence of any Indebtedness (including the issuance of any
Disqualified Capital Stock) during the Test Period or subsequent to the Test
Period and on or prior to the Transaction Date (and the application of the
proceeds therefrom to the extent used to refinance or retire other Indebtedness)
(other than ordinary working capital borrowings) shall be assumed to have
occurred on the first day of the Test Period, (4) the permanent repayment of any
Indebtedness (including the redemption of any Disqualified Capital Stock) during
the Test Period or subsequent to the Test Period and on or prior to the
Transaction Date (other than ordinary working capital borrowings) shall be
assumed to have occurred on the first day of the Test Period, (5) the
Consolidated Interest Expense attributable to interest on any Indebtedness or
dividends on any Disqualified Capital Stock bearing a floating interest (or
dividend) rate shall be computed on a pro forma basis as if the average rate in
effect from the beginning of the Test Period to the Transaction Date had been
the applicable rate for the entire period, unless Company or any of its
Subsidiaries is a party to a Hedge Agreement (which shall remain in effect for
the 12-month period immediately following the Transaction Date) that has the
effect of fixing the interest rate on the date of computation, in which case
such rate (whether higher or lower) shall be used, and (6) amounts attributable
to operations or businesses permanently discontinued or disposed of prior to the
Transaction Date, shall be excluded, except, in the case of a determination of
Consolidated Fixed Charges, only to the extent that the obligations giving rise
to such Consolidated Fixed Charges would no longer be obligations contributing
to Consolidated Fixed Charges subsequent to the Transaction Date.

 

“Consolidated Interest Expense” means, for any period, (i) total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) payable in cash of Company and its
Subsidiaries (but excluding fees and any original issue discount in connection
with this Agreement and the Revolving Credit Documents) on a consolidated basis
with respect to all outstanding Indebtedness of Company and its Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under Interest Rate Agreements, minus
(ii) the aggregate amount of interest income of Company and its Subsidiaries
during such period paid in cash.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Company) in which any
other Person (other than Company or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Company or any of its Subsidiaries by such Person during such
period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Company or is merged into or consolidated with Company
or any of its Subsidiaries or that Person’s assets are acquired by Company or
any of its Subsidiaries, (c) the income of any Subsidiary of Company to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after-tax gains or losses attributable to Asset Sales or returned surplus assets
of any Pension Plan, and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses. 
Consolidated Net Income shall not be increased as a result of any cancellation
of indebtedness income realized as a result of any Credit Party Purchase.

 

“Consolidated Secured Debt” means, as at any date of determination, the
Consolidated Total Debt of Company and its Subsidiaries that is secured by Liens
on any of the assets of the Company or any of its Subsidiaries.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries
determined on a consolidated basis, without duplication, in accordance with
GAAP; provided, that the amount of revolving Indebtedness to be included at the
date of determination shall be equal to the average of the balances of such
revolving Indebtedness as of the end of each of the prior four calendar quarters
(except that with respect to the first four calendar quarters after the
Restatement Effective Date, the amount of revolving Indebtedness to be included
shall be based on the average of the quarter end balances from the Restatement
Effective Date through the date of determination); provided, further that
notwithstanding any other provision of this Agreement for all purposes hereof
and all calculations required to be made hereunder the amount of Indebtedness
included in Consolidated Total Debt shall be deemed to be 100% of the
outstanding principal amount thereof and shall be determined without regard to
FASB ASC 825.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
indenture, mortgage, deed of trust, or other contract, undertaking, agreement or
other instrument to which that Person is a party or to which such Person or any
of its properties is subject.

 

“Contributing Guarantors” has the meaning assigned to that term in Section 7.2.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

9

--------------------------------------------------------------------------------


 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any other intercreditor agreements (if applicable) and all other
documents, instruments or agreements executed and delivered by a Credit Party
for the benefit of any Agent or any Lender in connection herewith.

 

“Credit Extension” means the making of a Loan.

 

“Credit Party” means each Person (other than any Agent or any Lender or any
other representative thereof) from time to time party to a Credit Document.

 

“Credit Party Purchase” has the meaning assigned to that term in
Section 10.6(i).

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.

 

“DD Finance” has the meaning assigned to that term in the preamble.

 

“Declining Lender” has the meaning assigned to that term in Section 2.14(d).

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Deposit Account” means each checking or other demand deposit account maintained
by any of the Credit Parties other than any Excluded Deposit Accounts.  All
funds in each Deposit Account shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in any Deposit Account.

 

“Discharge of ABL Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Disqualified Capital Stock” means with respect to any Person, (a) Capital Stock
of such Person that, by its terms or by the terms of any security into which it
is convertible, exercisable or exchangeable, is, or upon the happening of an
event or the passage of time or both would be, required to be redeemed or
repurchased including at the option of the holder thereof by such Person or any
of its Subsidiaries, in whole or in part, on or prior to 91 days following the
Maturity Date and (b) any Capital Stock of any Subsidiary of such Person other
than any common equity with no preferences, privileges, and no redemption or
repayment provisions.  Notwithstanding the foregoing, any Capital Stock of the
Company that would constitute Disqualified Capital Stock solely because the
holders thereof have the right to require the Company to repurchase such Capital
Stock upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Capital Stock if the terms of such Capital Stock provide

 

10

--------------------------------------------------------------------------------


 

that the Company may not repurchase or redeem any such Capital Stock pursuant to
such provisions prior to the prepayment of the Loans as are required by this
Agreement.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia and any other
Subsidiary that is not a “controlled foreign corporation” under Section 957 of
the Internal Revenue Code.

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof) and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided, no natural
person and no Affiliate of Holdings shall be an Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, written notice, written notice of
violation, written claim, action, suit, proceeding, demand, abatement order or
other written order or written directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Hazardous Material or any actual or alleged
Hazardous Materials Activity; or (iii) in connection with any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, land use or the protection of the
environment, in any manner applicable to Holdings or any of its Subsidiaries or
any Facility.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person on or after the Restatement
Effective Date, (i) any entity, whether or not incorporated, that is under
common control within the meaning of Section 4001(a)(14) with that Person;
(ii) any corporation which is a member of a controlled group of corporations
within the meaning of Section 414(b) of the Internal Revenue Code of which that
Person is a member; (iii) any trade or business (whether or not incorporated)
which is a member of a group of trades or businesses under common control within
the meaning of Section 414(c) of the Internal Revenue Code of which that Person
is a member; and (iv) any member of an affiliated service group within the
meaning of Section 414(m) or (o) of the Internal Revenue Code of which that
Person, any corporation described in clause (ii) above or any trade or business
described in clause (iii) above is a member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043(c) of ERISA and the regulations issued thereunder with respect to
any Pension Plan (excluding those for which

 

11

--------------------------------------------------------------------------------


 

the provision for 30-day notice to the PBGC has been waived by regulation);
(ii) the failure of Holdings, any of its Subsidiaries, or any of their
respective ERISA Affiliates to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan, or
the failure to meet the minimum funding standard of Section 412 of the Internal
Revenue Code or Section 302 of ERISA with respect to any Pension Plan (whether
or not waived in accordance with Section 412(c) of the Internal Revenue Code);
(iii) the determination that any Pension Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA); (iv) the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (v) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (vi) the withdrawal by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Holdings, any of its Subsidiaries or any of their
respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (vii) the
institution by the PBGC of proceedings to terminate any Pension Plan; (viii) the
imposition, or the occurrence of any events or condition that could reasonably
be expected to result in the imposition, of liability on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (ix) the occurrence of an act or omission which could
give rise to the imposition on Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan
(which fines, penalties, taxes or related charges, for purposes of Section 4.18,
shall be material); (x) the incurrence by Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal (within the meaning of Sections 4203 or 4205 of
ERISA) from any Multiemployer Plan; (xi) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan or
the assets thereof, or against Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan;
(xii) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (xiii) the imposition of a Lien pursuant to
Section 430(k) of the Internal Revenue Code or pursuant to ERISA with respect to
any Pension Plan.

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

“Excess Availability” means (i) prior to the Discharge of ABL Obligations, the
lesser of (1) the commitments then in effect under the Revolving Credit Facility
and (2) the borrowing base then in effect under the Revolving Credit Facility,
minus the sum of (a) the principal amount of outstanding loans under the
Revolving Credit Facility, plus (b) the amount available to be drawn on all
letters of credit issued under the Revolving Credit Facility, plus (c) all the
amount of all unreimbursed drawings on letters of credit issued under the
Revolving Credit Facility and (ii) after the Discharge of ABL Obligations,
(a) the amount of unrestricted Cash and Cash Equivalents on Company’s
consolidated balance sheet, plus (b) the amount available to be drawn on any
replacement revolving credit facility, minus any Cash and Cash Equivalents
included in the borrowing base thereof.

 

12

--------------------------------------------------------------------------------


 

“Excess Cash Flow Payment Conditions” means the satisfaction of each of the
following conditions both immediately before and immediately after giving effect
to the applicable payment: (x) with respect to mandatory prepayments pursuant to
Section 2.13(d), (i) Excess Availability plus unrestricted Cash and Cash
Equivalents on Company’s consolidated balance sheet not included in the
borrowing base under the Revolving Credit Facility is greater than the greater
of $12,500,000 and 12.5% of the commitments then in effect under the Revolving
Credit Facility and (ii) prior to the making of such payment, the Company shall
have delivered a certificate signed by its chief financial officer or treasurer
certifying that the condition in clause (i) has been satisfied and setting forth
its calculations of Excess Availability in reasonable detail and certifying as
to the amount of Cash and Cash Equivalents on Company’s consolidated balance
sheet as of the date of determination and (y) with respect to all other payments
required or permitted to be made based on Consolidated Excess Cash Flow, (i) no
Default or Event of Default shall have occurred and be continuing, (ii) the
Fixed Charge Coverage Ratio for the four Fiscal Quarter Period ending on the
last day of the most recently completed Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1(b), 5.1(c) calculated on
a pro forma basis giving effect to the applicable payment shall be greater than
1.00 to 1.00, (iii) Excess Availability both before and after giving effect to
the applicable payment shall be greater than the greater of $15,000,000 or 15%
of the revolving commitments then in effect under the Revolving Credit Facility,
(iv) in the case of prepayments, redemption and repurchases of Other Debt
pursuant to Section 6.16, the Secured Debt Ratio both immediately before and
after giving effect to the payment is less than 3.50 to 1.00 and (v) prior to
the making of such payment, the Company shall have delivered a Fixed Charge
Coverage Compliance Certificate together with a certificate signed by its chief
financial officer or treasurer certifying that the conditions in subclauses
(i) through (iv) of clause (y) have been satisfied and setting forth a
calculation of Excess Availability, Consolidated Excess Cash Flow and Available
Excess Cash Flow.

 

“Excess Collateral Availability” means (i) prior to the Discharge of ABL
Obligations, the borrowing base then in effect under the Revolving Credit
Facility, minus the sum of (a) the principal amount of outstanding loans under
the Revolving Credit Facility, plus (b) the amount available to be drawn on all
letters of credit issued under the Revolving Credit Facility, plus (c) the
amount of all unreimbursed drawings on letters of credit issued under the
Revolving Credit Facility and (ii) after the Discharge of ABL Obligations,
(a) unrestricted Cash and Cash Equivalents on Company’s consolidated balance
sheet as of the date of determination, plus (b) the amount available to be drawn
on any replacement revolving credit facility, minus any Cash and Cash
Equivalents included in the borrowing base thereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Deposit Accounts” means, collectively, (a) Deposit Accounts
established solely for the purpose of funding payroll and trust accounts and
funded solely with amounts necessary to cover then outstanding payroll
liabilities and amounts required to be retained in such trust accounts, as well
as minimum balance requirements; (b) Deposit Accounts with amounts on deposit
that, when aggregated with the amounts on deposit in all other Deposit Accounts
for which a Control Agreement has not been obtained (other than those specified
in clause (a) and (c)), do not at any time exceed $4,000,000; (c) Deposit
Accounts, with amounts on deposit which in the aggregate that do not at any time
exceed $1,000,000, held at a financial institution that is not, for United
Stated federal income tax purposes (i) an individual who is a citizen or
resident of the United States or (ii) a corporation, partnership or other entity
treated as a corporation or partnership created or organized in or under the
laws of the United States, or any political subdivision thereof; (d) zero
balance disbursement accounts; and (e) Deposit Accounts, with amounts on deposit
which in the aggregate do not at any time exceed $500,000, the sole proceeds of
which are funds received by a Credit Party from credit card sales; provided
that, in each of the foregoing cases, if reasonably requested by the Collateral
Agent or the Administrative Agent, Company shall

 

13

--------------------------------------------------------------------------------


 

provide such Agent with periodic updates of the account numbers and names of all
financial institutions where such Deposit Accounts are maintained.

 

“Excluded Taxes” means, with respect to any payment made by any Credit Party
under any Credit Document, any of the following Taxes imposed on or with respect
to a Recipient: (a) income or franchise Taxes (however denominated) imposed on
(or measured by) net income by the United States of America or by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction in which Lender is located or in which the Lender’s applicable
lending office is located, (c) in the case of a Non-U.S. Lender (other than an
assignee pursuant to a request by Company under Section 2.22), any U.S. Federal
withholding Taxes resulting from any law in effect (including FATCA) on the date
such Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non-U.S. Lender’s failure to comply
with Section 2.19(f), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Company with respect
to such withholding Taxes pursuant to Section 2.19(a), and (d) Taxes that would
not have been imposed but for a failure by any Recipient, or any legal or
beneficial holder of an interest in any entity (other than an entity that is a
U.S. Person) through which payments by or on account of any Credit Party are
made under any Credit Document, to comply with any applicable reporting
requirement if such compliance is required by FATCA as a precondition to relief
or exemption from such Tax.

 

“Existing Credit Agreement” has the meaning assigned to that term in the
recitals hereto.

 

“Existing Mortgaged Property” has the meaning assigned to that term in section
5.12(b).

 

“Existing Term Lender” has the meaning assigned to the term “Lender” in the
Existing Credit Agreement.

 

“Existing Term Loans” means the “Term Loans” outstanding under the Existing
Credit Agreement immediately prior to the Restatement Effective Date.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Share” has the meaning assigned to that term in Section 7.2.

 

“Fair Share Contribution Amount” has the meaning assigned to that term in
Section 7.2.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
law, regulation, rule, promulgation, or official agreement implementing an
official government agreement with respect to the foregoing.

 

14

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

“Financial Plan” has the meaning assigned to that term in Section 5.1(i).

 

“First Lien Debt Ratio” means the ratio as of the date of determination of
(i) Consolidated First Lien Debt, less unrestricted Cash and Cash Equivalents of
Company and its Subsidiaries as of such day in excess of $1,000,000 (up to a
maximum amount of $15,000,000 as of any date of determination), the contents of
which are in a Blocked Account or in a securities account subject to a valid
First Priority Lien in favor of the Collateral Agent and a control agreement in
favor of the Collateral Agent on terms satisfactory to the Collateral Agent in
its sole discretion, to (ii) Consolidated Adjusted EBITDA for the Test Period
most recently ended.

 

“First Offer” has the meaning assigned to that term in Section 2.14(d).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

 

“Fisher” has the meaning assigned to that term in the preamble.

 

“Fixed Charge Coverage Compliance Certificate” means a Compliance Certificate
substantially in the form of Exhibit M.

 

“Fixed Charge Coverage Ratio” means the ratio of (a) the aggregate amount of
Consolidated Adjusted EBITDA for the Test Period to (b) the aggregate
Consolidated Fixed Charges during the Test Period.

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of the Collateral Agent, for the benefit of the Lenders, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of Company which is
not a Domestic Subsidiary.

 

“Funding Guarantors” has the meaning assigned to that term in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

15

--------------------------------------------------------------------------------


 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” has the meaning assigned to that term in the Pledge and Security
Agreement.

 

“Guaranteed Obligations” has the meaning assigned to that term in Section 7.1.

 

“Guarantor” means each of (i) Holdings, and (ii) each Guarantor Subsidiary.

 

“Guarantor Subsidiary” means (i) Fisher, (ii)  DD Finance, (iii) each Domestic
Subsidiary of Holdings (other than Borrower) from time to time party to this
Agreement, and (iv) to the extent no adverse tax consequences to Company could
result therefrom, each Foreign Subsidiary of Holdings from time to time party to
this Agreement.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material, waste or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority.

 

“Hazardous Materials Activity” means any past, current or threatened activity,
event or occurrence involving any Hazardous Materials, including the use,
manufacture, possession, storage, presence, Release, threatened Release,
discharge, placement, generation, transportation, processing, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

 

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement.

 

“Henderson” has the meaning assigned to that term in the preamble.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Holdings” has the meaning assigned to that term in the preamble hereto;
provided that after the effective date of a Permitted Holdings Reincorporation,
“Holdings” shall refer to Douglas Dynamics, Inc., as incorporated under the laws
of the state of Wisconsin.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

16

--------------------------------------------------------------------------------


 

“Increased-Cost Lenders” has the meaning assigned to that term in Section 2.22.

 

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) the principal portion of obligations with
respect to Capital Leases; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money
(excluding accounts payable which are classified as current liabilities in
accordance with GAAP and accrued expenses in each case incurred in the ordinary
course of business); (iv) any obligation owed for all or any part of the
deferred purchase price of property or services (excluding any such obligations
incurred under ERISA but including earn-outs incurred in connection with a
Permitted Acquisition to the extent required to be reflected on a balance sheet
in accordance with GAAP to the extent such earn-out obligations are not paid
within 30 days after the amount due is finally determined), which purchase price
is due more than six months from the date of incurrence of the obligation in
respect thereof; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the amount available to be drawn under on any letter
of credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof;
(ix) any liability of such Person for an obligation of another through any
agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefore, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or
(b) of this clause (ix), the primary purpose or intent thereof is as described
in clause (viii) above; (x) all net payment obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including, without limitation, any Interest Rate Agreement and Currency
Agreement, whether entered into for hedging or speculative purposes; (xi) the
principal balance outstanding under any synthetic lease, tax retention lease,
off-balance sheet loan or similar off-balance sheet financing product; and
(xii) the indebtedness of any partnership or Joint Venture in which such Person
is a general partner or a joint venturer except to the extent that the terms of
such indebtedness provide that such indebtedness is nonrecourse to such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Credit Party under any Credit Document
and (b) Other Taxes.

 

“Indemnitee” has the meaning assigned to that term in Section 10.3(a).

 

“Installment” has the meaning assigned to that term in Section 2.11.

 

“Intellectual Property” means all intellectual property, including patents,
trademarks, service marks, tradenames, domain names, trade secrets, copyrights,
technology, know-how, inventions, methods and processes used in or necessary for
the conduct of the business of Company and its Subsidiaries.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Restatement Effective Date by and among the Credit Parties parties thereto, the
Agents and JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent under the Revolving Credit Documents,

 

17

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit L, as it may be amended, supplemented or
otherwise modified from time to time

 

“Interest Payment Date” means with respect to (i) any ABR Loan, the last
Business Day in each of March, June, September and December of each year through
the final maturity date of such Loan; and (ii) any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan; provided, in the case
of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months, as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c), of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
portion of any Term Loan shall extend beyond the Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Restatement Effective Date and from time to time hereafter, and any
successor statute.

 

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
as of the Specified Time on the Quotation Day for such Interest Period.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (including any Subsidiary of Holdings);
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of Holdings from any Person other than
Company or any Guarantor Subsidiary, of any Capital Stock of such Subsidiary;
and (iii) any direct or indirect loan, advance (other than advances to employees
for moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by
Holdings or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary

 

18

--------------------------------------------------------------------------------


 

course of business. The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto minus the amount of any
return of capital with respect to such Investment, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Lender” has the meaning assigned to that term in the preamble hereto, and shall
include any other Person that becomes a party hereto pursuant to an Assignment
and Assumption or a Term Loan Joinder Agreement, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.

 

“Leverage Ratio” means the ratio as of the date of determination of
(i) Consolidated Total Debt, less unrestricted Cash and Cash Equivalents of
Company and its Subsidiaries as of such day in excess of $1,000,000 (up to a
maximum amount of $15,000,000 as of any date of determination), the contents of
which are in a Blocked Account or in a securities account subject to a valid
First Priority Lien in favor of the Collateral Agent and a control agreement in
favor of the Collateral Agent on terms satisfactory to the Collateral Agent in
its sole discretion, to (ii) Consolidated Adjusted EBITDA for the Test Period
most recently ended.

 

“LIBO Rate” means, with respect to any Eurodollar Rate Loan for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) as of the Specified
Time on the Quotation Day for such Interest Period; provided that if the Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement; provided, further, that if the Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to Dollars, then the LIBO Rate shall be the Interpolated Rate at
such time (provided that if the Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement); provided
further that all of the foregoing shall be subject to Section 2.16.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan” means a Term Loan.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties, assets or financial condition of Holdings and its
Subsidiaries taken as a whole; (ii)

 

19

--------------------------------------------------------------------------------


 

the ability of any Credit Party to perform its Obligations; (iii) the legality,
validity, binding effect or enforceability against a Credit Party of a Credit
Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any Credit Document.

 

“Maturity Date” means December 31, 2021.

 

“Merger” has the meaning assigned to that term in the preamble.

 

“MNPI” means, on any date, material non-public information with respect to any
Credit Party, the Term Loans or any securities issued by a Credit Party that has
not been disclosed to the Lenders (other than Lenders that do not wish to
receive MNPI or any such information that is disclosed to all Lenders in
accordance with the confidentiality provisions of this Agreement) prior to such
date to the extent such information could reasonably be expected to have a
material effect upon, or otherwise be material to, a Lender’s decision to assign
Term Loans to, or acquire Term Loans from, a Credit Party.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Mortgage Amendment” has the meaning assigned to that term in section 5.12(c).

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA to which Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates (i) makes or is
obligated to make contributions; (ii) during the preceding five plan years, has
made or been obligated to make contributions; or (iii) has any actual or
contingent liability.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Group Member or any ERISA Affiliate) at least two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including, without limitation, (a) income taxes estimated in
good faith by the seller thereof to be payable by the seller as a result of any
gain recognized in connection with such Asset Sale, (b) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale, (c) brokerage fees and legal expenses incurred
directly attributable to such Asset Sale; and (d) any reserves required to be
established by the seller thereof in accordance with GAAP against liabilities
reasonably anticipated and directly attributable to the Asset Sale, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under
indemnification obligations associated with such Asset Sale.

 

“Net Cash Balance” means, at any time, the (a) sum of all Cash and Cash
Equivalents held by Credit Parties minus (b) the sum of the aggregate principal
amount of loans outstanding under the

 

20

--------------------------------------------------------------------------------


 

Revolving Credit Facility plus the aggregate maximum amount which may be drawn
under all letters of credit issued under the Revolving Credit Facility.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Holdings or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Holdings or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes estimated in good faith by the seller thereof to be payable as a result of
any gain recognized in connection therewith.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Note” means a Term Loan Note.

 

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them, under any Credit Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Credit Party, would have accrued on any Obligation, whether or not a claim
is allowed against such Credit Party for such interest in the related bankruptcy
proceeding), payments for fees, expenses, indemnification or otherwise.

 

“Obligee Guarantor” has the meaning assigned to that term in Section 7.7.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Credit Document).

 

“Other Debt” has the meaning assigned to that term in Section 6.16.

 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or

 

21

--------------------------------------------------------------------------------


 

perfection of a security interest under, or otherwise with respect to, any
Credit Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment under Section 2.22).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan (including a Multiple Employer
Plan, but not including a Multiemployer Plan) which is subject to Title IV of
ERISA, Section 412 of the Internal Revenue Code, or Section 302 of ERISA
(i) which is or was sponsored, maintained or contributed to by, or required to
be contributed to by Holdings or any of its Subsidiaries or any respective ERISA
Affiliates; or (ii) with respect to which Holdings or any of its Subsidiaries or
any respective ERISA Affiliates has any actual or contingent liability.

 

“Perfection Deliverables” means, with respect to any Credit Party, or any Person
that becomes a Credit Party pursuant to Section 5.10 and to the extent required
to be delivered under such Section:

 

(i)                       evidence satisfactory to Collateral Agent of the
compliance by such Credit Party of its obligations under the Pledge and Security
Agreement and the other Collateral Documents (including, without limitation, its
obligations (A) to execute and deliver (x) UCC financing statements,
(y) originals of securities, instruments and chattel paper and (z) any
agreements governing deposit and/or securities accounts as provided therein, and
(B) to file intellectual property security agreements with the United States
Patent and Trademark Office and the United States Copyright Office);

 

(ii)                    (A)                               to the extent required
to be delivered by the Collateral Agent, the results of searches, by Persons
satisfactory to Collateral Agent, of all effective UCC financing statements (or
equivalent filings), fixture filings and all judgment and tax lien filings which
may have been made with respect to any personal or mixed property of such Credit
Party, and of filings with the United States Patent and Trademark Office and the
United States Copyright Office, together with copies of all such filings
disclosed by such searches, and (B) UCC termination statements (or similar
documents), releases to be filed with the United States Patent and Trademark
Office and the United States Copyright Office, and other filings duly executed
by all applicable Persons for filing in all applicable jurisdictions and offices
as may be necessary to terminate any effective UCC financing statements (or
equivalent filings) and other filings disclosed in such searches (other than any
such financing statements in respect of Permitted Liens);

 

(iii)                 to the extent required to be delivered by the Collateral
Agent, opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in the Collateral of such Credit Party
and such other matters as Collateral Agent may reasonably request, in each case
in form and substance reasonably satisfactory to Collateral Agent; and

 

(iv)                evidence that such Credit Party shall have taken or caused
to be taken any other action, executed and delivered or caused to be executed
and delivered any other agreement, document and instrument (including without
limitation, any intercompany notes evidencing Indebtedness permitted to be
incurred pursuant to Section 6.1(b)) and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent.

 

22

--------------------------------------------------------------------------------


 

“Permitted Acquisition” means any acquisition by Company or any of its
wholly-owned Guarantor Subsidiaries, whether by purchase, merger or otherwise,
of all or substantially all of the assets of, all of the Capital Stock of, or a
business line or unit or a division of, any Person; provided, that:
(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations; (iii) in the case of the acquisition
of Capital Stock, all of the Capital Stock (except for any such Securities in
the nature of directors’ qualifying shares required pursuant to applicable law)
acquired or otherwise issued by such Person or any newly formed Subsidiary of
Company in connection with such acquisition shall be owned not less than 80% by
Company or a Guarantor Subsidiary thereof, and Company shall have taken, or
caused to be taken, each of the actions (and within the time periods) set forth
in Sections 5.10 and/or 5.11, as applicable; (iv) any Person or assets or
division as acquired in accordance herewith shall be in same business or lines
of business in which Company and/or its Subsidiaries are engaged as of the
Restatement Effective Date or any business reasonably related thereto; and
(v) each such Permitted Acquisition shall be effectuated pursuant to the terms
of a consensual merger or stock purchase agreement or other consensual
acquisition agreement between the Company or the applicable Subsidiary and the
applicable seller or Person being so acquired.

 

“Permitted Holdings Reincorporation” means a change of the jurisdiction of
organization of Holdings from Delaware to Wisconsin; provided that (i) no
Default exists or would result therefrom and the representations and warranties
contained in Section 4 and the other Credit Documents (other than any
representation to the effect the Holdings is incorporated in Delaware and not in
Wisconsin) are true and correct in all material respects (or in all respects, if
qualified by materiality) on and as of that date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or in all respects, if qualified by materiality) on and as of such
earlier date, (ii) the person resulting therefrom shall be named Douglas
Dynamics, Inc., and shall be a corporation organized under the laws of the state
of Wisconsin, and shall expressly confirm its obligations under this Agreement
and the other Credit Documents to which it is a party pursuant to a confirmation
in form and substance reasonably satisfactory to the Administrative Agent,
(iii) the Borrower Representative shall have provided 30 days’ prior written
notice to the Administrative Agent of such Permitted Holdings Reincorporation,
(iv) Holdings shall be in compliance, before and after such Permitted Holdings
Reincorporation, with all its covenants and obligations under this Agreement and
the other the Credit Documents, (v) each other Credit Party shall in connection
therewith expressly confirm its obligations under this Agreement and the other
Credit Documents to which it is a party pursuant to a confirmation in form and
substance reasonably satisfactory to the Administrative Agent, (vi) Holdings
and, to the extent requested by the Administrative Agent, each other Credit
Party, shall have executed and delivered, as applicable, such supplemental
Collateral Documents (including additional UCC and other filings) as the
Administrative Agent shall reasonably request, each in form and substance
reasonably satisfactory to the Administrative Agent, (vii) the Credit Parties
shall have taken all corresponding actions required pursuant to the Revolving
Credit Facility and the Intercreditor Agreement and (viii) Holdings and, to the
extent applicable, each other Credit Party, shall have delivered opinions of
counsel and related officers’ certificates reasonably requested by the
Administrative Agent with respect to the execution and delivery and
enforceability of the documents referred to above and the compliance of such
Permitted Holdings Reincorporation with the provisions hereof, and all such
opinions of counsel shall be satisfactory to the Administrative Agent; and
provided, further, that (x) if the foregoing are satisfied, all references
hereunder and under the other Credit Documents to Holdings shall be references
to Holdings as so reincorporated and (y) notwithstanding any provision of
Section 10.5, the Administrative Agent and the Collateral Agent are each hereby
authorized by the Lenders to make any amendments to the Credit Documents that
are necessary to reflect the foregoing.

 

23

--------------------------------------------------------------------------------


 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Refinancing” means, with respect to any Indebtedness, extensions,
renewals, refinancings or replacements of such Indebtedness; provided that such
extensions, renewals, refinancings or replacements (i) are on terms and
conditions (including the terms and conditions of any guarantees of or other
credit support for such Indebtedness) not materially less favorable taken as a
whole to Company and its Subsidiaries, the Administrative Agent, the Collateral
Agent or the Lenders than the terms and conditions of the Indebtedness being
extended, renewed, refinanced or replaced, (ii) do not add as an obligor any
Person that would not have been an obligor under the Indebtedness being
extended, renewed replaced or refinanced, (iii) do not result in a greater
principal amount or shorter remaining average life to maturity than the
Indebtedness being extended, renewed replaced or refinanced and (iv) are not
effected at any time when a Default or Event of Default has occurred and is
continuing or would result therefrom.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Phase I Report” means, with respect to any Facility, a report that (i) conforms
to the ASTM Standard Practice for Environmental Site Assessments: Phase I
Environmental Site Assessment Process, E 1527, (ii) was conducted no more than
six months prior to the date such report is required to be delivered hereunder,
by one or more environmental consulting firms reasonably satisfactory to
Administrative Agent, (iii) includes an assessment of asbestos-containing
materials at such Facility, (iv) is accompanied by (a) an estimate of the
reasonable worst-case cost of investigating and remediating any Hazardous
Materials Activity identified in the Phase I Report as giving rise to an actual
or potential material violation of any Environmental Law or as presenting a
material risk of giving rise to a material Environmental Claim, and (b) a
current compliance audit setting forth an assessment of Holdings’, its
Subsidiaries’ and such Facility’s current and past compliance with Environmental
Laws and an estimate of the cost of rectifying any non-compliance with current
Environmental Laws identified therein and the cost of compliance with reasonably
anticipated future Environmental Laws identified therein.

 

“Pledge and Security Agreement” means the Amended and Restated Term Pledge and
Security Agreement dated as of the Restatement Effective Date by Borrower and
each Guarantor, substantially in the form of Exhibit I, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Prepayment Amount” has the meaning assigned to that term in Section 2.14(d).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors); each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Principal Office” means the Administrative Agent’s principal office in New York
City, or such other office as the Administrative Agent may from time to time
designate in writing to Borrower and each Lender.

 

“Projections” has the meaning assigned to that term in Section 4.8.

 

24

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Term Loans of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders.

 

“Public Lender” means a Lender whose representatives may trade in securities of
Holdings, the Borrower or any of their respective Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

 

“Quotation Day” means with respect to any Eurodollar Rate Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

“Real Estate Asset Deliverables” means, with respect to any Real Estate Asset,
and to the extent required to be delivered pursuant to Section 5.11 or
Section 5.12:

 

(i)             fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
such Real Estate Asset;

 

(ii)          at the request of the Collateral Agent, an opinion of counsel
(which counsel shall be reasonably satisfactory to Collateral Agent) in each
state in which such Real Estate Asset is located with respect to the
enforceability of the form(s) of Mortgages to be recorded in such state and such
other matters as Collateral Agent may reasonably request, in each case in form
and substance reasonably satisfactory to Collateral Agent;

 

(iii)       at the request of the Collateral Agent, (a) ALTA mortgagee title
insurance policies or unconditional commitments therefore issued by one or more
title companies reasonably satisfactory to the Collateral Agent with respect to
such Real Estate Asset, in amounts satisfactory to the Collateral Agent with
respect to such Real Estate Asset, dated as of the date of the recording of the
Mortgage with respect to such Real Estate Asset and otherwise in form and
substance reasonably satisfactory to Collateral Agent (each, a “Title Policy”),
and copies of all recorded documents listed as exceptions to title or otherwise
referred to therein and (b) evidence satisfactory to Collateral Agent that such
Credit Party has paid to the title company or to the appropriate governmental
authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of each Title Policy and all recording
and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgages for such Real Estate Asset in the
appropriate real estate records;

 

(iv)      a completed Federal Emergency Management Agency Standard Flood Hazard
Determination and evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, in form and substance
reasonably satisfactory to Collateral Agent;

 

(v)         at the request of the Collateral Agent, ALTA surveys of such Real
Estate Asset, certified to Collateral Agent and dated as of a date acceptable to
the title company for removal of the survey exceptions in the Title Policy for
such Real Estate Asset, and otherwise in form and substance reasonably
satisfactory to the Collateral Agent;

 

25

--------------------------------------------------------------------------------


 

(vi)      with respect only to any Real Estate Asset described in Section 5.11
hereof, upon request of the Administrative Agent, a USPAP and FIRREA appraisal
of each such Real Estate Asset prepared by an MAI appraiser reasonably
acceptable to the Administrative Agent on which the Agents and the Lenders (and
their respective permitted assigns) may rely; and

 

(vii)   a landlord’s agreement, mortgagee agreement or bailee letter, as
applicable, from the lessor of each leased property, mortgagee of owned property
or bailee with respect to any warehouse; provided that the failure to deliver
such landlord’s agreement, mortgagee agreement or bailee letter shall not be a
Default hereunder so long as the Credit Parties use commercially reasonable
efforts to obtain such landlord’s agreement, mortgagee agreement or bailee
letter.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Collateral Agent.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upward to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks as of the Specified Time on the Quotation Day for Loans in
Dollars and the applicable Interest Period as the rate at which the relevant
Reference Bank could borrow funds in the London interbank market in Dollars and
for the relevant period, were it to do so by asking for and then accepting
interbank offers in reasonable market size in that currency and for that period.

 

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower.

 

“Register” has the meaning assigned to that term in Section 10.6(e).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund or similar investment vehicle that invests in commercial
loans and that is managed or advised by (i) the Lender, (ii) an Affiliate of
Lender or (iii) the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Related Lender Assignment” has the meaning assigned to that term in
Section 10.6(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Lender” has the meaning assigned to that term in Section 2.22.

 

26

--------------------------------------------------------------------------------


 

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than 50% of the sum of the aggregate Term Loan
Exposure of all Lenders.

 

“Restatement Effective Date” means the date on which the conditions precedent
set forth in Section 3.1 are satisfied, which date is December 31, 2014.

 

“Restricted Payment” means (i) any dividend or other distribution (including,
for the avoidance of doubt, any payment pursuant to Section 6.5(d)), direct or
indirect, on account of any shares of any class of stock (or of any other
Capital Stock) of Holdings, Company or any of their respective Subsidiaries now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock (or of any other Capital Stock)
of Holdings, Company or any of their respective Subsidiaries now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock (or of any other Capital Stock) of Holdings, Company or any of their
respective Subsidiaries now or hereafter outstanding; and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Indebtedness permitted
pursuant to Sections 6.1(b), 6.1(e) (in respect of Indebtedness incurred under
Sections 6.1(b), 6.1(h) or 6.1(k) (to the extent constituting subordinated
Indebtedness)).

 

“Revolving Credit Documents” means all documents, instruments or agreements
executed and delivered by Holdings or any of its Subsidiaries for the benefit of
any agent or lender in connection with the Revolving Credit Facility.

 

“Revolving Credit Facility” means the $100,000,000 amended and restated senior
secured revolving credit facility pursuant to the amended and restated revolving
credit agreement dated as of the Restatement Effective Date among Holdings, the
Company, Fisher, DD Finance, the lenders party thereto, JPMorgan Chase Bank,
N.A. as administrative agent and JPMorgan Chase Bank, N.A., as collateral agent,
as it may be further amended, modified, refinanced or replaced from time to
time, including amendments increasing the principal amount of revolving loans
available thereunder.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

27

--------------------------------------------------------------------------------


 

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.

 

“Second Offer” has the meaning assigned to that term in Section 2.14(d).

 

“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Secured Debt Ratio” means the ratio as of the date of determination of
(i) Consolidated Secured Debt, less unrestricted Cash and Cash Equivalents of
the Company and its Subsidiaries in excess of $1,000,000 (up to a maximum amount
of $15,000,000) as of any date of determination, the contents of which are in a
Blocked Account or in a securities account subject to a valid First Priority
Lien in favor of the Collateral Agent and a control agreement in favor of the
Collateral Agent on terms satisfactory to the Collateral Agent in its sole
discretion, in each case, as of such date, to (ii) Consolidated Adjusted EBITDA
for the Test Period most recently ended.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings and Borrower substantially in the form of Exhibit G.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person has not incurred
and does not intend to incur, or believe (nor should it reasonably believe) that
it will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (B) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Representations” means the representations and warranties set forth
in Section 4.1, 4.3, 4.4(a), 4.4(b), 4.5, 4.6, 4.16, 4.17, 4.21, 4.22(a), 4.25
and 4.26.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the

 

28

--------------------------------------------------------------------------------


 

maximum reserve percentage (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentage shall include those imposed
pursuant to such Regulation D.  Eurodollar Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subject Transaction” has the meaning assigned to that term in
Section 6.8(c)(i).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

“Target” means Henderson Enterprises Group, Inc., a Delaware corporation.

 

“Target Bonding Agreement” means the General Application and Agreement of
Indemnity, dated as of February 4, 2010, among Henderson Products, Inc., the
Target, Employers Mutual Casualty Company, EMCASCO Insurance Company, Dakota
Fire Insurance Company, Illinois EMCASCO Insurance Company, Union Insurance
Company of Providence, EMC Property & Casualty Company and Hamilton Mutual
Insurance Company.

 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Lender Addendum” means either a “Term Loan Converting Lender” Addendum or
a “Term Loan Funding Lender” Addendum, substantially in the form of Exhibit K-1
or Exhibit K-2, respectively.

 

“Term Loan” means an extension of credit by a Lender to Borrower pursuant to
Sections 2.1(a), 2.8 and 2.23, as applicable.

 

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund any Term Loan and/or in the case of Existing Term Lenders, convert its
Existing Term Loan into a Term Loan hereunder, in each case on the Restatement
Effective Date, expressed as an amount representing the maximum principal amount
of the Term Loan to be made or converted by such Lender hereunder and “Term Loan
Commitments” means such commitments of all Lenders in the aggregate.  The
aggregate amount of the Term Loan Commitments as of the Restatement Effective
Date is $190,000,000.

 

29

--------------------------------------------------------------------------------


 

“Term Loan Commitment Conversion Amount” means, with respect to any Lender, the
“Term Loan Commitment Conversion Amount” of such Lender as set forth in its Term
Lender Addendum.

 

“Term Loan Commitment Funding Amount” means, with respect to any Lender, the
portion (if any) of its Term Loan Commitment that appears under the heading
“Term Loan Commitment Funding Amount” on its Term Lender Addendum.

 

“Term Loan Converting Lender” means any Lender with a Term Loan Commitment
Conversion Amount (in its capacity as such).

 

“Term Loan Exposure” means, with respect to any Lender as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to the principal amount of the Term
Loans of such Lender’s Term Loan Commitment.

 

“Term Loan Funding Lender” means any Lender with a Term Loan Commitment Funding
Amount (in its capacity as such).

 

“Term Loan Joinder Agreement” means the Term Loan Joinder Agreement,
substantially in the form of Exhibit N hereto.

 

“Term Loan Note” means a promissory note in the form of Exhibit B, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Term Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement.

 

“Terminated Lender” has the meaning assigned to that term in Section 2.22.

 

“Test Period” means, at any time, the four Fiscal Quarters last ended (in each
case taken as one accounting period) for which financial statements have been or
are required to have been delivered, pursuant to Section 5.1(b) or 5.1(c) (or,
prior to the first delivery of financial statements pursuant to Section 5.1, the
four Fiscal Quarter period ended on September 30, 2014).

 

“Title Policy” has the meaning assigned to that term in the definition of “Real
Estate Asset Deliverables.”

 

“Transactions” means (a) the consummation of the Acquisition and the Merger,
(b) the execution, delivery and performance by each Credit Party of the Credit
Documents to which they are to be a party as of the Restatement Effective Date
(and, in the case of the Company, the borrowing of Loans and the use of proceeds
thereof in accordance with the terms hereof), (c) the execution and delivery by
each Credit Party of the Revolving Credit Documents to which they are to be a
party as of the Restatement Effective Date (and, in the case of the Company, the
borrowing of loans thereunder and the issuance of letters of credit thereunder
and the use of proceeds thereof in accordance with the terms thereof) and
(d) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

 

“Trynex” has the meaning assigned to that term in the preamble.

 

“Type of Loan” means an ABR Loan or a Eurodollar Rate Loan.

 

30

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.19(f)(ii)(D)(2).

 

“Voluntary Term Loan Prepayments” has the meaning assigned to such term in
Section 2.13(d).

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Yield” means, for any loan on any date on which any “Yield” is required to be
calculated hereunder pursuant to Section 2.21, the internal rate of return on
such loan determined by the Administrative Agent in consultation with Borrower
utilizing (a) the greater of (i) if applicable, any minimum Adjusted LIBO Rate
applicable to such loan on such date and (ii) the forward LIBOR curve
(calculated on a quarterly basis) as calculated by the Administrative Agent in
accordance with its customary practice during the period from such date to the
earlier of (x) the date that is four (4) years following such date and (y) the
maturity date of such Term Loan; (b) the “Applicable Margin” for such loan on
such date (other than any component thereof in any minimum Adjusted LIBO Rate
which shall be determined pursuant to clause (a) above); and (c) the issue price
of such loan (after giving effect to any original issue discount or upfront fees
paid to the market in respect of such loan calculated based on an assumed four
(4) year average life to maturity).

 

1.2                               Accounting Terms.  Except as otherwise
expressly provided herein, all accounting terms not otherwise defined herein
shall have the meanings assigned to them in conformity with GAAP (provided that
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof).  Financial
statements and other information required to be delivered by Holdings to Lenders
pursuant to Section 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP
as in effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.1(e), if applicable). 
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and
policies in conformity with those used to prepare the most recent financial
statements referred to in Section 4.7. Notwithstanding anything to the contrary
contained herein, all calculations with respect to definitions, covenants and
other provisions hereof shall be made without giving effect to FASB ASC 825
(Financial Instruments) or proposed Accounting Standards Update (ASU) Leases
(Topic 840) issued August 17, 2010 or any successor proposal.

 

1.3                               Interpretation, etc.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including”

 

31

--------------------------------------------------------------------------------


 

shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 2.             LOANS

 

2.1                               Term Loans.

 

(a)                                 Loan Commitments.  Subject to the terms and
conditions hereof, each Lender severally agrees to (i) make, on the Restatement
Effective Date, a Term Loan to the Company in an amount equal to such Lender’s
Term Loan Commitment Funding Amount and/or (ii) convert its Existing Term Loans
into Term Loans in an amount equal to its Term Loan Commitment Conversion
Amount.  Any amount borrowed under this Section 2.1(a) and subsequently repaid
or prepaid may not be reborrowed.  Subject to Sections 2.11, 2.12 and 2.13, all
amounts owed hereunder with respect to the Term Loans shall be paid in full no
later than the Maturity Date. Each Lender’s Term Loan Commitment shall terminate
immediately and without further action on the Restatement Effective Date after
giving effect to the making by such Lender (if applicable) of, and conversion by
such Lender (if applicable) of Existing Term Loans into, Term Loans on the
Restatement Effective Date.

 

(b)                                 Borrowing Mechanics for Term Loans. Company
shall deliver to Administrative Agent a fully executed and delivered Funding
Notice no later than 10:00 a.m. (New York City time) at least (x) three Business
Days in advance of the Restatement Effective Date in the case of a Eurodollar
Rate Loan to be made on the Restatement Effective Date (including any Existing
Term Loan to be converted into a Term Loan on the Restatement Effective Date) or
(y) one Business Day in advance of the Restatement Effective Date in the case of
an ABR Loan to be made on the Restatement Effective Date (including any Existing
Term Loan to be converted into a Term Loan on the Restatement Effective Date). 
Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender of the proposed borrowing.

 

(c)                                  Restatement Effective Date. On the
Restatement Effective Date, (i) the Existing Term Loans of each Term Loan
Converting Lender shall be converted into a Term Loan in an amount equal to such
Term Lender’s Term Loan Commitment Conversion Amount and (ii) each Term Loan
Funding Lender shall make a Term Loan available in an amount equal to its Term
Loan Commitment Funding Amount to Administrative Agent not later than 12:00
p.m. (New York City time) by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office.  Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the Term Loans made on the
Restatement Effective Date available to Company on the Restatement Effective
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Loans received by Administrative Agent from Lenders to be credited to
the account of Company at Administrative Agent’s Principal Office or to such
other account as may be designated in such Funding Notice.

 

32

--------------------------------------------------------------------------------


 

2.2                               [RESERVED]

 

2.3                               [RESERVED]

 

2.4                               Pro Rata Shares; Availability of Funds.

 

(a)                                 Pro Rata Shares.  All Loans shall be made,
and all participations purchased, by Lenders simultaneously and proportionately
to their respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Term Loan Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.

 

(b)                                 Availability of Funds.  Unless
Administrative Agent shall have been notified by any Lender prior to the
applicable Credit Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Credit
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Credit Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Borrower a corresponding amount on such Credit Date.  If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Alternate Base Rate.  If
such Lender does not pay such corresponding amount forthwith upon Administrative
Agent’s demand therefor, Administrative Agent shall promptly notify Borrower and
Borrower shall immediately pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to Administrative Agent, at the rate applicable to such
Loan.  Nothing in this Section 2.4(b) shall be deemed to relieve any Lender from
its obligation to fulfill its Term Loan Commitments or Additional Term Loan
Commitments (if applicable) hereunder or to prejudice any rights that Borrower
may have against any Lender as a result of any default by such Lender hereunder.

 

2.5                               Use of Proceeds.  The proceeds of Term Loans
drawn on the Restatement Effective Date shall be used to finance the
Acquisition, to refinance certain existing Indebtedness of the Target and to pay
transaction expenses.  The proceeds of the Term Loans made pursuant to
Section 2.23 shall be used for general corporate purposes of Borrower and its
Subsidiaries. No portion of the proceeds of any Credit Extension shall be used
in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.

 

2.6                               Evidence of Debt; Lenders’ Books and Records;
Notes.

 

(a)                                 Lender Accounts. Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

 

(b)                                 Administrative Agent Account. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to

 

33

--------------------------------------------------------------------------------


 

become due and payable from Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(c)                                  Records. The entries made in the accounts
maintained pursuant to paragraph (a) or (b) of this Section shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(d)                                 Notes. Any Lender may request that Loans
made by it be evidenced by a promissory note.  In such event, Borrower shall
prepare, execute and deliver to such Lender a Term Loan Note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns).  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 10.6)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

2.7                               Interest on Loans.

 

(a)                                 Except as otherwise set forth herein, each
Term Loan shall bear interest on the unpaid principal amount thereof from the
date made through repayment (whether by acceleration or otherwise) thereof as
follows:

 

(i)                       if an ABR Loan, at the Alternate Base Rate plus the
Applicable Margin; or

 

(ii)                    if a Eurodollar Rate Loan, at the Adjusted LIBO Rate
plus the Applicable Margin.

 

(b)                                 The basis for determining the rate of
interest with respect to any Loan, and the Interest Period with respect to any
Eurodollar Rate Loan, shall be selected by Borrower and notified to
Administrative Agent and Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be.  If on any day a Loan is
outstanding with respect to which a Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall be an ABR Loan.

 

(c)                                  In connection with Eurodollar Rate Loans
there shall be no more than 10 Interest Periods outstanding at any time.  In the
event Borrower fails to specify between an ABR Loan or a Eurodollar Rate Loan in
the applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into an
ABR Loan on the last day of the then-current Interest Period for such Loan (or
if outstanding as an ABR Loan will remain as, or (if not then outstanding) will
be made as, an ABR Loan).  In the event Borrower fails to specify an Interest
Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month.  As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

 

34

--------------------------------------------------------------------------------


 

(d)                                 Interest payable pursuant to
Section 2.7(a) shall be computed (i) in the case of ABR Loans at times when the
Alternate Base Rate is based on the Prime Rate on the basis of a 365-day or
366-day year, as the case may be, and (ii) in the case of Eurodollar Rate Loans,
and ABR Loans at times when the Alternate Base Rate is based on the Federal
Funds Effective Rate or the Adjusted LIBO Rate, on the basis of a 360-day year,
in each case for the actual number of days elapsed in the period during which it
accrues.  In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to an ABR Loan being converted from a Eurodollar Rate Loan, the date of
conversion of such Eurodollar Rate Loan to such ABR Loan, as the case may be,
shall be included, and the date of payment of such Loan or the expiration date
of an Interest Period applicable to such Loan or, with respect to an ABR Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such ABR
Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

 

(e)                                  Except as otherwise set forth herein,
interest on each Loan shall be payable in arrears on and to (i) each Interest
Payment Date applicable to such Loan; (ii) upon any prepayment of such Loan that
is a Eurodollar Rate Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) at maturity, including final maturity.

 

2.8                               Conversion/Continuation.

 

(a)                                 Subject to Section 2.17 and so long as no
Default or Event of Default shall have occurred and then be continuing, Borrower
shall have the option:

 

(i)                                to convert at any time all or any part of any
Term Loan equal to $2,000,000 and integral multiples of $500,000 in excess of
that amount from one Type of Loan to another Type of Loan; provided, a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless Borrower shall pay all
amounts due under Section 2.17 in connection with any such conversion; or

 

(ii)                             upon the expiration of any Interest Period
applicable to any Eurodollar Rate Loan, to continue all or any portion of such
Loan equal to $2,000,000 and integral multiples of $500,000 in excess of that
amount as a Eurodollar Rate Loan.

 

(b)                                 Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 10:00
a.m. (New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to an ABR Loan) and at least three
Business Days in advance of the proposed conversion/continuation date (in the
case of a conversion to, or a continuation of, a Eurodollar Rate Loan).  Except
as otherwise provided herein, a Conversion/Continuation Notice for conversion
to, or continuation of, any Eurodollar Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable, and Borrower shall be bound to effect a
conversion or continuation in accordance therewith.

 

2.9                               Default Interest.  Automatically upon the
occurrence and during the continuance of an Event of Default under Sections
8.1(a), 8.1(f) or 8.1(g) and, upon the notice from the Administrative Agent
following the occurrence and during the continuation of any other Event of
Default, the principal amount of all Loans outstanding and, to the extent
permitted by applicable law, any interest payments on the Loans not paid when
due and any fees and other amounts then due and payable hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable

 

35

--------------------------------------------------------------------------------


 

hereunder for ABR Loans; provided, in the case of Eurodollar Rate Loans, upon
the expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become ABR
Loans and shall thereafter bear interest payable upon demand at a rate which is
2% per annum in excess of the interest rate otherwise payable hereunder for ABR
Loans.  Payment or acceptance of the increased rates of interest provided for in
this Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent, Collateral Agent or any Lender.

 

2.10                        Fees.

 

(a)                                 [Reserved].

 

(b)                                 Company agrees to pay to Arranger and Agents
such other fees and other payments in the amounts and at the times separately
agreed upon.

 

2.11                        Scheduled Term Loan Payments.  The principal amounts
of the Term Loans shall be repaid in consecutive quarterly installments in
amounts equal to 0.25% of the principal amount of the Term Loans outstanding on
the Restatement Effective Date, on the last day of each Fiscal Quarter
commencing March 31, 2015, with the balance of the Term Loans payable on the
Maturity Date (each of such consecutive quarterly installments and the payment
of the balances on the Maturity Date, an “Installment”).

 

Notwithstanding the foregoing, (y) such Installments shall be reduced pro rata
in connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.12, 2.13 and 2.14, as applicable; and (z) the Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event be paid in full no later than the Maturity Date.

 

2.12                        Voluntary Prepayments.

 

(a)                                 Any time and from time to time (and subject
to Section 2.21):

 

(i)                                with respect to ABR Loans, Borrower may
prepay any such Loans on any Business Day in whole or in part, in an aggregate
minimum amount of $2,000,000 and integral multiples of $500,000 in excess of
that amount; and

 

(ii)                             with respect to Eurodollar Rate Loans, Borrower
may prepay any such Loans on any Business Day in whole or in part in an
aggregate minimum amount of $2,000,000 and integral multiples of $500,000 in
excess of that amount;

 

(b)                                 All such prepayments shall be made:

 

(i)                                upon not less than one Business Day’s prior
written or telephonic notice in the case of ABR Loans; and

 

(ii)                             upon not less than three Business Days’ prior
written or telephonic notice in the case of Eurodollar Rate Loans;

 

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly notify each
Lender).  Upon the giving of any such notice (which notice shall be irrevocable,
except that if a notice of prepayment is given conditioned upon a refinancing
(in whole or in part) of the

 

36

--------------------------------------------------------------------------------


 

Obligations and such financing is not consummated, then such notice of
prepayment may be revoked), the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein. 
Any such voluntary prepayment shall be applied as specified in Section 2.14(a).

 

2.13                        Mandatory Prepayments.

 

(a)                                 Asset Sales.  No later than the first
Business Day following the date of receipt by Holdings or any of its
Subsidiaries of any Net Asset Sale Proceeds of Term Priority Collateral (or,
after the Discharge of ABL Obligations, Net Asset Sale Proceeds of any
Collateral), Company shall offer to prepay the Loans as set forth in
Sections 2.14(b) and 2.14(d) in an aggregate amount equal to such Net Asset Sale
Proceeds; provided, so long as no Default or Event of Default shall have
occurred and be continuing on or as of such first Business Day, Company shall
have the option (exercisable upon written notice thereof to Administrative Agent
on or prior to such first Business Day), directly or through one or more of its
Subsidiaries, to invest Net Asset Sale Proceeds within 365 days of receipt
thereof in long-term productive assets of the general type used in the business
of Company and its Subsidiaries or to make capital expenditures in connection
with improvement of capital assets of Company or any of its Subsidiaries (it
being expressly agreed that any Net Asset Sale Proceeds not so invested shall be
immediately offered to be applied as set forth in Sections 2.14(b) and 2.14(d));
provided, further, pending any such investment at any time that Net Asset Sale
Proceeds not so invested shall equal or exceed $5,000,000 in the aggregate, an
amount equal to all such Net Asset Sale Proceeds shall be deposited by Company,
unless waived by Administrative Agent in its sole discretion, in a deposit
account maintained at Administrative Agent as part of the Collateral (it being
understood that, (x) so long as no Default or Event of Default shall have
occurred and be continuing, Administrative Agent shall release or consent to the
release of such funds to Company upon delivery to Administrative Agent of a
certificate of an officer of Company certifying that such funds shall, upon
release of such funds, be applied in accordance this Section 2.13(a) and (y) to
the extent such amounts are not applied in accordance with, and at the times
required by, this Section 2.13(a), all such funds then held by Administrative
Agent shall be immediately applied by Administrative Agent, or immediately paid
over to Administrative Agent to be applied, as set forth in Section 2.14(b));
provided, further, that notwithstanding the foregoing, the Net Asset Sale
Proceeds from any sale leaseback transaction permitted pursuant to
Section 6.1(n) hereof shall be offered to be applied as set forth in
Sections 2.14(b) and 2.14(d).  In the event that prior to the Discharge of the
ABL Obligations Holdings, Company or its Subsidiaries consummates an Asset Sale
consisting of the sale of all or substantially all of the Capital Stock of a
Subsidiary or is a sale of a division or line of business, then, for purposes of
determining the amount of any prepayment required to be made or offered
hereunder, a portion of the proceeds of such Asset Sale in an amount equal to
(i) the net book value of all accounts receivable included in such Asset Sale
plus (ii) the appraised fair market value of all inventory included in such
Asset Sale (based on the most recent appraisal delivered under the Revolving
Credit Facility) shall be treated as ABL Priority Collateral and shall not give
rise to a prepayment hereunder.

 

(b)                                 Insurance/Condemnation Proceeds.  No later
than the first Business Day following the date of receipt by Holdings or any of
its Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds received with respect to Term Priority
Collateral (or, after the Discharge of ABL Obligations, Net
Insurance/Condemnation Proceeds of any Collateral), Company shall offer to
prepay the Loans as set forth in Sections 2.14(b) and 2.14(d) in an aggregate
amount equal to such Net Insurance/Condemnation Proceeds; provided, so long as
no Default or Event of Default shall have occurred and be continuing on or as of
such first Business Day, Company shall have the option (exercisable upon written
notice thereof to Administrative Agent on or prior to such first Business Day),
directly or through one or more of its Subsidiaries to invest such Net
Insurance/Condemnation Proceeds within 365 days of receipt thereof in long-term
productive assets of the general type used in the business of Holdings and its
Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof (it being expressly agreed that any
Net

 

37

--------------------------------------------------------------------------------


 

Insurance/Condemnation Proceeds not so invested shall immediately be offered to
be applied as set forth in Sections 2.14(b) and 2.14(d)); provided, further,
pending any such investment at any time that Net Insurance/Condemnation Proceeds
not so invested shall equal or exceed $5,000,000 in the aggregate, an amount
equal to all such Net Insurance/Condemnation Proceeds shall be deposited by
Company, unless waived by Administrative Agent in its sole discretion, in a
deposit account maintained at Administrative Agent (it being understood that,
(x) so long as no Default or Event of Default shall have occurred and be
continuing, Administrative Agent shall release or consent to the release of such
funds to Company upon delivery to Administrative Agent of a certificate of an
officer of Company certifying that such funds shall, upon release of such funds,
be applied in accordance this Section 2.13(b) and (y) to the extent such amounts
are not applied in accordance with, and at the times required by, this
Section 2.13(b), all such funds then held by Administrative Agent shall be
immediately applied by Administrative Agent, or immediately paid over to
Administrative Agent to be applied, as set forth in Section 2.14(b)).

 

(c)                                  Issuance of Debt.  No later than the first
Business Day following the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from (i) the incurrence of any Indebtedness of
Holdings or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1) or (ii) the incurrence of any
Indebtedness permitted to be incurred pursuant to Section 6.1(k), Company shall,
in each case, offer to prepay the Loans as set forth in Sections 2.14(b) and
2.14(d) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses and in the
case of Indebtedness permitted pursuant to Section 6.1(k), Indebtedness used in
connection with a Permitted Acquisition or refinancing other Indebtedness
incurred in connection with a Permitted Acquisition.

 

(d)                                 Consolidated Excess Cash Flow.  In the event
that there shall be Consolidated Excess Cash Flow for any Fiscal Year
(commencing with Fiscal Year 2014), Company shall, no later than 150 days after
the end of such Fiscal Year, offer to prepay the Loans as set forth in
Sections 2.14(b) and 2.14(d) in an aggregate amount equal to the excess of
(i) 50% of such Consolidated Excess Cash Flow over (ii) solely to the extent not
financed with Indebtedness, the aggregate amount of all voluntary prepayments of
Term Loans (including Credit Party Purchases) made during such Fiscal Year (it
being understood that the aggregate amount of any such prepayment shall be the
amount of the Borrower’s cash payment in respect of such prepayment) (the
“Voluntary Term Loan Prepayments”); provided, however, that if the Leverage
Ratio as of the last day of the most recently completed Fiscal Year for which
financial statements have been delivered pursuant to Section 5.1(c) is less than
or equal to 3.00 to 1.00, Company shall not be required to offer to prepay the
Loans pursuant to this Section 2.13(d); provided, further that Company shall not
be required to make any offer to prepay the Loans pursuant to this
Section 2.13(d) at any time if after giving effect to such prepayment, the
Excess Cash Flow Payment Conditions for mandatory prepayments pursuant to this
Section 2.13(d) would not be satisfied.  In the event that Company is not
required to offer to make a payment during the first 150 days of a Fiscal Year
because the Excess Cash Flow Payment Conditions for such payment were not
satisfied and after the 150 days Company satisfies the Excess Cash Flow Payment
Conditions, then within 10 Business Days of satisfying such Excess Cash Flow
Payment Conditions, Company shall make an offer to prepay in accordance with
this Section 2.13(d).

 

(e)                                  Prepayment Certificate.  Concurrently with
any prepayment of the Loans pursuant to Sections 2.13(a) through 2.13(d),
Company shall deliver to Administrative Agent a certificate of an Authorized
Officer demonstrating the calculation of the amount of the applicable net
proceeds or Consolidated Excess Cash Flow as the case may be.  In the event that
Company shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, Company shall promptly make an
additional prepayment of the Loans and Company shall concurrently therewith

 

38

--------------------------------------------------------------------------------


 

deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.

 

2.14                        Application of Prepayments/Reductions.

 

(a)                                 Application of Voluntary Prepayments.  Any
prepayment of any Loan pursuant to Section 2.12 shall be applied to prepay Term
Loans on a pro rata basis to the remaining scheduled Installments of principal
of the Term Loans.

 

(b)                                 Application of Mandatory Prepayments. 
Subject to Section 2.14(d), any prepayment of any Loan pursuant to Section 2.13
shall be applied to prepay Term Loans on a pro rata basis to the remaining
scheduled Installments of principal of the Term Loans.

 

(c)                                  Application of Prepayments of Loans to ABR
Loans and Eurodollar Rate Loans.  Any prepayment thereof shall be applied first
to ABR Loans to the full extent thereof before application to Eurodollar Rate
Loans, in each case in a manner which minimizes the amount of any payments
required to be made by Borrower pursuant to Section 2.17(c).

 

(d)                                 Lender Opt-out.  With respect to any
prepayment of Term Loans pursuant to Section 2.13, any Lender, at its option,
may elect not to accept such prepayment.  Upon the dates set forth in
Section 2.13 for any such prepayment of Term Loans, Borrower shall notify the
Administrative Agent of the amount that is available to prepay the Term Loans
(the “Prepayment Amount”).  Promptly after the date of receipt of such notice,
the Administrative Agent shall provide written notice (the “First Offer”) to the
Lenders of the amount available to prepay the Term Loans.  Any Lender declining
such prepayment (a “Declining Lender”) shall give written notice thereof to the
Administrative Agent by 11:00 a.m. no later than two Business Days after the
date of such notice from the Administrative Agent.  On such date the
Administrative Agent shall then provide written notice (the “Second Offer”) to
the Lenders other than the Declining Lenders (such Lenders being the “Accepting
Lenders”) of the additional amount available (due to such Declining Lenders’
declining such prepayment) to prepay Term Loans owing to such Accepting Lenders,
such available amount to be allocated on a pro rata basis among the Accepting
Lenders that accept the Second Offer.  Any Lender declining prepayment pursuant
to such Second Offer shall give written notice thereof to the Administrative
Agent by 11:00 a.m. no later than one Business Day after the date of such notice
of a Second Offer.  Borrower shall prepay the Loans as set forth in Section 2.13
within one Business Day after its receipt of notice from the Administrative
Agent of the aggregate amount of such prepayment.  Amounts remaining after the
allocation of accepted amounts with respect to the First Offer and the Second
Offer to Accepting Lenders shall be retained by Borrower.

 

2.15                        General Provisions Regarding Payments.

 

(a)                                 Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or other
Obligations) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except that payments pursuant to Sections 2.17, 2.18, 2.19, 10.2
and 10.3 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest

 

39

--------------------------------------------------------------------------------


 

thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

 

(b)                                 All payments in respect of the principal
amount of any Loan shall be accompanied by payment of accrued interest on the
principal amount being repaid or prepaid. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Term Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Term
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Term Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than to Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply) except that
the provisions of this Section 2.15(c) shall not apply to a transfer to a Credit
Party pursuant to Section 10.6(i).  Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of Borrower
in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due.  In such event,
if Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.1, 2.4, 2.15(d), 10.3 or
10.4, then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

(f)                                   Notwithstanding the foregoing provisions
hereof, if any Conversion/Continuation Notice is withdrawn as to any Affected
Lender or if any Affected Lender makes ABR Loans in lieu of its

 

40

--------------------------------------------------------------------------------


 

Pro Rata Share of any Eurodollar Rate Loans, Administrative Agent shall give
effect thereto in apportioning payments received thereafter.

 

(g)                                  If an Event of Default shall have occurred
and not otherwise been waived, and the maturity of the Obligations shall have
been accelerated pursuant to Section 8.1, all payments or proceeds received by
Agents hereunder in respect of any of the Obligations, shall be applied in
accordance with the application arrangements described in Section 7.2 of the
Pledge and Security Agreement.

 

2.16                        Market Disruption.  If at the time that the
Administrative Agent shall seek to determine the Screen Rate on the Quotation
Day for any Interest Period for a Eurodollar Rate Loan, the Screen Rate shall
not be available for such Interest Period for any reason and the Administrative
Agent shall determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the Adjusted LIBO Rate for such Interest Period
for such Eurodollar Rate Loan; provided that if any Reference Bank Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, further, that if less than two Reference Banks shall supply
a rate to the Administrative Agent for purposes of determining the Adjusted LIBO
Rate for such Eurodollar Rate Loan, the Administrative Agent shall be deemed to
have determined that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate for such Eurodollar Rate Loan and Section 2.17(a) shall
apply.

 

2.17                        Making or Maintaining Eurodollar Rate Loans.

 

(a)                                 Inability to Determine Applicable Interest
Rate.  If prior to the commencement of any Interest Period for a Eurodollar Rate
Loan:

 

(i)                                the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

 

(ii)                             the Administrative Agent is advised by the
Requisite Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) for such Interest Period;

 

then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) requests the
conversion of any Loan to, or continuation of any Loan as, a Eurodollar Rate
Loan shall be ineffective and (ii) if any Funding Notice requests a Eurodollar
Rate Loan, such borrowing shall be made as an ABR if the circumstances giving
rise to such notice affect only one Type of Loan, then the other Type of Loans
shall be permitted.

 

(b)                                 Illegality or Impracticability of Eurodollar
Rate Loans.  In the event that on any date any Lender shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto but shall be made only after consultation with Borrower and
Administrative Agent) that the making, maintaining or continuation of its
Eurodollar Rate Loans (i) has become unlawful as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) has become
impracticable, as a result of contingencies occurring after the Restatement
Effective Date which materially and adversely affect the London interbank market
or the position of such Lender in that

 

41

--------------------------------------------------------------------------------


 

market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and Administrative Agent of such determination (which
notice Administrative Agent shall promptly transmit to each other Lender). 
Thereafter (1) the obligation of the Affected Lender to make Loans as, or to
convert Loans to, Eurodollar Rate Loans shall be suspended until such notice
shall be withdrawn by the Affected Lender, (2) to the extent such determination
by the Affected Lender relates to a Eurodollar Rate Loan then being requested by
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Affected Lender shall make such Loan as (or continue such Loan as or convert
such Loan to, as the case may be) an ABR Loan, (3) the Affected Lender’s
obligation to maintain its outstanding Eurodollar Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into ABR
Loans on the date of such termination.  Notwithstanding the foregoing, to the
extent a determination by an Affected Lender as described above relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, Borrower shall have the option,
subject to the provisions of Section 2.17(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender).  Except as provided in the
immediately preceding sentence, nothing in this Section 2.17(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, Eurodollar Rate Loans in accordance with the terms
hereof.

 

(c)                                  Compensation for Breakage or
Non-Commencement of Interest Periods.  In the event of (a) the payment of any
principal of any Eurodollar Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Rate Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Rate Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked and is revoked
in accordance therewith), or (d) the assignment of any Eurodollar Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by Borrower pursuant to Section 2.20, then, in any such event,
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Rate Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to Borrower and shall be conclusive
absent manifest error.  Borrower shall pay such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

(d)                                 Booking of Eurodollar Rate Loans.  Any
Lender may make, carry or transfer Eurodollar Rate Loans at, to, or for the
account of any of its branch offices or the office of an Affiliate of such
Lender.

 

(e)                                  Assumptions Concerning Funding of
Eurodollar Rate Loans.  Calculation of all amounts payable to a Lender under
this Section 2.17 and under Section 2.18 shall be made as though such

 

42

--------------------------------------------------------------------------------


 

Lender had actually funded each of its relevant Eurodollar Rate Loans through
the purchase of a Eurodollar deposit bearing interest at the rate obtained
pursuant to clause (i) of the definition of Adjusted LIBO Rate in an amount
equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar deposit from an offshore office of such Lender to a domestic office
of such Lender in the United States of America; provided, however, each Lender
may fund each of its Eurodollar Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.17 and under Section 2.18.

 

2.18                        Increased Costs; Capital Adequacy.

 

(a)                                 If any Change in Law shall:

 

(i)                                impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)                             impose on any Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Rate Loans
made by such Lender; or

 

(iii)                          subject any Recipient to any Taxes on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes and (B) Other Connection Taxes on gross or net
income, profits or revenue (including value-added or similar Taxes));

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Rate Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Recipient hereunder (whether of
principal, interest or otherwise), then Borrower will pay to such Recipient, as
the case may be, such additional amount or amounts as will compensate such
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital requirements or liquidity has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to Borrower and shall be conclusive absent manifest error.  Borrower
shall pay such Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender, notifies Borrower of

 

43

--------------------------------------------------------------------------------


 

the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

2.19                        Taxes; Withholding, etc.

 

(a)                                 Withholding of Taxes; Gross-Up.  Each
payment by any Credit Party under any Credit Document shall be made without
withholding for any Taxes, unless such withholding is required by any law.  If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law.  If such
Taxes are Indemnified Taxes, then the amount payable by such Credit Party shall
be increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

 

(b)                                 Payment of Other Taxes by Borrower. 
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes by any Credit Party to a
Governmental Authority, such Credit Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(d)                                 Indemnification by the Credit Parties.  The
Credit Parties shall jointly and severally indemnify each Recipient for the full
amount of any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Credit Document (including amounts paid or payable under
this Section 2.19(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The indemnity under
this Section 2.19(d) shall be paid within 10 days after the Recipient delivers
to any Credit Party a certificate stating the amount of any Indemnified Taxes so
paid or payable by such Recipient and describing the basis for the
indemnification claim.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.  Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent and the Collateral
Agent for the full amount of any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Credit Party has not already indemnified the
Administrative Agent or the Collateral Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so) attributable to
such Lender that are paid or payable by the Administrative Agent or the
Collateral Agent in connection with any Credit Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 2.19(e) shall be paid within 10
days after the Administrative Agent or the Collateral Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent or the Collateral Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

 

44

--------------------------------------------------------------------------------


 

(f)                                   Status of Lenders.  (i)  Any Lender that
is entitled to an exemption from, or reduction of, any applicable withholding
Tax with respect to any payments under any Credit Document shall deliver to
Borrower and the Administrative Agent, at the time or times reasonably requested
by Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or the Administrative Agent as
will permit such payments to be made without, or at a reduced rate of,
withholding.  In addition, any Lender, if requested by Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by Borrower or the Administrative Agent as will enable
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.19(f)(ii)(A) through (E) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.  Upon the reasonable
request of such Borrower or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this
Section 2.19(f).  If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

 

(ii)                             Without limiting the generality of the
foregoing, if Borrower is a U.S. Person, any Lender with respect to such
Borrower shall, if it is legally eligible to do so, deliver to such Borrower and
the Administrative Agent (in such number of copies reasonably requested by such
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:

 

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
payments made to such Lender under the Credit Documents are exempt from U.S.
Federal backup withholding tax;

 

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with the conduct of a trade or
business in the United States by such Lender, IRS Form W-8ECI;

 

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code both
(1) IRS Form W-8BEN or W-8BEN-E and (2) a certificate substantially in the form
of Exhibit F (a “U.S. Tax Certificate”) to the effect that such Lender is not
(a) a “bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (b) a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the

 

45

--------------------------------------------------------------------------------


 

Internal Revenue Code and (c) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code;

 

(E)  in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, such Lender may provide a U.S. Tax Certificate on behalf of such partners;
or

 

(F)   any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

(iii)                          If a payment made to a Lender under any Credit
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Withholding
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Withholding Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Withholding Agent as may be necessary for the Withholding Agent to comply
with its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.19(f)(iii), “FATCA” shall include any amendments made
to FATCA after the Restatement Effective Date.

 

(iv)                         For purposes of determining withholding Taxes
imposed under FATCA, from and after the Restatement Effective Date, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.19 (including additional amounts paid pursuant to this Section 2.19),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this Section 2.19(g), in no event
will any indemnified party be required to pay any amount to any indemnifying
party pursuant to this Section 2.19(g) if such payment would place such
indemnified party in a less favorable position

 

46

--------------------------------------------------------------------------------


 

(on a net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section 2.19(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

 

2.20                        Obligation to Mitigate.  Each Lender agrees that, as
promptly as practicable after the officer of such Lender responsible for
administering its Loans, as the case may be, becomes aware of the occurrence of
an event or the existence of a condition that would cause such Lender to become
an Affected Lender or that would entitle such Lender to receive payments under
Section 2.17, 2.18 or 2.19, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.17, 2.18
or 2.19 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Loans
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Loans or the interests of such
Lender; provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.20 unless Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described in clause (i) above.  A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.20 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

 

2.21                        Soft-Call Premium.  In the event that, at any time
on or prior to the first anniversary of the Restatement Effective Date, (i) this
Agreement is amended or modified or any provision of this Agreement is waived
and such amendment or modification to this Agreement or such waiver has the
effect of reducing the interest rate or the Yield applicable to the Loans (other
than any waiver of default interest) or (ii) Borrower makes any mandatory or
voluntary prepayment of the Loans with the proceeds of any term loan
Indebtedness under any credit facility (including, without limitation, any new
or additional term loans under this Agreement) which term indebtedness has a
lower Yield than the Yield of the Loans, then, Borrower agrees to pay to the
Administrative Agent, (x) in the case of clause (i), for the account of each
Lender that agrees to such amendment (or that is removed pursuant to the last
paragraph of Section 2.22) a fee in an amount equal to 1.00% of such Lender’s
Loans outstanding on the effective date of such amendment and (y) in the case of
clause (ii), for the account of each Lender a fee in an amount equal to 1.00% of
such Lender’s Loans that are being prepaid as a result of such prepayment.

 

2.22                        Removal or Replacement of a Lender.  Anything
contained herein to the contrary notwithstanding, in the event that: (a)(i) any
Lender (an “Increased-Cost Lender”) shall give notice to Representative that
such Lender is an Affected Lender or that such Lender is entitled to receive
payments under Section 2.17, 2.18 or 2.19, (ii) the circumstances which have
caused such Lender to be an Affected Lender or which entitle such Lender to
receive such payments shall remain in effect, and (iii) such Lender shall fail
to withdraw such notice within five Business Days after Borrower’s request for
such withdrawal; or (b) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender or Non-Consenting Lender
(the “Terminated Lender”), Borrower may, by giving written notice to
Administrative Agent and any Terminated Lender of its election to do so, or
Administrative Agent may, elect to cause such Terminated Lender (and such
Terminated Lender hereby

 

47

--------------------------------------------------------------------------------


 

irrevocably agrees) to assign its outstanding Loans, if any, in full to one or
more Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and Terminated Lender shall pay any fees payable
thereunder in connection with such assignment; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender and (B) an amount
equal to all accrued, but theretofore unpaid fees owing to such Terminated
Lender pursuant to Section 2.10; (2) on the date of such assignment, Borrower
shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.17(c), 2.18 or 2.19, or otherwise as if it were a prepayment; (3) in
the event such Terminated Lender is a Non-Consenting Lender, each Replacement
Lender shall consent, at the time of such assignment, to each matter in respect
of which such Terminated Lender was a Non-Consenting Lender and (4) each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the Replacement Lender, and that the Terminated Lender
need not be a party thereto in order for such assignment to be effective.  Upon
the prepayment of all amounts owing to any Terminated Lender, if any, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender.

 

2.23                        Incremental Term Loans.

 

(a)                                 Request and Conditions.  Borrower may by
written notice to the Administrative Agent elect to request the establishment of
one or more (but in no event more than three (3)) additional term loan
commitments (the “Additional Term Loan Commitments”) by an aggregate amount not
in excess of (i) $80,000,000, plus (ii) an additional amount so long as after
giving effect to the making of the Loans pursuant to the Additional Term Loan
Commitments (the “Additional Term Loans”), the First Lien Debt Ratio is not
greater than 3.25 to 1.00 (it being understood that in determining the amount of
unrestricted Cash of the Company for purposes of calculating the First Lien Debt
Ratio, the proceeds of the Additional Term Loans shall not be included).  Each
such notice shall specify (a) the date (each, an “Increased Amount Date”) on
which Borrower proposes that the Additional Term Loan Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent or such earlier
date as may reasonably be acceptable to the Administrative Agent and (b) the
identity of each Lender or other Person that is an Eligible Assignee (each, a
“Additional Term Loan Lender”) to whom Borrower proposes any portion of such
Additional Term Loan Commitments be allocated and the amounts of such
allocations; provided that any Lender approached to provide all or a portion of
the Additional Term Loan Commitments may elect or decline, in its sole
discretion, to provide an Additional Term Loan Commitment.  Such Additional Term
Loan Commitments shall become effective, as of such Increased Amount Date;
provided that; (1) the minimum amount of Additional Term Loan Commitments that
may be requested for any Increased Amount Date shall be $10,000,000 and integral
multiples of $1,000,000 in excess of that amount; (2) no Default or Event of
Default shall exist on such Increased Amount Date before or after giving effect
to such Additional Term Loan Commitments (provided that with respect to any use
of the Additional Term Loan Commitments for a Permitted Acquisition, no Event of
Default under Section 8.1(a), 8.1(f) or 8.1(g) shall exist); (3) both before and
after giving effect to the making of any Additional Term Loan Commitments, the
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects (or in all
respects, if qualified by materiality) on and as of such Increased Amount Date
to the same extent as though made on and as of that date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects (or in all respects, if qualified by materiality) on
and as of such earlier date (provided that with respect to any use of the
Additional Term Loan Commitments for a Permitted Acquisition, such
representations and warranties shall be so true and correct as of the date of
entry into the applicable acquisition documentation, and the only
representations

 

48

--------------------------------------------------------------------------------


 

and warranties that need be so true and correct on the Increased Amount Date are
those customarily made in connection with acquisition financings (as reasonably
determined by the Administrative Agent and the applicable lenders in respect of
such Additional Term Loan Commitments) or as otherwise required by the
applicable lenders in respect of such Additional Term Loan Commitments); (4) the
terms of the Additional Term Loan Commitments shall be reasonably satisfactory
to the Administrative Agent and in compliance with the terms and provisions of
this Section; (5) the Additional Term Loan Commitments, as applicable, shall be
effected pursuant to one or more Term Loan Joinder Agreements executed and
delivered by Borrower, and the Administrative Agent, and each of which shall be
recorded in the Register and shall be subject to the requirements set forth in
Section 2.19(c); (6) Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by Administrative Agent or
Collateral Agent in connection with any such transaction; and (7) the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld or delayed) to each Additional Term Loan Lender.  Administrative Agent
shall notify Lenders promptly upon receipt of Borrower’s notice of each
Increased Amount Date for any Additional Term Loan Commitments.

 

(b)                                 Terms.  The terms and provisions of the
Additional Term Loan Commitments shall be identical to the existing Term Loan
Commitments; provided that: (1) the Applicable Margin for such loans shall be
determined by Borrower and the applicable Additional Term Loan Lenders and the
interest rate for the Additional Term Loans shall be determined by reference to
the Alternate Base Rate and Adjusted LIBO Rate; provided, further however, that
if the initial yield on such Additional Term Loans (as determined by the
Administrative Agent to be equal to the sum of (x) the margin above the Adjusted
LIBO Rate on such Loans, (y) if such Loans are initially made at a discount or
the Lenders making the same receive an upfront fee (other than any customary
arrangement, underwriting or similar fees that are paid to the arranger of such
Loans in its capacity as such) directly or indirectly from Holdings, Borrower or
any Subsidiary for doing so (the amount of such discount or fee, expressed as a
percentage of such Term Loans, being referred to herein as “Incremental OID”),
the amount of such Incremental OID divided by the lesser of (A) the average life
to maturity of such Loans and (B) four, and (z) the greater of (A) any amount by
which the minimum Adjusted LIBO Rate applicable to such Loans exceeds the
minimum Adjusted LIBO Rate then applicable to the Loans made on the Restatement
Effective Date, and (B) any amount by which the minimum Alternate Base Rate
applicable to such Additional Term Loans exceeds the minimum Alternate Base Rate
then applicable to the Loans made on the Restatement Effective Date) exceeds the
sum of (1) the Applicable Margin then in effect for Eurodollar Rate Loans that
were Loans made on the Restatement Effective Date, and (2) the upfront fees
divided by four, by more than 50 basis points (the amount of such excess above
50 basis points being referred to herein as the “Incremental Net Yield”), then
the Applicable Margin then in effect for the Loans made on the Restatement
Effective Date shall automatically be increased by the Incremental Net Yield,
effective upon the making of the Additional Term Loans, provided that to the
extent the Applicable Margin applicable to the other Loans outstanding
immediately prior to the making of the Additional Term Loans is so increased,
the Applicable Margin on the Loans advanced after the Restatement Effective Date
but prior to the relevant Increased Amount Date shall be increased such that the
difference between the Applicable Margin applicable to the Loans made on the
Restatement Effective Date and such subsequent Loans remains constant (or, if
such Applicable Margin of both such series of Loans was equal, such Applicable
Margin remains equal); provided, further that all determinations by the
Administrative Agent as to Incremental Net Yield or other matters contemplated
by this Section 2.23 shall be conclusive absent manifest error, and (2) the
weighted average life to maturity of any Additional Terms Loan shall be no
earlier than the weighted average life to maturity of the Term Loans made on the
Restatement Effective Date (other than as required to make the Additional Term
Loans fungible with the Term Loans made on the Restatement Effective Date). 
Additional Term Loans will constitute Obligations hereunder for all purposes of
this Agreement and the Collateral Documents and will be secured by the
Collateral securing the other Obligations.  The parties hereto acknowledge and
agree that the Administrative Agent may hereunder or pursuant to any Term Loan
Joinder Agreement, without the consent of any other Lenders,

 

49

--------------------------------------------------------------------------------


 

effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.23, including, without limitation,
conforming amendments (which may be in the form of an amendment and restatement)
to provide for the Additional Term Loan Commitments to share ratably in the
benefits of this Agreement and the other Credit Documents (including the accrued
interest and fees in respect thereof) with the Term Loans; provided that such
amendments may not alter the obligations of the Credit Parties under the Credit
Documents except as provided in this Section. In addition, unless otherwise
specifically provided herein, all references in the Credit Documents to Term
Loans shall be deemed, unless the context otherwise requires, to include
references to Additional Term Loans.

 

SECTION 3.             CONDITIONS PRECEDENT

 

3.1                               Restatement Effective Date.  The effectiveness
of this Agreement and the obligation of any Lender to make a Credit Extension on
the Restatement Effective Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Restatement Effective Date:

 

(a)                                 Credit Documents; Term Lender Addenda;
Credit Documents.  Administrative Agent shall have received (i) sufficient
copies of this Agreement, executed and delivered by each applicable Credit
Party, the Agents and Requisite Lenders (as defined in the Existing Credit
Agreement) and all Existing Term Loans shall have been replaced with Term Loans
hereunder (and all accrued interest thereon shall have been paid), (ii) Term
Lender Addenda to this Agreement, executed and delivered by Persons with
aggregate Term Loan Commitments of $190,000,000, (iii) Notes, if any, requested
by any Lender pursuant to Section 2.6(c) in connection with its Term Loan
Commitments, executed and delivered by Borrower, (iv) the Pledge and Security
Agreement, executed and delivered by each applicable Credit Party and (v) the
Intercreditor Agreement, executed and delivered by each applicable Credit Party,
the Agents and JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent under the Revolving Credit Documents.

 

(b)                                 Organizational Documents; Incumbency. 
Administrative Agent shall have received (i) copies of each Organizational
Document for each Credit Party, certified as of a recent date prior to the
Restatement Effective Date by the appropriate governmental official or, as
applicable, by an officer of such Credit Party; (ii) signature and incumbency
certificates of the officers of each Credit Party executing the Credit Documents
to which it is a party; (iii) resolutions of the Board of Directors or similar
governing body of each Credit Party approving and authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party, certified as of the Restatement Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Restatement Effective Date; and (v) such other documents as
Administrative Agent may reasonably request.

 

50

--------------------------------------------------------------------------------


 

(c)                                  KYC Information. Each of the Lenders shall
have received, at least five Business Days in advance of the Restatement
Effective Date, all documentation and other information required by Governmental
Authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including, without limitation, as required by the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001.

 

(d)                                 Collateral.  The Administrative Agent shall
be satisfied with (i) the valid perfected First Priority security interest in
favor of Collateral Agent, for the benefit of Secured Parties, in the Term
Priority Collateral and (ii) the valid perfected Second Priority security
interest in favor of Collateral Agent, for the benefit of Secured Parties, in
the ABL Priority Collateral; provided that to the extent any such security
interest cannot be validly provided or perfected (other than the grant and
perfection of security interests (i) in material assets located in any state of
the United States, Puerto Rico or the District of Columbia, (ii) in other assets
with respect to which a Lien may be perfected solely by the filing of a
financing statement under the Uniform Commercial Code or (iii) in Capital Stock
(other than Capital Stock of a Subsidiary of the Target) with respect to which a
Lien may be perfected by the delivery of a stock certificate) after the
Company’s use of commercially reasonable efforts to do so without undue burden
or expense, then the grant and perfection of such Collateral shall not
constitute a condition precedent, but shall instead be provided no later than
the date required by Section 5.12.

 

(e)                                  Flood Hazard Determinations.  The
Administrative Agent shall have received a completed Federal Emergency
Management Agency Standard Flood Hazard Determination and evidence of flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System, in form and substance reasonably satisfactory to
Collateral Agent.

 

(f)                                   Opinion of Counsel to Credit Parties. 
Lenders and their respective counsel shall have received originally executed
copies of the favorable written opinion of Foley & Lardner LLP, counsel for
Credit Parties, in form and substance satisfactory to the Administrative Agent,
dated as of the Restatement Effective Date (and each Credit Party hereby
instructs such counsel to deliver such opinion to Agents and Lenders).

 

(g)                                  Fees.  Borrower shall have paid to Arranger
and Agents all fees and other amounts payable to the Arranger, the Agents and
the Lenders on the Restatement Effective Date.

 

(h)                                 Solvency Certificate.  On the Restatement
Effective Date, Administrative Agent shall have received a Solvency Certificate
dated as of the Restatement Effective Date and addressed to Administrative Agent
and Lenders, in form, scope and substance satisfactory to Administrative Agent,
with appropriate attachments and demonstrating that after giving effect to the
Transactions, Borrower is and will be, and Holdings and its Subsidiaries (on a
consolidated basis) are and will be Solvent.

 

(i)                                     Acquisition.  The Acquisition shall be
consummated pursuant to the Acquisition Agreement, substantially concurrently
with the initial funding of, or conversion of Existing Term Loans into, the Term
Loans, and no provision thereof shall have been amended or waived, and no
consent shall have been given thereunder, in any manner materially adverse to
the interests of the Lenders without the prior written consent of the Arranger.

 

(j)                                    No Material Adverse Effect.  Since
December 31, 2013, there shall not have occurred any change, effect, event or
development that, individually or in the aggregate, has had or would

 

51

--------------------------------------------------------------------------------


 

reasonably be expected to have a material adverse effect on the business,
financial condition or results of operations of the Target and its Subsidiaries.

 

(k)                                 Indebtedness. On the Restatement Effective
Date, after giving effect to the Transactions, none of Holdings, the Borrower or
any of the Subsidiaries of the Borrower shall have any material indebtedness for
borrowed money other than Indebtedness outstanding under this Agreement and
Indebtedness outstanding under the Revolving Credit Documents.

 

(l)                                     [RESERVED].

 

(m)                             [RESERVED].

 

(n)                                 [RESERVED].

 

(o)                                 [RESERVED].

 

(p)                                 Funding Notice.  Administrative Agent shall
have received a fully executed and delivered Funding Notice.

 

(q)                                 Representations and Warranties.  As of the
Restatement Effective Date, the Acquisition Agreement Representations and the
Specified Representations shall be true and correct in all material respects (or
in all respects, if qualified by materiality) on and as of the Restatement
Effective Date to the same extent as though made on and as of the Restatement
Effective Date.

 

(r)                                    [RESERVED].

 

(s)                                   [RESERVED].

 

(t)                                    Pro Forma Financial Statements.   The
Administrative Agent shall have received a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Company and its
Subsidiaries as of and for the twelve-month period ending on December 31, 2014,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income).

 

(u)                                 Financial Statements.  The Administrative
Agent shall have received (a) GAAP audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of each of the
Company and the Target for the 2011, 2012 and 2013 fiscal years (and, to the
extent available, the related unaudited consolidating financial statements) and
(b) GAAP unaudited consolidated and (to the extent available) consolidating
balance sheets and related statements of income and cash flows of each of the
Company and the Target for each subsequent fiscal quarter ended 45 days before
the Restatement Effective Date.

 

Each Lender, by delivering its signature page to this Agreement on the
Restatement Effective Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved on the Restatement Effective Date.

 

3.2                               Notices.  Any Notice shall be executed by an
Authorized Officer in a writing delivered to Administrative Agent.  In lieu of
delivering a Notice, Borrower may give Administrative Agent telephonic notice by
the required time of any proposed borrowing, conversion/continuation, as the
case may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Administrative Agent on or before the
applicable date of borrowing, continuation/conversion.

 

52

--------------------------------------------------------------------------------


 

Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.

 

SECTION 4.             REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make each Credit
Extension to be made thereby, each Credit Party represents and warrants to each
Lender, on the Restatement Effective Date and on each Credit Date, that the
following statements are true and correct:

 

4.1                               Organization; Requisite Power and Authority;
Qualification.  Each of Holdings and its Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization as identified in Schedule 4.1 (subject to such changes as are
permitted by Section 6.9 and to any Permitted Holdings Reincorporation), (b) has
all requisite power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing has not had, and could not be reasonably
expected to have, a Material Adverse Effect.

 

4.2                               Capital Stock and Ownership.  The Capital
Stock of each of Holdings and its Subsidiaries has been duly authorized and
validly issued and is fully paid and non-assessable, except in the case of any
corporation organized in the state of Wisconsin or any other corporation
licensed to do business in the state of Wisconsin, subject to personal liability
which may be imposed on shareholders by former Section 180.0622(2)(b) of the
Wisconsin Business Corporation Law for debts incurred prior to June 14, 2006
(for debts incurred on or after such date, such Section has been repealed). 
Except as set forth on Schedule 4.2, as of the Restatement Effective Date, there
is no existing option, warrant, call, right, commitment or other agreement to
which Holdings or any of its Subsidiaries is a party requiring, and there is no
membership interest or other Capital Stock of Holdings or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Holdings or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Holdings or any of its Subsidiaries.  Schedule 4.2 correctly sets forth the
ownership interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Restatement Effective Date.

 

4.3                               Due Authorization.  The execution, delivery
and performance of the Credit Documents have been duly authorized by all
necessary action on the part of each Credit Party that is a party thereto.

 

4.4                               No Conflict.  The execution, delivery and
performance by Credit Parties of the Credit Documents to which they are parties
and the consummation of the transactions contemplated by the Credit Documents do
not and will not (a) violate any provision of any law or any governmental
rule or regulation applicable to Holdings or any of its Subsidiaries, any of the
Organizational Documents of Holdings or any of its Subsidiaries; (b) violate any
order, judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries except to the extent such violation could
not be reasonably expected to have a Material Adverse Effect; (c) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Holdings or any of its Subsidiaries
except to the extent such violation could not reasonably be expected to

 

53

--------------------------------------------------------------------------------


 

have a Material Adverse Effect; (d) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties); or
(e) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Holdings or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Restatement Effective Date and disclosed in writing to Lenders.

 

4.5                               Governmental Consents.  The execution,
delivery and performance by Credit Parties of the Credit Documents to which they
are parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority
except to the extent obtained on or before the Restatement Effective Date, and
except for filings and recordings with respect to the Collateral made or to be
made, or otherwise delivered to Collateral Agent for filing and/or recordation,
as of the Restatement Effective Date.

 

4.6                               Binding Obligation.  Each Credit Document has
been duly executed and delivered by each Credit Party that is a party thereto
and is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 

4.7                               Financial Condition.  Holdings has heretofore
delivered to Administrative Agent the audited consolidated balance sheet of
(i) Company and its Subsidiaries for the Fiscal Years ended December 31, 2011,
December 31, 2012 and December 31, 2013, and the related audited consolidated
statements of income, stockholders’ equity and cash flows of each of such
companies for each such Fiscal Year then ended, together with all related notes
and schedules thereto and (ii) the Target and its Subsidiaries for the fiscal
years ended December 31, 2011, December 31, 2012 and December 31, 2013, and the
related audited consolidated statements of income, stockholders’ equity and cash
flows of each of such companies for each such fiscal year then ended, together
with all related notes and schedules thereto.  All such statements of Company
and its Subsidiaries or the Target and its Subsidiaries, as applicable, were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position of the entities described in such financial statements as
at the respective dates thereof and the results of operations and cash flows of
the entities described therein for each of the periods then ended, subject, in
the case of such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments and the absence of footnotes.  As of the
Restatement Effective Date, neither Company nor any of its Subsidiaries
(including the Target and any of its Subsidiaries) has any contingent liability
or liability for taxes, long-term lease or unusual forward or long-term
commitment that is not reflected in the foregoing financial statements or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Company and its Subsidiaries taken as a whole (after giving effect
to the Restatement Effective Date).

 

4.8                               Projections.  On and as of the Restatement
Effective Date, the projections of Holdings and its Subsidiaries for (x) the
period Fiscal Year 2015 through and including Fiscal Year 2021 and (y) the
Fiscal Quarters beginning with the first Fiscal Quarter of 2015 through and
including the fourth Fiscal Quarter of 2015 (collectively, the “Projections”)
previously delivered to Administrative Agent are based on good faith estimates
and assumptions made by the management of Holdings, it being recognized,
however, that projections as to future events are not to be viewed as facts and
that actual results during the period or periods covered by the Projections may
differ from the projected results and that the differences may be material.

 

54

--------------------------------------------------------------------------------


 

4.9                               No Material Adverse Change.  Since
December 31, 2013, except as set forth in Schedule 4.9, no event, circumstance
or change has occurred that has caused or evidences, or could reasonably be
expected to cause, either in any case or in the aggregate, a Material Adverse
Effect.

 

4.10                        No Restricted Payments.  Neither Holdings nor any of
its Subsidiaries has directly or indirectly declared, ordered, paid or made, or
set apart any sum or property for, any Restricted Payment or agreed to do so
except as permitted pursuant to Section 6.5.

 

4.11                        Litigation; Adverse Facts.  Except as set forth in
Schedule 4.11 hereto, there are no Adverse Proceedings, individually or in the
aggregate, that could reasonably be expected to have a Material Adverse Effect. 
Neither Holdings nor any of its Subsidiaries (a) is in violation of any
applicable laws (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

4.12                        Payment of Taxes.  Except as otherwise permitted
under Section 5.3, all tax returns and reports of Holdings and its Subsidiaries
required to be filed by any of them have been timely filed, and all taxes shown
on such tax returns to be due and payable and all assessments, fees and other
governmental charges upon Holdings and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable.  Neither Holdings nor any of
its Subsidiaries knows of any proposed tax assessment against Holdings or any of
its Subsidiaries other than those which are being actively contested by Holdings
or such Subsidiary in good faith and by appropriate proceedings and for which
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

 

4.13                        Properties.

 

(a)                                 Title.  Each of Holdings and its
Subsidiaries has (i) good, marketable and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good title to (in
the case of all other personal property), all of their respective properties and
assets reflected in the most recent financial statements delivered to the
Administrative Agent, in each case except for assets disposed of (x) since the
date of such financial statements and prior to the Restatement Effective Date in
the ordinary course of business or (y) as otherwise permitted under Section 6.9
and except for such defects that neither individually nor in the aggregate could
reasonably be expected to have a Material Adverse Effect.  All such properties
and assets are free and clear of Liens other than Permitted Liens.

 

(b)                                 Real Estate.  As of the Restatement
Effective Date, Schedule 4.13 contains a true, accurate and complete list of
(i) all Real Estate Assets, and (ii) all leases or subleases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof),
if any, affecting each Real Estate Asset of any Credit Party, regardless of
whether such Credit Party is the landlord or tenant (whether directly or as an
assignee or successor in interest) under such lease or sublease.  Each agreement
listed in clause (ii) of the immediately preceding sentence is in full force and
effect and Holdings does not have knowledge of any default that has occurred and
is continuing thereunder, and each such agreement constitutes the legally valid
and binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

 

55

--------------------------------------------------------------------------------


 

(c)                                  Intellectual Property.  Company and its
Subsidiaries own or have the valid right to use all material Intellectual
Property, and all Intellectual Property is free and clear of any and all Liens
other than Liens securing the Obligations and Liens permitted pursuant to
Section 6.2(i).  Any registrations in respect of the Intellectual Property are
in full force and effect and are valid and enforceable. The conduct of the
business of Company and its Subsidiaries as currently conducted, and as
currently contemplated to be conducted, including, but not limited to, all
products, processes or services, made, offered or sold by Company and its
Subsidiaries, does not and will not infringe upon, violate, misappropriate or
dilute any intellectual property of any third party which infringement,
violation, misappropriation or dilution could reasonably be expected to have a
Material Adverse Effect. To the knowledge of Holdings, Company or any of its
Subsidiaries, no third party is infringing upon or misappropriating, violating
or otherwise diluting any Intellectual Property where such infringement,
misappropriation, violation or dilution could reasonably be expected to have a
Material Adverse Effect.  Neither Holdings, Company nor any of its Subsidiaries
is enjoined from using any material Intellectual Property, and except as could
reasonably be expected to have a Material Adverse Effect, there is no pending
or, to the knowledge of Holdings, Company or any of its Subsidiaries, threatened
claim or litigation contesting (i) any right of Company or any of its
Subsidiaries to own or use any Intellectual Property, or (ii) the validity or
enforceability of any Intellectual Property.

 

4.14                        Environmental Matters.  Except as set forth in
Schedule 4.14 hereto: (i) neither Holdings nor any of its Subsidiaries nor any
of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity which individually or in the aggregate would reasonably be expected to
have a Material Adverse Effect; (ii) as of the Restatement Effective Date, or
except as otherwise reported to the Administrative Agent after the Restatement
Effective Date, neither Holdings nor any of its Subsidiaries has received within
the last 10 years any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604), or any comparable state law; (iii) there are and, to each of Holdings’
and its Subsidiaries’ knowledge, have been, no conditions, occurrences, or
Hazardous Materials Activities which would reasonably be expected to form the
basis of an Environmental Claim against Holdings or any of its Subsidiaries,
which individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect; and (iv) neither Holdings nor any of its Subsidiaries
nor, to any Credit Party’s knowledge, any predecessor of Holdings or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Holdings’
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent, which individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.  Notwithstanding
anything to the contrary in this Section 4.14, compliance with all current or
reasonably foreseeable future requirements pursuant to or under Environmental
Laws would not be reasonably expected to have, individually or in the aggregate,
a Material Adverse Effect and no event or condition has occurred or is occurring
with respect to Holdings or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity, including, without limitation, any matter included in
Schedule 4.14, which individually or in the aggregate has had, or would
reasonably be expected to have, a Material Adverse Effect.

 

4.15                        No Defaults.  Neither Holdings nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations or covenants contained in (i) any of its Contractual
Obligations (other than the Credit Documents and the Revolving Credit
Documents), and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not

 

56

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect and (ii) any Credit
Document and any Revolving Credit Document.

 

4.16                        Governmental Regulation.  Neither Holdings nor any
of its Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  Neither
Holdings nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

4.17                        Margin Regulations.  Neither Holdings nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.  Neither the making of the Loans nor the pledge of the Collateral
pursuant to the Collateral Documents, violates Regulation T, U or X of the Board
of Governors of the Federal Reserve System.  No part of the proceeds of the
Loans made to such Credit Party will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

 

4.18                        Employee Matters.  Neither Holdings nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect.  Except as set forth in
Schedule 4.18, there is (a) no unfair labor practice complaint pending against
Holdings or any of its Subsidiaries, or to the best knowledge of Holdings and
Company, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Holdings or any of
its Subsidiaries or to the best knowledge of Holdings and Company, threatened
against any of them, and the hours worked by and payments made to employees of
Holdings or any of its Subsidiaries have not violated the Fair Labor Standards
Act or any other law dealing with such matters, (b) no strike or work stoppage
in existence or threatened involving Holdings or any of its Subsidiaries, and
(c) to the best knowledge of Holdings and Company, no union representation
question existing with respect to the employees of Holdings or any of its
Subsidiaries and, to the best knowledge of Holdings and Company, no union
organization activity that is taking place; which in each case in clause (a),
(b) or (c) above (including, without limitation, any matter included in
Schedule 4.18), could either individually or in the aggregate reasonably be
expected to have a Material Adverse Effect.

 

4.19                        Employee Benefit Plans.  Holdings, each of its
Subsidiaries and each of their respective ERISA Affiliates are in material
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan in all material respects. 
Each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service covering such plan’s most recently completed five-year
remedial amendment cycle in accordance with Revenue Procedure 2007-44, I.R.B.
2007-28, indicating that such Employee Benefit Plan is so qualified and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Internal Revenue Code
or an application for such determination is currently pending before the
Internal Revenue Service, and, to the knowledge of Holdings, nothing has
occurred subsequent to the issuance of such determination letter which
reasonably would be expected to cause such Employee Benefit Plan to lose its
qualified status.  No liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or reasonably is

 

57

--------------------------------------------------------------------------------


 

expected to be incurred by Holdings, any of its Subsidiaries or any of their
ERISA Affiliates.  Except as set forth in Schedule 4.19 (and except for changes
in matters identified in Schedule 4.19 that are not, individually or in the
aggregate, material), no ERISA Event has occurred or is reasonably expected to
occur.  Except as set forth in Schedule 4.19, and except to the extent required
under Section 4980B of the Internal Revenue Code or similar state laws, no
Employee Benefit Plan provides health or welfare benefits (through the purchase
of insurance or otherwise) for any retired or former employee of Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates.  Except as set
forth in Schedule 4.19 (and except for changes in matters identified in
Schedule 4.19 that are not, individually or in the aggregate, material), the
present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Holdings, any of its Subsidiaries or
any of their ERISA Affiliates, (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan.  Neither Holdings,
its Subsidiaries nor their respective ERISA Affiliates maintains, contributes to
or is required to contribute to any Multiemployer Plan and has not incurred any
liability in respect of any Multiemployer Plan that has not been satisfied in
full.

 

4.20                        Certain Fees.  Except as otherwise disclosed in
writing to Administrative Agent and Arranger, no broker’s or finder’s fee or
commission will be payable with respect hereto or any of the transactions
contemplated hereby, and Company hereby indemnifies Lenders, Agents and Arranger
against, and agrees that it will hold Lenders, Agents and Arranger harmless
from, any claim, demand or liability for any such broker’s or finder’s fees
alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable fees, expenses and disbursements of counsel)
arising in connection with any such claim, demand or liability.

 

4.21                        Solvency.  Borrower is, and Holdings and its
Subsidiaries (on a consolidated basis), are, and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made, will be, Solvent.

 

4.22                        Collateral.

 

(a)                                 Collateral Documents. The security interests
created in favor of Collateral Agent under the Collateral Documents constitute,
as security for the obligations purported to be secured thereby, a legal, valid
and enforceable security interest in all of the Collateral referred to therein
in favor of Collateral Agent for the benefit of the Lenders.  The security
interests in and Liens upon the Collateral described in the Collateral Documents
are valid and perfected First Priority or Second Priority Liens (in accordance
with the priorities set forth in the Intercreditor Agreement) to the extent such
security interests and Liens can be perfected by such filings and recordations. 
No consents, filings or recordings are required in order to perfect (or maintain
the perfection or priority of) the security interests purported to be created by
any of the Collateral Documents or to give third parties constructive notice
thereof, other than (i) such as have been obtained and which remain in full
force and effect or will be completed promptly following the date of creation of
the Lien and (ii) the periodic filing of UCC continuation statements in respect
of UCC financing statements filed by or on behalf of Collateral Agent.

 

(b)                                 Absence of Third Party Filings.  Except such
as may have been filed in favor of Collateral Agent as contemplated by
Section 4.23(a) above and except as set forth on Schedule 4.22 annexed hereto
or, after the Restatement Effective Date, as may have been filed with respect to
a Lien permitted by Section 6.2, (i) no effective UCC financing statement,
fixture filing or other instrument similar in effect covering all or any part of
the Collateral is on file in any filing or recording office and (ii) no
effective filing with respect to a Lien covering all or any part of the
Collateral is on file with the

 

58

--------------------------------------------------------------------------------


 

United States Patent and Trademark Office or United States Copyright Office or
any other Governmental Authority.

 

4.23                        Disclosure.  No representation or warranty of
Holdings and its Subsidiaries contained in any Credit Document or in any other
documents, certificates or written statements, nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of Holdings or any of its Subsidiaries to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder contains any untrue statement of a material fact or omits (when taken
as a whole) to state a material fact (known to Holdings or Company, in the case
of any document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Holdings or Company to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.  There is no fact known to Holdings or Company (other than matters of a
general economic nature) that, individually or in the aggregate, has had, or
could reasonably be expected to result in, a Material Adverse Effect and that
has not been disclosed herein or in such other documents, certificates and
statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

4.24                        Deposit Accounts. Annexed hereto as Schedule 4.24 is
a list of all Deposit Accounts maintained by the Credit Parties as of the
Restatement Effective Date, which Schedule includes, with respect to each
deposit account (i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository.

 

4.25                        Use of Proceeds. The proceeds of Term Loans shall be
used solely in accordance with Section 2.5.

 

4.26                        Anti-Corruption Laws and Sanctions. Holdings and the
Borrower have implemented and maintain in effect policies and procedures
designed to ensure compliance by Holdings, the Borrower and their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Holdings, the Borrower, their
respective Subsidiaries and their respective officers and employees and, to the
knowledge of each of Holdings and the Borrower, their respective directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) Holdings, the Borrower, any of their
respective Subsidiaries or any of their respective directors, officers or
employees, or (b) to the knowledge of Holdings or the Borrower, any agent of
Holdings, the Borrower or any of their respective Subsidiaries that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.   No borrowing of Loans, use of proceeds or
other transaction contemplated by this Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

 

SECTION 5.                         AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.

 

5.1                               Financial Statements and Other Reports. 
Holdings will deliver to Administrative Agent and Collateral Agent for each
Lender:

 

(a)                                 [RESERVED]

 

59

--------------------------------------------------------------------------------


 

(b)                                 Quarterly Financial Statements. Within two
Business Days after the date on which Holdings files or is required to file its
Form 10-Q under the Exchange Act (but without giving effect to any extension
pursuant to Rule 12b-25 under the Exchange Act (or any successor rule) or
otherwise) (or, if Holdings is not required to file a Form 10-Q under the
Exchange Act, within 50 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year (commencing with the Fiscal Quarter ending
March 31, 2015)), (i) the consolidated and consolidating balance sheets of
Holdings and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated (and with respect to statements of income, consolidating)
statements of income and cash flows of Holdings and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all prepared in accordance with GAAP and in reasonable
detail and certified by the chief financial officer, senior vice
president-finance, treasurer or controller of Company or Holdings that they
fairly present, in all material respects, the consolidated financial condition
of Holdings and its Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments and the absence of
footnotes, and (ii) a narrative report describing the financial condition and
results of operations of Holdings and its Subsidiaries for such Fiscal Quarter
in form and substance reasonably satisfactory to Administrative Agent;

 

(c)                                  Annual Financial Statements.  Within two
Business Days after the date on which Holdings files or is required to file its
Form 10-K under the Exchange Act (but without giving effect to any extension
pursuant to Rule 12b-25 under the Exchange Act (or any successor rule) or
otherwise) (or, if Holdings is not required to file a Form 10-K under the
Exchange Act, within 100 days after the end of each Fiscal Year (commencing with
the Fiscal Year ending December 31, 2014), (i) the consolidated and
consolidating balance sheets of Holdings and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated (and with respect to statements of
income, consolidating) statements of income, stockholder’s equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year,
all prepared in accordance with GAAP and in reasonable detail and certified by
the chief financial officer, senior vice president-finance, treasurer or
controller of Company or Holdings that they fairly present, in all material
respects, the consolidated financial condition of Holdings and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, and (ii) a narrative report describing the
financial condition and results of operations of Holdings and its Subsidiaries
in form and substance reasonably satisfactory to Administrative Agent;
(iii) with respect to such consolidated financial statements a report thereon of
independent certified public accountants of recognized national standing
selected by Holdings, and reasonably satisfactory to Administrative Agent (which
report shall be unqualified as to going concern and scope of audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) together with a written statement by such
independent certified public accountants stating (1) that their audit
examination has included a review of the terms of the Credit Documents, and
(2) whether, in connection therewith, any condition or event that constitutes a
Default or an Event of Default under Section 6.8 or otherwise with respect to
accounting matters has come to their attention and, if such a condition or event
has come to their attention, specifying the nature and period of existence
thereof;

 

60

--------------------------------------------------------------------------------


 

(d)                                 Compliance Certificate.  Together with each
delivery of financial statements of Holdings and its Subsidiaries pursuant to
Sections 5.1(b) and 5.1(c), a duly executed and completed Compliance
Certificate;

 

(e)                                  Statements of Reconciliation after Change
in Accounting Principles.  If, as a result of any change in accounting
principles and policies from those used in the preparation of the financial
statements referred to in Section 4.7, the consolidated financial statements of
Holdings and its Subsidiaries delivered pursuant to Section 5.1(b) or
5.1(c) will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then, together with
the first delivery of such financial statements after such change, one or more
statements of reconciliation for all such prior financial statements in form and
substance reasonably satisfactory to Administrative Agent;

 

(f)                                   Notice of Default, etc.  Promptly upon,
and in any event within five days after, any officer of Holdings or any of its
Subsidiaries obtaining knowledge (i) of any condition or event that constitutes
a Default or an Event of Default or that notice has been given to Holdings or
any of its Subsidiaries with respect thereto; (ii) that any Person has given any
notice to Holdings or any of its Subsidiaries or taken any other action with
respect to any claimed default or event or condition of the type referred to in
Section 8.1(b); or (iii) of the occurrence of any event or change that has
caused or evidences or would reasonably be expected to have, either in any case
or in the aggregate, a Material Adverse Effect; a certificate of its Authorized
Officers specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, default, event or
condition, and what action Holdings or the applicable Subsidiary has taken, is
taking and proposes to take with respect thereto;

 

(g)                                  Notice of Litigation.  Promptly upon, and
in any event within five days after, any officer of Holdings or any of its
Subsidiaries obtaining knowledge of (i) the institution of, or non-frivolous
threat of, any Adverse Proceeding not previously disclosed in writing by Company
to Lenders, or (ii) any material development in any Adverse Proceeding that, in
the case of either (i) or (ii) if adversely determined, could be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be reasonably available to Holdings or any of
its Subsidiaries to enable Lenders and their counsel to evaluate such matters;

 

(h)                                 ERISA.  (i) Promptly upon and in any event
within five days of becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, upon Administrative Agent’s request, copies of (1) each Schedule SB
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;

 

(i)                                     Financial Plan.  As soon as practicable
and in any event no later than 90 days after the beginning of each Fiscal Year,
a monthly consolidated and consolidating plan and financial forecast for such
Fiscal Year (a “Financial Plan”), including a forecasted consolidated balance
sheet and forecasted consolidated and consolidating statements of income and
consolidated statement of cash flows

 

61

--------------------------------------------------------------------------------


 

of Holdings and its Subsidiaries for such Fiscal Year, together with pro forma
Compliance Certificates for each such Fiscal Year and an explanation of the
assumptions on which such forecasts are based;

 

(j)                                    Insurance Report.  As soon as practicable
and in any event by the last day of each calendar year, a report in form and
substance reasonably satisfactory to Administrative Agent outlining all material
insurance coverage maintained as of the date of such report by Holdings and its
Subsidiaries and all material insurance coverage planned to be maintained by
Holdings and its Subsidiaries in the immediately succeeding calendar year;

 

(k)                                 Accountants’ Reports.  Promptly upon receipt
thereof (unless restricted by applicable professional standards), copies of all
reports submitted to Holdings or Company by independent certified public
accountants in connection with each annual, interim or special audit of the
financial statements of Holdings and its Subsidiaries made by such accountants,
including any comment letter submitted by such accountants to management in
connection with their annual audit;

 

(l)                                     [RESERVED];

 

(m)                             Environmental Reports and Audits.  As soon as
practicable following receipt thereof, copies of all environmental audits and
reports, whether prepared by personnel of Company or any of its Subsidiaries or
by independent consultants, with respect to environmental matters at any
Facility or which relate to any environmental liabilities of Holdings or its
Subsidiaries which, in any such case, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect; and

 

(n)                                 Other Information.  (A) Promptly upon their
becoming available, copies of (i) all financial statements, reports, notices and
proxy statements sent or made available generally by Holdings to holders of its
Indebtedness or to holders of its public equity securities or by any Subsidiary
of Holdings to its security holders other than Holdings or another Subsidiary of
Holdings, (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by Holdings or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, (iii) all press releases and other
statements made available generally by Holdings or any of its Subsidiaries to
the public concerning material developments in the business of Holdings or any
of its Subsidiaries, and (B) such other information and data with respect to
Holdings or any of its Subsidiaries (including, without limitation, financial
statements with respect to Holdings and its Subsidiaries) as from time to time
may be reasonably requested by Administrative Agent or any Lender.

 

To the extent that any of the documents required to be delivered pursuant to
Sections 5.1(b), (c) or (n) are also filed with the Securities and Exchange
Commission, Borrower may fulfill such delivery requirements by providing the
Administrative Agent, in writing, an internet link to a corresponding Securities
and Exchange Commission filing that contains information and financial
statements that conform with the requirements of such Sections.

 

5.2                               Existence.  Except as otherwise permitted
under Section 6.9, each Credit Party will, and will cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect (i) its
existence and (ii) all rights and franchises, licenses and permits material to
the business of Holdings and its Subsidiaries (on a consolidated basis).

 

5.3                               Payment of Taxes and Claims.  Each Credit
Party will, and will cause each of its Subsidiaries to, pay all Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable which, if

 

62

--------------------------------------------------------------------------------


 

unpaid, might become a Lien upon any of its properties or assets; provided, no
such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor.  No Credit Party will, nor
will it permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than Holdings or any of
its Subsidiaries).

 

5.4                               Maintenance of Properties.  Each Credit Party
will, and will cause each of its Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
excepted, all material properties owned by Holdings, Company or its Subsidiaries
or used or useful in the business of Company and its Subsidiaries (including all
Intellectual Property) and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

 

5.5                               Insurance.  Each Credit Party will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained, with
financially sound and reputable insurers having a financial strength rating of
at least A- VII by A.M. Best Company, such commercial general liability
insurance, business interruption insurance and property insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of Company and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons.  Without
limiting the generality of the foregoing, each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained (a) flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System, and (b) replacement value property insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses.  Each such policy of insurance shall
(i) in the case of each commercial general liability insurance policy, name the
Administrative Agent, the Collateral Agent and the Lenders as an additional
insured thereunder as its interests may appear, (ii) in the case of each
property or business interruption insurance policy, contain a loss payable
clause or endorsement, satisfactory in form and substance to Collateral Agent,
that names the Collateral Agent, on behalf of Lenders as the loss payee
thereunder and (iii) provide for at least 30 days’ (or such shorter period as
agreed by the Administrative Agent in its Permitted Discretion) prior written
notice to Collateral Agent of any material modification or cancellation of such
policy.

 

5.6                               Inspections.  Each Credit Party will, and will
cause each of its Subsidiaries to, permit any authorized representatives
designated by Administrative Agent, Collateral Agent or any Lender (and, in the
case of any Lender, accompanied by Administrative Agent or Collateral Agent) to
visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to inspect the Collateral, or otherwise to inspect,
copy and take extracts from its and their financial and accounting records, and
to discuss its and their properties, assets, affairs, finances and accounts with
its and their officers and independent public accountants (it being understood
that, prior to the occurrence and continuance of an Event of Default, (x) any
such discussions or meetings shall be limited to Administrative Agent and (y) in
the case of discussions or meetings with the independent public accountants,
only if Company has been given the opportunity to participate in such
discussions or meetings), all upon reasonable notice and at such reasonable
times during normal business hours and as often as may reasonably be requested.

 

5.7                               Lenders Meetings.  Holdings and Company will,
upon the request of Administrative Agent or Requisite Lenders, participate in a
meeting of Administrative Agent and Lenders once during

 

63

--------------------------------------------------------------------------------


 

each calendar year to be held at Company’s corporate offices (or at such other
location as may be agreed to by Company and Administrative Agent) at such time
as may be agreed to by Company and Administrative Agent.

 

5.8                               Compliance with Laws.  Each Credit Party will
comply, and shall cause each of its Subsidiaries to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Each Credit Party will maintain in effect and enforce
policies and procedures designed to ensure compliance by such Credit Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

5.9                               Environmental.

 

(a)                                 Environmental Disclosure.  Each Credit Party
will, and will cause each of its Subsidiaries to, deliver to Administrative
Agent and Lenders:

 

(i)                                     as soon as practicable following receipt
thereof, copies of all material environmental audits, investigations, analyses
and reports of any kind or character, whether prepared by personnel of Holdings
or any of its Subsidiaries or by independent consultants, governmental
authorities or any other Persons, with respect to significant environmental
matters at any Facility or with respect to any Environmental Claims; provided,
however, that this Section 5.9(a)(i) shall not apply to communications covered
by valid claims of attorney client privilege or to attorney work product
generated by legal counsel to Holdings or any of its Subsidiaries;

 

(ii)                                  promptly upon the occurrence thereof,
written notice describing in reasonable detail (1) any Release required to be
reported to any federal, state or local governmental or regulatory agency under
any applicable Environmental Laws, (2) any remedial action taken by Holdings or
any other Person in response to (A) any Hazardous Materials Activities the
existence of which has a reasonable possibility of resulting in one or more
Environmental Claims having, individually or in the aggregate, a Material
Adverse Effect, or (B) any Environmental Claims that, individually or in the
aggregate, have a reasonable possibility of resulting in a Material Adverse
Effect, and (3) Holdings or any of its Subsidiaries’ discovery of any occurrence
or condition on any real property adjoining or in the vicinity of any Facility
that could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;

 

(iii)                               as soon as practicable following the sending
or receipt thereof by Holdings or any of its Subsidiaries, a copy of any and all
written communications to or from any Governmental Authority or any Person
bringing an Environmental Claim against Holdings or any of its Subsidiaries with
respect to: (1) any Environmental Claims that, individually or in the aggregate,
have a reasonable possibility of giving rise to a Material Adverse Effect,
(2) any Release required to be reported to any Governmental Authority, and
(3) any written request for information from any Governmental Authority stating
such Governmental Authority is investigating whether Holdings or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials
Activity; and

 

(iv)                              with reasonable promptness, such other
documents and information as from time to time may be reasonably requested by
Administrative Agent in relation to any matters disclosed pursuant to this
Section 5.9(a).

 

64

--------------------------------------------------------------------------------


 

(b)                                 Hazardous Materials Activities, Etc.  Each
Credit Party shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all actions necessary to (i) cure any violation of
applicable Environmental Laws by such Credit Party or its Subsidiaries that
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (ii) make an appropriate response to any
Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

5.10                        Subsidiaries.  In the event that any Person becomes
a Domestic Subsidiary of Company, Company shall (a) promptly, and in any event
within 10 days, cause such Domestic Subsidiary to become a Guarantor hereunder
and a Grantor under the Pledge and Security Agreement by executing and
delivering to Administrative Agent and Collateral Agent a Counterpart Agreement,
and (b) take all such actions and execute and deliver, or cause to be executed
and delivered, all Perfection Deliverables and such documents, instruments,
agreements, opinions and certificates as are similar to those described in
Sections 3.1(b) and 3.1(f), and any other actions required by the Pledge and
Security Agreement.  In the event that any Person becomes a Foreign Subsidiary
of Company, and the ownership interests of such Foreign Subsidiary are owned by
Company or by any Domestic Subsidiary thereof, Company shall, or shall cause
such Domestic Subsidiary to, promptly, and in any event within 10 days, deliver
all such documents, instruments, agreements, and certificates as are similar to
those described in Section 3.1(b), and Company shall take, or shall cause such
Domestic Subsidiary to take, all of the actions referred to in clause (i) of the
definition of “Perfection Deliverables” necessary to grant and to perfect a
First Priority of Second Priority Lien (in accordance with the priorities set
forth in the Intercreditor Agreement) in favor of Collateral Agent, for the
benefit of Secured Parties, under the Pledge and Security Agreement in 66% (or a
greater percentage if the pledge of a greater percentage could not result in
adverse tax consequences to Borrower) of the voting equity interests and 100% of
the non-voting equity interests (if any) of such Foreign Subsidiary. With
respect to each such Subsidiary, Company shall promptly send to Administrative
Agent written notice setting forth with respect to such Person (i) the date on
which such Person became a Subsidiary of Company, and (ii) all of the data
required to be set forth in Schedules 4.1 and 4.2 with respect to all
Subsidiaries of Company; provided, such written notice upon Administrative
Agent’s approval of the contents therein shall be deemed to supplement
Schedule 4.1 and 4.2 for all purposes hereof.  Notwithstanding anything to the
contrary in this Section 5.10, the requirements of this Section 5.10 shall not
apply to any property or Subsidiary created or acquired after the Restatement
Effective Date, as to which the Collateral Agent has determined in its sole
discretion that the collateral value thereof is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected security interest
therein.  The Collateral Agent is hereby authorized by the Lenders to enter into
such amendments to the Collateral Documents as the Collateral Agent deems
necessary to effectuate the provisions of this Section 5.10.

 

5.11                        Additional Real Estate Assets.  In the event that
any Credit Party acquires, or any Person that becomes a Credit Party holds, a
Real Estate Asset that is (a) a fee interest with a fair market value equal to
or greater than $500,000 or (b) a leasehold interest with a value that
Administrative Agent in its sole discretion, after consultation with Company,
determines is material, and such interest has not otherwise been made subject to
a perfected First Priority or Second Priority Lien (in accordance with the
priorities set forth in the Intercreditor Agreement) of the Collateral Documents
in favor of Collateral Agent, for the benefit of Secured Parties, then such
Credit Party shall, promptly, and in any event within 10 days of such Credit
Party acquiring such Real Estate Asset or such Person becoming a Credit Party,
take all such actions and execute and deliver, or cause to be executed and
delivered, all Real Estate Asset Deliverables and Perfection Deliverables with
respect to each such Real Estate Asset to create in favor of Collateral Agent,
for the benefit of Secured Parties, a valid and, subject to any filing and/or
recording referred to herein, perfected First Priority or Second Priority Lien
(in accordance with the priorities set forth in the Intercreditor Agreement) in
such Real Estate Assets, and reports and other information

 

65

--------------------------------------------------------------------------------


 

reasonably satisfactory to Administrative Agent regarding environmental matters
(including, without limitation, a Phase I Report) with respect to such Real
Estate Assets.  In addition to the foregoing, Company shall, at the request of
Requisite Lenders, deliver, from time to time (but, prior to the occurrence and
during the continuance of a Default or Event of Default, not more than once
every two calendar years), to Administrative Agent such appraisals of Real
Estate Assets with respect to which Collateral Agent has been granted a Lien. 
Notwithstanding anything to the contrary in this Section 5.11, the requirements
of this Section 5.11 shall not apply to any Real Estate Asset acquired after the
Restatement Effective Date, as to which the Collateral Agent has determined in
its sole discretion that the collateral value thereof is insufficient to justify
the difficulty, time and/or expense of obtaining a perfected security interest
therein.  The Collateral Agent is hereby authorized by the Lenders to enter into
such amendments to the Collateral Documents as the Collateral Agent deems
necessary to effectuate the provisions of this Section 5.11.

 

5.12                        Post-Closing.

 

(a)                                 To the extent a grant of a security interest
in any Term Priority Collateral (other than Term Priority Collateral that is a
Real Estate Asset) or any ABL Priority Collateral was not validly granted and/or
perfected on the Restatement Effective Date, such security interest shall be
validly granted and perfected no later 30 days following the Restatement
Effective Date (or such later date as the Administrative Agent may agree).

 

(b)                                 Within 90 days following the Restatement
Effective Date (or such later date as the Administrative Agent may agree), the
Borrower shall deliver to the Collateral Agent all Real Estate Asset
Deliverables (other than those listed in clause (vi) of such definition) with
respect to any Term Priority Collateral that is a Real Estate Asset (other than
any Existing Mortgaged Property).

 

(c)                                  Within 90 days following the Restatement
Effective Date (or such later date as the Administrative Agent may agree), the
Borrower shall deliver to the Collateral Agent the following:

 

(i)                                     with respect to each Mortgage
encumbering a Real Estate Asset on the Restatement Effective Date (each an
“Existing Mortgaged Property”, an amendment to the existing Mortgage (the
“Mortgage Amendment”) duly executed and acknowledged by the applicable Credit
Party, and in form for recording in the recording office where such Mortgage was
recorded, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof under
applicable law, in each case in form and substance reasonably satisfactory to
the Collateral Agent;

 

(ii)                                  with respect to each Title Policy covering
the Mortgage for any Existing Mortgaged Property, a date down endorsement to the
such Title Policy, which shall be in form and substance reasonably satisfactory
to the Collateral Agent and reasonably assures the Collateral Agent as of the
date of such endorsement that the Mortgage, as amended by the Mortgage
Amendment, is a valid and enforceable first priority lien on such Existing
Mortgaged Property, in favor of the Collateral Agent for the benefit of the
Secured Parties and is free and clear of all defects and encumbrances except
those Liens permitted under such Mortgage;

 

(iii)                               with respect to each Mortgage encumbering an
Existing Mortgaged Property, a legal opinion, addressed to the Collateral Agent,
the Administrative Agent and the Secured Parties covering, among other things,
the due authorization, execution, delivery and enforceability of the applicable
Mortgage, as amended by the Mortgage Amendment, and shall otherwise be in form
and substance reasonably satisfactory to the Collateral Agent; and

 

66

--------------------------------------------------------------------------------


 

(iv)                              such affidavits, certificates, information
(including financial data) and instruments of indemnification (including a
so-called “gap” indemnification) as shall be required to induce the title
insurance company to issue the endorsements contemplated above and evidence of
payment by the Borrower of all search and examination charges escrow charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgage Amendments referred to above.

 

5.13                        Further Assurances.  At any time or from time to
time upon the request of Administrative Agent or Collateral Agent, each Credit
Party will, at its expense, promptly execute, acknowledge and deliver such
further documents and do such other acts and things as Administrative Agent or
Collateral Agent may reasonably request in order to effect fully the purposes of
the Credit Documents.  In furtherance and not in limitation of the foregoing,
each Credit Party shall take such actions as Administrative Agent or Collateral
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors and are secured by substantially all of the
assets of Holdings, and its Subsidiaries and all of the outstanding Capital
Stock of Company and its Subsidiaries (in each case subject to limitations
contained in the Credit Documents with respect to Foreign Subsidiaries).

 

5.14                        ERISA.  Neither Holdings, its Subsidiaries nor their
respective ERISA Affiliates shall establish, maintain, contribute to, or become
required to contribute to any Multiemployer Plan.

 

5.15                        Maintenance of Credit Rating.  Holdings shall use
its commercially reasonable efforts (including the timely payment of all
customary amounts and the timely submission of all customary documentation) to
ensure that (i) the credit facility provided for under this Agreement shall at
all times have a credit rating assigned by S&P and Moody’s and (ii) Borrower
shall at all times have a corporate credit rating assigned by S&P and Moody’s;
provided, however, that in the event either S&P or Moody’s ceases to exist,
ceases to be in the business of issuing ratings in respect of credit facilities,
or the rating of such facilities is not otherwise obtainable from such agencies,
then Holdings shall use its commercially reasonable efforts (including the
timely payment of all customary amounts and the timely submission of all
customary documentation) to ensure that such facilities are rated by another
nationally recognized statistical rating agency acceptable to Administrative
Agent.

 

SECTION 6.                         NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.

 

6.1                               Indebtedness.  Each of Holdings and Company
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:

 

(a)                                 the Obligations;

 

(b)                                 Company may become and remain liable with
respect to Indebtedness to any of its wholly-owned Guarantor Subsidiaries, and
any wholly-owned Guarantor Subsidiary of Company may become and remain liable
with respect to Indebtedness to Company or any other wholly-owned Guarantor
Subsidiary of Company; provided, (i) all such Indebtedness under this subclause
(b) shall be (x) evidenced by promissory notes and all such notes shall be
subject to a First Priority or Second Priority Lien (in accordance with the
priorities set forth in the Intercreditor Agreement) pursuant to the Pledge and

 

67

--------------------------------------------------------------------------------


 

Security Agreement and (y) unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case, is reasonably satisfactory to Administrative Agent, and (ii) any payment
by any such Subsidiary under any guaranty of the Obligations shall result in a
pro tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
Company or to any of its Subsidiaries for whose benefit such payment is made;

 

(c)                                  Indebtedness under the Target Bonding
Agreement in an aggregate principal amount not to exceed $1,000,000 at any time
outstanding;

 

(d)                                 Indebtedness of Company and its Subsidiaries
arising in respect of netting services or overdraft protections with deposit
accounts; provided, that such Indebtedness is extinguished within three Business
Days of its incurrence;

 

(e)                                  guaranties by Company of Indebtedness of a
Guarantor Subsidiary or guaranties by a Subsidiary of Company of Indebtedness of
Company or a Guarantor Subsidiary with respect, in each case, to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.1;

 

(f)                                   Indebtedness of Company and its
Subsidiaries existing on the Restatement Effective Date and described in
Schedule 6.1, but not any extensions, renewals, refinancings or replacements of
such Indebtedness except (i) renewals and extensions expressly provided for in
the agreements evidencing any such Indebtedness as the same are in effect on the
Restatement Effective Date and (ii) refinancings and extensions of any such
Indebtedness if the terms and conditions thereof are not materially less
favorable (taken as a whole) to the obligor thereon or to the Lenders than the
Indebtedness being refinanced or extended, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended and, prior to the issuance thereof, the Administrative Agent shall have
received a certificate of an Authorized Officer of Company describing the terms
of such refinancing or extension and certifying the requirements of this clause
(f)(ii) have been satisfied; provided, such Indebtedness permitted under the
immediately preceding clause (i) or (ii) above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced or (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced;

 

(g)                                  purchase money Indebtedness of Company and
its Subsidiaries and Capital Leases (other than in connection with
sale-leaseback transactions) of Company and its Subsidiaries, in each case
incurred in the ordinary course of business to provide all or a portion of the
purchase price or cost of construction of an asset or an improvement of an asset
not constituting part of the Collateral; provided, that (A) such Indebtedness
when incurred shall not exceed the purchase price or cost of improvement or
construction of such asset, (B) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing, (C) such Indebtedness shall be secured only by the
asset acquired, constructed or improved in connection with the incurrence of
such Indebtedness and (D) the aggregate principal amount of all such
Indebtedness shall not exceed $7,500,000 at any time outstanding;

 

(h)                                 other Indebtedness of Company and its
Subsidiaries, which is unsecured, in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding;

 

(i)                                     Indebtedness of Company under any Hedge
Agreement entered into in the ordinary course of business and not for
speculative purposes;

 

68

--------------------------------------------------------------------------------


 

(j)                                    Indebtedness evidenced by the Revolving
Credit Documents in an aggregate amount not to exceed an amount equal to
$131,000,000 (less the amount of all permanent reductions of the commitments
under the Revolving Credit Facility) and any Permitted Refinancing of the
Revolving Credit Facility;

 

(k)                                 additional senior unsecured or subordinated
unsecured Indebtedness of the Company, the terms and conditions of which
(i) shall provide for a maturity date no earlier than 180 days after the
Maturity Date hereunder and with no scheduled amortization or other scheduled
payments of principal prior to such date, (ii) shall be no more restrictive
(without taking into account fees or interest rates), taken as a whole, than
those set forth in the Credit Documents as in effect at the time such
Indebtedness is incurred, except that this clause (ii) shall not prohibit
Company and its subsidiaries from issuing high-yield senior unsecured notes or
high-yield subordinated unsecured notes pursuant to indentures containing
customary covenants for the issuance of high yield debt securities in a public
offering at such time and (iii) shall otherwise be reasonably satisfactory to
Administrative Agent; provided, that (A) after giving pro forma effect to the
incurrence of such Indebtedness (and, if applicable, giving pro forma effect to
any Subject Transaction pursuant to Section 6.8(c)), (1) the Secured Debt Ratio
is less than 3.50 to 1.00 and (2) the Consolidated Interest Coverage Ratio is
greater than or equal to 2.0 to 1.0 and (B) no Default or Event of Default has
occurred or is continuing at the time of incurrence or would result from the
incurrence of such Indebtedness and (C) prior to the issuance thereof, the
Administrative Agent shall have received a certificate of an Authorized Officer
of the Company describing the terms of such Indebtedness and certifying the
requirements of this clause (k) have been satisfied; provided, further, that
Indebtedness permitted pursuant to this clause (k) shall only be permitted if
proceeds of such Indebtedness are used in connection with a Permitted
Acquisition or incurred to refinance other Indebtedness incurred in connection
with a Permitted Acquisition and to the extent such proceeds are not so used in
connection with a Permitted Acquisition or a refinancing of other Indebtedness
incurred in connection with a Permitted Acquisition, the Company shall make a
mandatory offer to prepay the Loans in accordance with Section 2.13(c);

 

(l)                                     Indebtedness of a Person existing at the
time such Person becomes a Subsidiary of Company following the Restatement
Effective Date, which Indebtedness is in existence at the time such Person
becomes a Subsidiary and is not created in connection with or in contemplation
of such Person becoming a Subsidiary; provided that the aggregate principal
amount of all such Indebtedness in the aggregate shall not exceed $10,000,000 at
any time outstanding;

 

(m)                             to the extent constituting Indebtedness,
deferred compensation arrangements in an aggregate amount not to exceed
$1,400,000 at any time outstanding; and

 

(n)                                 Capital Leases of Company entered into in
connection with sale-leaseback transactions permitted by Section 6.3; provided,
that (A) no such Indebtedness shall be refinanced for a principal amount in
excess of the principal balance outstanding thereon at the time of such
refinancing and (B) such Indebtedness shall be secured only by the facility
which is the subject of such Capital Lease.

 

6.2                               Liens.  Each of Holdings and Company shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of Holdings, Company or any such Subsidiaries,
whether now owned or hereafter acquired, or any income or profits therefrom,
except:

 

(a)                                 Liens in favor of Collateral Agent for the
benefit of Secured Parties granted pursuant to any Credit Document;

 

69

--------------------------------------------------------------------------------


 

(b)                                 Liens imposed by law for Taxes that are not
yet required to be paid pursuant to Section 5.3;

 

(c)                                  statutory Liens of landlords, banks (and
rights of set-off), of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to Section 430(k) of the Internal Revenue Code or under Sections
303(k) or 4068 of ERISA), in each case incurred in the ordinary course of
business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of five
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;

 

(d)                                 deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof;

 

(e)                                  easements, rights-of-way, restrictions,
encroachments, minor defects or irregularities in title and other similar
charges, in each case which do not and will not interfere in any material
respect with the use or value of the property or asset to which it relates or
which appear on any Title Policy required to be delivered to the Collateral
Agent pursuant to Section 5.11 or 5.12;

 

(f)                                   any interest or title of a lessor or
sublessor under any operating or true lease of real estate entered into by
Company or its Subsidiaries in the ordinary course of its business covering only
the assets so leased;

 

(g)                                  purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(h)                                 any attachment or judgment Lien not
constituting an Event of Default under Section 8.1(h);

 

(i)                                     non-exclusive licenses of Intellectual
Property granted by Company or any of its Subsidiaries in the ordinary course of
business consistent with past practice and not interfering in any respect with
the ordinary conduct of the business of Company or such Subsidiary;

 

(j)                                    bankers liens and rights of set-off with
respect to customary depositary arrangements entered into in the ordinary course
of business of Company and its Subsidiaries;

 

(k)                                 Liens granted by Company or its Subsidiaries
existing on the Restatement Effective Date and described in Schedule 6.2;
provided, that (A) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Restatement
Effective Date and (B) the principal amount of the Indebtedness secured by such
Liens shall not be extended, renewed, refunded, replaced or refinanced except as
otherwise permitted by Section 6.1(f);

 

(l)                                     Liens securing (i) Indebtedness
permitted pursuant to Section 6.1(g), provided, any such Lien shall encumber
only the asset acquired, constructed or improved with the proceeds of such

 

70

--------------------------------------------------------------------------------


 

Indebtedness and (ii) Indebtedness permitted pursuant to Section 6.1(n),
provided any such Lien shall encumber only the facility that is the subject of
such Capital Lease;

 

(m)                             Liens securing Indebtedness permitted under
Section 6.1(l); provided that such Liens are of a type described in
Section 6.2(l)(i) and are not created in contemplation of or in connection with
such Person becoming a Subsidiary, such Liens will not apply to any other
property of Holdings or any of its Subsidiaries, and such Liens will secure only
those obligations secured by such Liens on the date such Person becomes a
Subsidiary;

 

(n)                                 Liens securing Indebtedness permitted under
Section 6.1(j) as long as such Liens are subject to the Intercreditor Agreement;
and

 

(o)                                 Liens on the Collateral securing
Indebtedness permitted under Section 6.1(c) as long as (i) such Liens on the
Collateral are junior to the Liens on the Collateral securing the Obligations
and (ii) such Liens are subject to an intercreditor agreement on terms
satisfactory to the Administrative Agent and Collateral Agent (it being
understood that such intercreditor agreement shall include a permanent
standstill on Lien enforcement rights by the holders of the Indebtedness
permitted under Section 6.1(c)) or are subject to other arrangements reasonably
satisfactory to the Administrative Agent and Collateral Agent. 

 

6.3                               Sales and Leasebacks.  Each of Holdings and
Company shall not, and shall not permit any of its Subsidiaries to directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an operating lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which Holdings or any of its Subsidiaries has sold or transferred
or is to sell or transfer to any other Person (other than Holdings or any of its
Subsidiaries) or (b) which Holdings or any of its Subsidiaries intends to use
for substantially the same purpose as any other property which has been or is to
be sold or transferred by such Credit Party to any Person (other than Holdings
or any of its Subsidiaries) in connection with such lease; provided that Company
and its Subsidiaries may (i) become and remain liable as lessee, guarantor or
other surety with respect to any such lease which is a Capital Lease permitted
pursuant to Section 6.1(g), and (ii) so long as no Default or Event of Default
has occurred or is continuing or shall be caused thereby, sale-leaseback
transactions in respect of any manufacturing Facilities owned by Company as of
the Restatement Effective Date; provided, further, that (A) the material terms
and conditions of such sale-leaseback transaction (including any Capital Lease
in connection with such transaction) shall be reasonably satisfactory to the
Administrative Agent, (B) Collateral Agent is granted a valid First Priority or
Second Priority Lien (in accordance with the priorities set forth in the
Intercreditor Agreement) in Company’s leasehold interest in connection with such
transaction, (C) the lessor (or lenders under any Capital Lease) in connection
with such transaction shall agree to provide Collateral Agent access to the
Collateral located at such facility pursuant to an agreement reasonably
satisfactory to Administrative Agent and the Collateral Agent (the terms of
which shall include subordination and non-disturbance provisions with respect to
any such Collateral, and other terms as may be reasonably required by
Administrative Agent or the Collateral Agent), (D) the amount of consideration
payable to Company or its Subsidiaries (and the aggregate principal amount of
Indebtedness in respect of any Capital Leases) in any such transaction shall not
exceed the fair market value of any such facility (determined in good faith by
the board of directors of Company (or similar governing body)), and shall not
exceed $30,000,000 in the aggregate and (E) the Net Asset Sale Proceeds with
respect to any such Capital Lease shall be applied to repay Indebtedness to the
extent required pursuant to Section 2.14(b).

 

6.4                               No Further Negative Pledges.  Except
(i) pursuant to this Agreement, (ii) pursuant to the terms of Indebtedness
permitted under Section 6.1(h), 6.1(j), 6.1(k) or 6.1(l), (iii) with respect to
specific property encumbered to secure payment of particular Indebtedness or to
be sold pursuant to an

 

71

--------------------------------------------------------------------------------


 

executed agreement with respect to a permitted Asset Sale, (iv) pursuant to
customary non-assignment or no-subletting clauses in leases, licenses or
contracts entered into in the ordinary course of business, which restrict only
the assignment of such lease, license or contract, as applicable, or (v) in
connection with purchase money financing or Capital Leases permitted under
Section 6.1(g) or 6.1(n) (in each case, provided the prohibition applies only to
the asset being acquired or constructed, or which is the subject of such Capital
Lease), each of Holdings and Company shall not, and shall not permit any of its
Subsidiaries to, enter into any agreement prohibiting the creation or assumption
of any Lien upon any of its properties or assets, whether now owned or hereafter
acquired.

 

6.5                               Restricted Payments.  Each of Holdings and
Company shall not, and shall not permit any of its Subsidiaries or Affiliates
through any manner or means or through any other Person to, directly or
indirectly, declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, or agree to declare, order, pay, make or set apart, any
sum for any Restricted Payment except that:

 

(a)                                 Subsidiaries of Company may make Restricted
Payments (i) to Company or to any parent entity of such Subsidiary which is a
wholly-owned Guarantor Subsidiary and (ii) on a pro rata basis to the equity
holders of any other Guarantor Subsidiary;

 

(b)                                 (i) so long as no Default or Event of
Default shall have occurred and be continuing or shall be caused thereby,
Company and its Subsidiaries may make prepayments and regularly scheduled
payments of principal and interest in respect of any Indebtedness permitted
under Sections 6.1(b), (ii) Company and its Subsidiaries may make scheduled
payments and mandatory prepayments of principal, and regularly scheduled
payments of interest in respect of and, so long as no Default or Event of
Default shall have occurred and be continuing, voluntary repayments of, any
Indebtedness permitted under Section 6.1(h), (iii) Company and its Subsidiaries
may make mandatory prepayments and regularly scheduled payments of principal and
interest in respect of any Indebtedness permitted under Section 6.1(k) (to the
extent constituting subordinated Indebtedness) or 6.1(n), but only to the extent
such payments are permitted by the terms, and subordination provisions (if any)
applicable to, such Indebtedness, and (iv) Company and its Subsidiaries may make
payments in respect of guarantees permitted under Section 6.1(e) to the extent
the Indebtedness guaranteed thereby is permitted to be paid under this
Section 6.5 (in each case under the foregoing subclauses (i), (ii) and (iii) in
accordance with the terms of, and only to the extent required by, and subject to
the subordination provisions contained in, the indenture or other agreement
pursuant to which such Indebtedness as issued);

 

(c)                                  Company may make Restricted Payments to
Holdings to the extent reasonably necessary to permit Holdings (in each case so
long as Holdings applies the amount of any such Restricted Payment for such
purpose within five days of receipt of such amount) (i) to pay general
administrative and corporate overhead costs and expenses (including, without
limitation, expenses arising by virtue of Holdings’ status as a public company
(including fees and expenses related to filings with the Securities and Exchange
Commission, roadshow expenses, printing expenses and fees and expenses of
attorneys and auditors)), (ii)  to discharge the consolidated tax liabilities of
Holdings and its Subsidiaries and (iii) so long as no Default or Event of
Default shall have occurred and be continuing or shall be caused thereby, to
allow Holdings to repurchase shares of, or options to purchase shares of,
Capital Stock of Holdings from employees, officers or directors of Holdings,
Company or any Subsidiaries thereof in any aggregate amount not to exceed
$1,000,000 in any calendar year or $5,000,000 in the aggregate since the
Restatement Effective Date;

 

(d)                                 (i) Company may make Restricted Payments to
Holdings (so long as Holdings applies such payment to the payment of dividends
or distributions to its shareholders (or any payment on account of any shares of
any class of stock (or any other Capital Stock) of Holdings, Company or any of
their respective Subsidiaries, including, for the avoidance of doubt, the
repurchase of any such shares)

 

72

--------------------------------------------------------------------------------


 

within 60 days of the receipt of such amount) in an aggregate amount not to
exceed (A) $6,250,000 in any Fiscal Quarter of 2015 and (B) $6,500,000 in any
Fiscal Quarter of 2016 and thereafter; provided that, notwithstanding the
foregoing, any Restricted Payment under this Section 6.5(d)(i) may only be made
so long as (w) no Default or Event of Default has occurred or is continuing or
shall be caused thereby after giving effect to such Restricted Payment,
(x) after giving effect to such Restricted Payment, Excess Collateral
Availability is greater than the greater of $15,000,000 and 15% of the
commitments under the Revolving Credit Facility at the time of determination and
(y) after giving effect to such Restricted Payment, Excess Availability is at
least the greater of $10,000,000 and 10% of the commitments under the Revolving
Credit Facility at the time, and (z) the Administrative Agent shall have
received a certificate of Company’s chief financial officer or treasurer
certifying that the conditions set forth in this Section 6.5(d)(i) have been
satisfied and setting for the calculations of Excess Collateral Availability and
Excess Availability in reasonable detail; and (ii) Holdings may make Restricted
Payments in an amount equal to the actual amount of Restricted Payments made by
Company to Holdings pursuant to Section 6.5(d)(i) that have not previously been
distributed by Holdings, so long as no Default or Event of Default shall have
occurred and be continuing or shall be caused thereby; provided, however, that
notwithstanding anything to the contrary contained in this Section 6.5(d), this
Section 6.5(d)(ii) shall not prohibit the payment of any dividend within 60 days
after the date of declaration of such dividend if such dividend was permitted
under this Section 6.5(d)(ii) on the date of declaration;

 

(e)                                  so long as no Default or Event of Default
shall have occurred and be continuing or shall be caused thereby Holdings may
make Restricted Payments as described in Section 6.5(c)(iii); and

 

(f)                                   additional Restricted Payments in any
Fiscal Year in an aggregate amount not to exceed the Available Excess Cash Flow
as of the date of such payment (calculated after giving effect to any
Investments pursuant to Section 6.7(m) on such date, any prepayments,
repurchases or redemptions of Other Debt on such date and any Credit Party
Purchases on such date but without giving effect to the Restricted Payment
proposed to be made on such date).

 

6.6                               Restrictions on Subsidiary Distributions. 
Each of Holdings and Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of Company to (a) pay dividends or make any
other distributions on any of such Subsidiary’s Capital Stock owned by Company
or by any other Subsidiary of Company, (b) repay or prepay any Indebtedness owed
by such Subsidiary to Company or to any other Subsidiary of Company, (c) make
loans or advances to Company or to any other Subsidiary of Company, or
(d) transfer any of its property or assets to Company or to any other Subsidiary
of Company other than restrictions (i) existing under this Agreement or the
Revolving Credit Documents (as in effect on the Restatement Effective Date),
(ii) in agreements evidencing Indebtedness permitted by Sections 6.1(g) and
6.1(l) that impose restrictions on the property so acquired, (iii) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, Joint Venture agreements and similar agreements
entered into in the ordinary course of business, (iv) restrictions in agreements
evidencing Indebtedness secured by Liens permitted by Section 6.2(m) that impose
restrictions on the property securing such Indebtedness, (v) customary
restrictions on assets that are the subject of an Asset Sale permitted by
Section 6.9 or a Capital Lease permitted by Section 6.1(n) and (vi) in
agreements evidencing Indebtedness permitted by Section 6.1(h) or 6.1(k), in
each case, so long as such restrictions are not more restrictive, taken as a
whole, than the restrictions set forth in this Agreement or are customary for
the issuance of high yield debt securities in a public offering at such time.

 

73

--------------------------------------------------------------------------------


 

6.7                               Investments.  Each of Holdings and Company
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including without
limitation any Joint Venture, except:

 

(a)                                 Investments in Cash and Cash Equivalents;

 

(b)                                 Investments by Holdings in Company;

 

(c)                                  Investments made by Company or any of its
Subsidiaries in Subsidiary Guarantors which are wholly-owned Subsidiaries of
Company;

 

(d)                                 Investments received by Company or any of
its Subsidiaries in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers or suppliers of
such Person, in each case in the ordinary course of business;

 

(e)                                  accounts receivable arising, and trade
credit granted, in the ordinary course of business of Company and its
Subsidiaries, and any Securities received by Company or any of its Subsidiaries
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to the extent reasonably necessary in order to prevent or limit
loss, and any prepayments and other credits to suppliers made in the ordinary
course of business;

 

(f)                                   intercompany loans to the extent permitted
under Section 6.1(b);

 

(g)                                  Consolidated Capital Expenditures by
Company or any of its Subsidiaries permitted by Section 6.8(b) of the Revolving
Credit Facility;

 

(h)                                 loans and advances by Company or any of its
Subsidiaries to employees of Company and its Subsidiaries made in the ordinary
course of business in an aggregate principal amount not to exceed $2,000,000 at
any time outstanding;

 

(i)                                     Investments by Company or any of its
Subsidiaries made in connection with Permitted Acquisitions permitted pursuant
to Section 6.9(d);

 

(j)                                    Investments by Company or any of its
Subsidiaries constituting non-Cash consideration received by Company and its
Subsidiaries in connection with permitted Asset Sales pursuant to
subsection 6.9(c);

 

(k)                                 Company and its Subsidiaries may continue to
own the Investments owned by them as of the Restatement Effective Date and
described in Schedule 6.7;

 

(l)                                     other Investments by Company or any of
its Subsidiaries in an aggregate amount not to exceed at any time outstanding
$10,000,000 (minus any Restricted Payments made pursuant to Section 6.5(f)), if
no Default or Event of Default has occurred or is continuing or would result
therefrom; and

 

(m)                             additional Investments (other than acquisition
of any Person or any division or line of business of any Person) by Company or
any of its Subsidiaries in an aggregate amount not to exceed the Available
Excess Cash Flow as of such date (calculated after giving effect to any
Restricted Payments made pursuant to Section 6.5(f) on such date, any
prepayments, repurchases or redemptions of Other Debt on such date made pursuant
to Section 6.16 and any Credit Party Purchases on such date but without giving
effect to such proposed Investment).

 

74

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.5.

 

6.8                               Calculations.

 

(a)                                 [RESERVED]

 

(b)                                 [RESERVED]

 

(c)                                  Certain Calculations.

 

(i)                                     With respect to any period during which
a Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), including for purposes of determining the Leverage Ratio, the
First Lien Debt Ratio, the Secured Debt Ratio, the Consolidated Interest
Coverage Ratio, the Fixed Charge Coverage Ratio and Excess Availability in
Available Excess Cash Flow, Section 2.13(d), Section 6.1(k), Section 6.9(d),
clause (5) of the proviso to Section 10.6(i), Consolidated Adjusted EBITDA and
the components of Consolidated Fixed Charges, as applicable, all financial
ratios and other financial calculations pursuant to the Credit Documents shall
be calculated with respect to such period on a pro forma basis (including pro
forma adjustments arising out of events which are directly attributable to a
specific transaction, are factually supportable and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the Securities and Exchange Commission, which would include cost
savings resulting from head count reduction, closure of Facilities and similar
restructuring charges, which pro forma adjustments shall be certified by the
chief financial officer of Company) using the historical audited financial
statements of any business so acquired or to be acquired or sold or to be sold
and the consolidated financial statements of Holdings and its Subsidiaries which
shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period.

 

(ii)                                  For purposes of calculating Consolidated
Adjusted EBITDA of the Company, subject to clause (i) above, Consolidated
Adjusted EBITDA for (x) the fiscal quarter ended March 31, 2014 shall be deemed
to be $10,577,000, (y) the fiscal quarter ended June 30, 2014 shall be deemed to
be $29,834,000 and (z)  the fiscal quarter ended September 30, 2014 shall be
deemed to be $25,147,000.

 

(iii)                               With respect to any period commencing prior
to the Restatement Effective Date, Consolidated Capital Expenditures shall be
calculated with respect to the portion of such period prior to the Restatement
Effective Date on a pro forma basis as if the Restatement Effective Date (and
the Transactions) occurred on the first day of such period, and the other
components of Consolidated Fixed Charges (other than Consolidated Interest
Expense) shall be calculated with respect to the portion of such period prior to
the Restatement Effective Date on a pro forma basis as if the Restatement
Effective Date (and the Transactions) occurred on the first day of such period.

 

(iv)                              With respect to any period commencing prior to
the Restatement Effective Date, Consolidated Interest Expense shall be
calculated with respect to the portion of such period prior to the Restatement
Effective Date on a pro forma basis as if the Restatement Effective Date
occurred on the first day of such period (and assuming that the Indebtedness
incurred on the

 

75

--------------------------------------------------------------------------------


 

Restatement Effective Date was incurred on the first day of such period and,
such Indebtedness bears interest during the portion of such period prior to the
Restatement Effective Date at the weighted average of the interest rates
applicable to outstanding Indebtedness during the portion of such period on and
after the Restatement Effective Date and that no Indebtedness was repaid during
the portion of such period prior to the Restatement Effective Date).

 

6.9                               Fundamental Changes; Asset Dispositions;
Acquisitions.  Each of Holdings and Company shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly, enter into any transaction of
merger or consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise the business, or all or substantially all of the property or fixed
assets of, or stock or other evidence of beneficial ownership of, any Person or
any division or line of business or other business unit of any Person, except:

 

(a)                                 any Subsidiary of Holdings may be merged
with or into Company or with or into any wholly-owned Guarantor Subsidiary of
Company, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Company or any wholly-owned Guarantor Subsidiary of Company; provided, in the
case of such a merger, Company or such wholly-owned Guarantor Subsidiary of
Company, as applicable shall be the continuing or surviving Person;

 

(b)                                 sales or other dispositions of assets that
do not constitute Asset Sales;

 

(c)                                  Asset Sales, the proceeds of which (valued
at the principal amount thereof in the case of non-Cash proceeds consisting of
notes or other debt Securities and valued at fair market value in the case of
other non-Cash proceeds) (i) do not exceed $5,000,000 in the aggregate in any
calendar year and (ii) when aggregated with the proceeds of all other Asset
Sales, do not exceed $15,000,000 in the aggregate from the Restatement Effective
Date to the date of determination; provided (1) the consideration received for
such assets shall be in an amount at least equal to the fair market value
thereof (and in respect of a transaction of greater than $2,500,000, as
determined in good faith by the board of directors of Company (or similar
governing body)), (2) no less than 80% thereof shall be paid in Cash, and
(3) the Net Asset Sale Proceeds thereof shall be applied as required by Section
2.13(a);

 

(d)                                 Permitted Acquisitions if no Default or
Event of Default has occurred and is continuing and (i) the consideration for
which consists solely of common Capital Stock of Holdings, (ii) (A) the
aggregate consideration paid does not exceed $50,000,000 in the aggregate in any
calendar year and (B) Excess Availability is at least the greater of $15,000,000
and 15% of the commitments then in effect under the Revolving Credit Facility
for 30 days prior to the date of such Permitted Acquisition and on the date of
such Permitted Acquisition after giving pro forma effect thereto or
(iii) (A) before and after giving effect to any such Permitted Acquisition, the
Fixed Charge Coverage Ratio is greater than 1.0 to 1.0 for the most recently
completed four Fiscal Quarter period for which financial statements have been
delivered pursuant to Section 5.1(b), 5.1(c) or 3.1(u), calculated to give
effect to such Permitted Acquisition in accordance with Section 6.8(c) as if
such Permitted Acquisition occurred on the first day of such four Fiscal Quarter
period, as demonstrated in a Fixed Charge Coverage Compliance Certificate
delivered to the Administrative Agent prior to such Permitted Acquisition and
(B) Excess Availability is at least the greater of $15,000,000 and 15% of the
commitments then in effect under the Revolving Credit Facility for 30 days prior
to the date of the acquisition and on the date of the acquisition after giving
pro forma effect thereto;

 

76

--------------------------------------------------------------------------------


 

(e)                                  Investments made in accordance with
Section 6.7; and

 

(f)                                   sale and leaseback transactions permitted
pursuant to Section 6.3.

 

6.10                        Disposal of Subsidiary Interests.  Each of Holdings
and Company shall not, and shall not permit any of its Subsidiaries to
(a) directly or indirectly issue, sell, assign, pledge or otherwise encumber or
dispose of any Capital Stock of any of its Subsidiaries, except to qualify
directors if required by applicable law or (b) permit any of its Subsidiaries
directly or indirectly to issue, sell, assign, pledge or otherwise encumber or
dispose of any Capital Stock of any of its Subsidiaries, except (i) Company may
issue Capital Stock to Holdings, (ii) Subsidiaries may issue Capital Stock to
Company or to a Guarantor Subsidiary of Company (subject to the restrictions on
such disposition otherwise imposed under Section 6.9) or to qualify directors if
required by applicable law and (iii) Company or any Subsidiary may sell or
otherwise dispose of the Capital Stock of its Subsidiaries in an Asset Sale
permitted by Section 6.9.

 

6.11                        Fiscal Year.  Each of Holdings and Company shall
not, and shall not permit any of its Subsidiaries to, change its Fiscal Year-end
from December 31; provided, that the Fiscal Year-end of Holdings and its
Subsidiaries may be changed to the end of any Fiscal Quarter with the prior
written consent of, and following receipt of any information requested by,
Administrative Agent (including, without limitation, reconciliation statements
for the immediately preceding three years described in Section 5.1(e)).

 

6.12                        Transactions with Shareholders and Affiliates.  Each
of Holdings and Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service or the making of any loan) with any holder of 10% or
more of any class of Capital Stock of Holdings or any of its Subsidiaries or
with any Affiliate of Holdings or of any such holder, on terms that are less
favorable to Holdings or that Subsidiary, as the case may be, than those that
might be obtained at the time from a Person who is not such a holder or
Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction expressly permitted under this Agreement; (b) reasonable and
customary fees paid to, and customary indemnification of, members of the board
of directors (or similar governing body) of Holdings and its Subsidiaries;
(c) compensation arrangements for officers and other employees of Holdings and
its Subsidiaries entered into in the ordinary course of business;
(d) transactions described in Schedule 6.12; and (e) any transaction between
Credit Parties.

 

6.13                        Conduct of Business.  From and after the Restatement
Effective Date, each of Holdings and Company shall not, and shall not permit any
of its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Company and its Subsidiaries on the Restatement Effective Date and
similar or related businesses and (ii) such other lines of business as may be
consented to by Requisite Lenders.

 

6.14                        Permitted Activities of Holdings.  Holdings shall
not (a) incur, directly or indirectly, any Indebtedness other than the
Indebtedness (i) under the Credit Documents and (ii) under the Revolving Credit
Documents; (b) create or suffer to exist any Lien upon any property or assets
now owned or hereafter acquired by it other than the Liens created under the
Collateral Documents to which it is a party; (c) engage in any business or
activity or own any assets other than (i) holding 100% of the Capital Stock of
Company; (ii) performing its obligations and activities incidental thereto under
the Credit Documents, and to the extent not inconsistent therewith, the
Revolving Credit Documents; (iii) making Restricted Payments to the extent
permitted by Section 6.5 of this Agreement and Section 6.5 of the Revolving
Credit Facility; (iv) making Investments to the extent permitted by Section 6.7
of this Agreement and Section 6.7 of the Revolving Credit Facility;
(v) issuances of its Capital Stock; (vi) conducting activities arising by virtue
of its status as a public company, including without limitation, compliance with
its

 

77

--------------------------------------------------------------------------------


 

reporting obligations and other requirements applicable to public companies; and
(vii) retaining Cash in a deposit account subject to a Blocked Account Agreement
in the amount of any Restricted Payments received from the Company pursuant to
Section 6.5(d)(i); (d) consolidate with or merge with or into, or convey,
transfer or lease all or substantially all its assets to, any Person; (e) sell
or otherwise dispose of any Capital Stock of any of its Subsidiaries; (f) create
or acquire any Subsidiary or make or own any Investment in any Person other than
Company; or (g) fail to hold itself out to the public as a legal entity separate
and distinct from all other Persons.

 

6.15                        Amendments or Waivers of Certain Agreements.

 

(a)                                 Each of Holdings and Company shall not, and
shall not permit any of its Subsidiaries to, terminate or agree to any
amendment, restatement, supplement or other modification to, or waiver of, any
of its rights under any Revolving Credit Document or any Organizational
Document, or make any payment consistent with an amendment thereof or change
thereto (which amendment or other modification, in the case of (i) an
Organizational Document or any Revolving Credit Document, is adverse in any
material respect to the rights or interests of the Lenders (provided that with
respect to any termination, amendment, restatement, supplement or other
modification to, or waiver of any Revolving Loan Document, none of the following
amendments shall be deemed adverse for purposes of this clause (i): (A) any
waiver of any default or event of default or any other waiver or amendment
permitting or increasing (or having the effect of permitting or increasing)
borrowing availability under the Borrowing Base (without increasing the
commitments under the Revolving Credit Facility), (B) payment of customary fees
in connection with any waiver or amendment, or (C) any amendment implementing
incremental or additional loans and/or commitments under the Revolving Loan
Documents to the extent the Indebtedness in respect thereof is permitted under
Section 6.1 and provided, further, that with respect to the Organizational
Documents of Holdings, Holdings shall be permitted to effect a Permitted
Holdings Reincorporation without obtaining the prior written consent of
Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.  Each of Holdings and Company shall not, and shall not
permit any of its Subsidiaries to, amend or otherwise change the terms of any
Indebtedness permitted to be incurred under Section 6.1 which is subordinated to
the Obligations, or make any payment consistent with an amendment thereof or
change thereto, if the effect of such amendment or change is to increase the
interest rate on or fees in respect of such Indebtedness, change (to earlier
dates) any dates upon which payments of principal or interest are due thereon,
change any event of default or condition to an event of default with respect
thereto (other than to eliminate any such event of default or increase any grace
period related thereto), change the redemption, prepayment or defeasance
provisions thereof, change the subordination provisions thereof (or of any
guaranty thereof), or change any collateral therefor (other than to release such
collateral), or if the effect of such amendment or change, together with all
other amendments or changes made, is to increase materially the obligations of
the obligor thereunder or to confer any additional rights on the holders of such
Indebtedness (or a trustee or other representative on their behalf) which would
be adverse to Holdings or Company, any of their Subsidiaries, or Lenders.

 

6.16                        Limitation on Payments Relating to Other Debt.  Each
of Holdings and Company shall not, and shall not permit any of its Subsidiaries
through any manner or means or through any other Person to, directly or
indirectly, declare, order, make or offer to make, any voluntary prepayment,
repurchase or redemption of, or otherwise defease, the Indebtedness permitted to
be incurred under Section 6.1(k) (such Indebtedness, “Other Debt”), or segregate
funds for any such voluntary prepayment, repurchase, redemption or defeasance,
or enter into any derivative or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating Holdings, the Company or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of Other Debt, other than (a) any prepayment, repurchase or redemption of
Other Debt pursuant to a Permitted Refinancing thereof and (b) prepayments,
repurchases or redemptions of Other Debt in an aggregate amount not to exceed
the Available Excess Cash Flow as of such date

 

78

--------------------------------------------------------------------------------


 

(calculated after giving effect to any Restricted Payments made pursuant to
Section 6.5(f) on such date, any Investments made pursuant to Section 6.7(m) on
such date and any Credit Party Purchases on such date but without giving effect
to such proposed prepayment, repurchase or redemption).

 

6.17                        Use of Proceeds. The Borrower will not request any
Loans, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Loan (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

SECTION 7.             GUARANTY

 

7.1                               Guaranty of the Obligations.  Subject to the
provisions of Section 7.2, Guarantors jointly and severally hereby irrevocably
and unconditionally guaranty to the Beneficiaries the due and punctual payment
in full of all Obligations when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the “Guaranteed Obligations”).

 

7.2                               Contribution by Guarantors.  All Guarantors
desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Guaranty.  Accordingly, in the event any payment or distribution is made on
any date by a Guarantor (a “Funding Guarantor”) under this Guaranty such that
its Aggregate Payments exceeds its Fair Share as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date.  “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the obligations Guaranteed.  “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.2, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor. 
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 7.2), minus (2) the aggregate amount of all payments received on
or before such date by such Contributing Guarantor from the other Contributing
Guarantors as contributions under this Section 7.2.  The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor.  The
allocation among Contributing Guarantors of their obligations as set forth in
this Section 7.2 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder.  Each Guarantor is a third party beneficiary
to the contribution agreement set forth in this Section 7.2.

 

79

--------------------------------------------------------------------------------


 

7.3                               Payment by Guarantors.  Subject to
Section 7.2, Guarantors hereby jointly and severally agree, in furtherance of
the foregoing and not in limitation of any other right which any Beneficiary may
have at law or in equity against any Guarantor by virtue hereof, that upon the
failure of Company to pay any of the Guaranteed Obligations when and as the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon demand pay, or
cause to be paid, in Cash, to Administrative Agent for the ratable benefit of
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for Company’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against Company
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

 

7.4                               Liability of Guarantors Absolute.  Each
Guarantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations.  In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees as
follows:

 

(a)                                 this Guaranty is a guaranty of payment when
due and not of collectability.  This Guaranty is a primary obligation of each
Guarantor and not merely a contract of surety;

 

(b)                                 Administrative Agent may enforce this
Guaranty upon the occurrence and during the continuance of an Event of Default
notwithstanding the existence of any dispute between Company and any Beneficiary
with respect to the existence and continuance of such Event of Default;

 

(c)                                  the obligations of each Guarantor hereunder
are independent of the obligations of Company and the obligations of any other
guarantor (including any other Guarantor) of the obligations of Company, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against Company or any of such other
guarantors and whether or not Company is joined in any such action or actions;

 

(d)                                 payment by any Guarantor of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge any Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid.  Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

 

(e)                                  any Beneficiary, upon such terms as it
deems appropriate, without notice or demand and without affecting the validity
or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor’s liability hereunder,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any agreement relating thereto and/or subordinate
the payment of the same to the payment of any other obligations; (iii) request
and accept other guaranties of the Guaranteed Obligations and take and hold
security for the payment hereof or the Guaranteed Obligations; (iv) release,
surrender, exchange,

 

80

--------------------------------------------------------------------------------


 

substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against Company or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents; and

 

(f)                                   this Guaranty and the obligations of
Guarantors hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them: (i) any failure or omission to assert or
enforce an agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Credit Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations) to the payment of
indebtedness other than the Guaranteed Obligations, even though any Beneficiary
might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) any Beneficiary’s consent to the change, reorganization or
termination of the corporate structure or existence of Holdings or any of its
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set-offs or counterclaims which Company may allege or assert
against any Beneficiary in respect of the Guaranteed Obligations, including
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; and (viii) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.

 

7.5                               Waivers by Guarantors.  Each Guarantor hereby
waives, for the benefit of Beneficiaries: (a) any right to require any
Beneficiary, as a condition of payment or performance by such Guarantor, to
(i) proceed against Company, any other guarantor (including any other Guarantor)
of the Guaranteed Obligations or any other Person, (ii) proceed against or
exhaust any security held from Company, any such other guarantor or any other
Person, (iii) proceed against or have resort to any balance of any deposit
account or credit on the books of any Beneficiary in favor of Company or any
other Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of

 

81

--------------------------------------------------------------------------------


 

Company or any other Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Company and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g)any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

7.6                               Guarantors’ Rights of Subrogation,
Contribution, etc.  Until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Term Loan Commitments and any Additional Term
Loan Commitments shall have terminated, each Guarantor hereby waives and agrees
not to assert any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against Company or any other Guarantor
or any of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including without limitation (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Company with respect to the Guaranteed Obligations, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Company, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary.  In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full and the Term Loan Commitments and any
Additional Term Loan Commitments shall have terminated, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 7.2.  Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Company or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Company,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor.  If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

 

82

--------------------------------------------------------------------------------


 

7.7                               Subordination of Other Obligations.  Any
Indebtedness of Company or any Guarantor now or hereafter held by any Guarantor
(the “Obligee Guarantor”) is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such indebtedness collected or received by the
Obligee Guarantor after an Event of Default has occurred and is continuing shall
be held in trust for Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to Administrative Agent for the benefit of Beneficiaries
to be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof.

 

7.8                               Continuing Guaranty.  This Guaranty is a
continuing guaranty and shall remain in effect until all of the Guaranteed
Obligations shall have been paid in full and the Term Loan Commitments and any
Additional Term Loan Commitments shall have terminated.  Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

 

7.9                               Authority of Guarantors or Company.  It is not
necessary for any Beneficiary to inquire into the capacity or powers of any
Guarantor or Company or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

 

7.10                        Financial Condition of Company.  Any Credit
Extension may be made to Company or continued from time to time without notice
to or authorization from any Guarantor regardless of the financial or other
condition of Company at the time of any such grant or continuation, as the case
may be.  No Beneficiary shall have any obligation to disclose or discuss with
any Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of Company.  Each Guarantor has adequate means to obtain information
from Company on a continuing basis concerning the financial condition of Company
and its ability to perform its obligations under the Credit Documents, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Company and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations.  Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Company now
known or hereafter known by any Beneficiary.

 

7.11                        Bankruptcy, etc.  (a)  So long as any Guaranteed
Obligations remain outstanding, no Guarantor shall, without the prior written
consent of Administrative Agent acting pursuant to the instructions of Requisite
Lenders, commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Company or any
other Guarantor.  The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Company or any other
Guarantor or by any defense which Company or any other Guarantor may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

 

(b)                                 Each Guarantor acknowledges and agrees that
any interest on any portion of the Guaranteed Obligations which accrues after
the commencement of any case or proceeding referred to in clause (a) above (or,
if interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve Company of any portion of such Guaranteed Obligations. 
Guarantors will permit any trustee in bankruptcy, receiver, debtor in

 

83

--------------------------------------------------------------------------------


 

possession, assignee for the benefit of creditors or similar person to pay
Administrative Agent, or allow the claim of Administrative Agent in respect of,
any such interest accruing after the date on which such case or proceeding is
commenced.

 

(c)                                  In the event that all or any portion of the
Guaranteed Obligations are paid by Company, the obligations of Guarantors
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) are
rescinded or recovered directly or indirectly from any Beneficiary as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.

 

7.12                        Discharge of Guaranty Upon Sale of Guarantor.  If
all of the Capital Stock of any Guarantor (other than Holdings) or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions hereof, the Guaranty of such Guarantor or such successor in interest,
as the case may be, hereunder shall automatically be discharged and released
without any further action by any Beneficiary or any other Person effective as
of the time of such Asset Sale.

 

SECTION 8.             EVENTS OF DEFAULT

 

8.1                               Events of Default.  If any one or more of the
following conditions or events shall occur:

 

(a)                                 Failure to Make Payments When Due.  Failure
by Company to pay (i) when due any principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise or (ii) any interest on any Loan or any fee or any other
amount due hereunder within five days after the date due; or

 

(b)                                 Default in Other Agreements.  (i) Failure of
any Credit Party or any of their respective Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) in an aggregate principal amount of $10,000,000 or more, in each
case beyond the grace period, if any, provided therefor; or (ii) breach or
default by any Credit Party with respect to any other term (other than Section
6.8(a) of the Revolving Credit Facility) of (1) one or more items of such
Indebtedness or (2) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, or any other event or circumstance
shall occur, in each case beyond the grace period, if any, provided therefor, if
the effect of such breach or default or event or circumstance is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be, or to require an
offer to purchase or redeem such Indebtedness be made (other than any due on
sale provision with respect to any Indebtedness permitted to be repaid hereunder
and which is so repaid in full); or

 

(c)                                  Breach of Certain Covenants.  Failure of
any Credit Party to perform or comply with any term or condition contained in
Sections 2.6, 2.14, 5.1(f), 5.1(g), 5.2(i), 5.14, 5.15 or 6; or

 

(d)                                 Breach of Representations, etc.  Any
representation, warranty or certification made or deemed made by any Credit
Party in any Credit Document or in any statement or certificate at any time
given by any Credit Party or any of its Subsidiaries in writing pursuant hereto
or thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or

 

84

--------------------------------------------------------------------------------


 

(e)                                  Other Defaults Under Credit Documents.  Any
Credit Party shall default in the performance of or compliance with any term
contained herein or any of the other Credit Documents, other than any such term
referred to in any other Section of this Section 8.1, and such default shall not
have been remedied or waived within 30 days after the earlier of (i) an officer
of such Credit Party becoming aware of such default or (ii) receipt by Company
of notice from Administrative Agent or any Lender of such default; or

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, etc.  (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of Holdings or any of its Subsidiaries in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Holdings or any of its Subsidiaries under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over Holdings or any of its Subsidiaries, or
over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of Holdings or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Holdings or any of its Subsidiaries, and any such event described in
this clause (ii) shall continue for 60 days without having been dismissed,
bonded or discharged; or

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, etc.  (i) Holdings or any of its Subsidiaries shall have an order for
relief entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Holdings or any of its Subsidiaries shall
make any assignment for the benefit of creditors; or (ii) Holdings or any of its
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of Holdings or any of its Subsidiaries (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to in this Section 8.1(g) or in
Section 8.1(f) above; or

 

(h)                                 Judgments and Attachments.  Any money
judgment, writ or warrant of attachment or similar process involving in the
aggregate at any time an amount in excess of $10,000,000 (to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against Holdings or
any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 days (or in any
event later than five days prior to the date of any proposed sale thereunder);
or

 

(i)                                     Dissolution.  Any order, judgment or
decree shall be entered against any Credit Party decreeing the dissolution or
split up of such Credit Party; or

 

(j)                                    Employee Benefit Plans.  (i) There shall
occur one or more ERISA Events or (ii) there shall exists any fact or
circumstance that results or reasonably could be expected to result in the
imposition of a Lien or security interest with respect to any Employee Benefit
Plan under Section 430(k) of the Internal Revenue Code or under Sections
303(k) or 4068 of ERISA, in either case involving or that

 

85

--------------------------------------------------------------------------------


 

might reasonably be expected to involve in the aggregate at any time an amount
in excess of $10,000,000; or

 

(k)                                 Change of Control.  A Change of Control
shall occur; or

 

(l)                                     Guaranties, Collateral Documents and
other Credit Documents.  At any time after the execution and delivery thereof,
(i) the Guaranty for any reason, other than the satisfaction in full of all
Obligations or upon the release of such Guaranty with respect to a Subsidiary of
the Company in connection with an Asset Sale permitted hereby, shall cease to be
in full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party;

 

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, upon notice to Company by
Administrative Agent (which notice may be given by the Administrative Agent in
its discretion and shall be given by Administrative Agent upon the request of
the Requisite Lenders), (A) the Term Loan Commitments, if any, of each Lender
having such Term Loan Commitments shall immediately terminate (and the
Additional Term Loan Commitments, if any, of each Lender having such Additional
Term Loan Commitments shall immediately terminate); (B) each of the following
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party: (I) the unpaid principal amount of and
accrued interest on the Loans and (II) all other Obligations; and
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents.

 

SECTION 9.                         AGENTS

 

Each of the Lenders hereby irrevocably appoints JPMorgan Chase Bank, N.A. as
Administrative Agent hereunder and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto. Each of the Lenders hereby irrevocably
appoints JPMorgan  Chase Bank, N.A. as Collateral Agent hereunder and authorizes
the Collateral Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Collateral Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto.  Each of the
Lenders hereby authorizes the Collateral Agent to enter into each of the
Collateral Documents and authorizes both the Administrative Agent and Collateral
Agent to enter into the Intercreditor Agreement.

 

The bank serving as the Administrative Agent or the Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
or the Collateral Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with Holdings,

 

86

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent or the Collateral Agent hereunder.

 

Neither the Administrative Agent nor the Collateral Agent shall have any duties
or obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, (a) neither the Administrative Agent nor the
Collateral Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither the Administrative Agent nor the Collateral Agent shall
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent or the Collateral Agent, as applicable is required
to exercise in writing as directed by the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.5), and (c) except as expressly set
forth herein, neither the Administrative Agent nor the Collateral Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, Borrower or any of its Subsidiaries that
is communicated to or obtained by the bank serving as Administrative Agent,
Collateral Agent or any of their respective Affiliates in any capacity.  Neither
the Administrative Agent nor the Collateral Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Requisite
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.5) or in the absence of its
own gross negligence or willful misconduct.  Neither the Administrative Agent
nor the Collateral Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent or the Collateral Agent, as applicable by Borrower or a
Lender, and neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or other Credit Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of Liens on the Collateral or
the existence of the Collateral, or (vi) the satisfaction of any condition set
forth in Section 3 or elsewhere herein or in any other Credit Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or the Collateral Agent, as applicable.

 

The Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent and the Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent and the Collateral Agent may perform any and all its
respective duties and exercise its respective rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent or the
Collateral Agent, as applicable.  The Administrative Agent, the Collateral Agent
and any such sub-agent may perform any and all its respective duties and
exercise its respective rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent, the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with

 

87

--------------------------------------------------------------------------------


 

the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent and Collateral Agent, as applicable.

 

Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent, as applicable as provided in this paragraph, the
Administrative Agent and the Collateral Agent may resign at any time by
notifying the Lenders and Borrower.  Upon any such resignation, the Requisite
Lenders shall have the right, in consultation with Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or Collateral Agent, as applicable gives notice of
its resignation, then the retiring Administrative Agent or Collateral Agent, as
applicable may, on behalf of the Lenders appoint a successor Administrative
Agent or Collateral Agent, as applicable which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank.  Upon the acceptance of
its appointment as Administrative Agent or Collateral Agent, as applicable
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent or Collateral Agent, as applicable, and the retiring Administrative Agent
or Collateral Agent, as applicable shall be discharged from its duties and
obligations hereunder.  The fees payable by Borrower to a successor
Administrative Agent or Collateral Agent, as applicable shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor.  After the Administrative Agent’s or the Collateral Agent’s
resignation hereunder, the provisions of this Article and Sections 10.2 and 10.3
shall continue in effect for the benefit of such retiring Administrative Agent
or Collateral Agent, as applicable, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent or Collateral Agent, as applicable.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

 

Each Lender hereby further authorizes Administrative Agent or Collateral Agent,
as applicable, on behalf of and for the benefit of Lenders, to be the agent for
and representative of Lenders with respect to the Guaranty, the Collateral and
the Collateral Documents. Subject to Section 10.5, without further written
consent or authorization from Lenders, Administrative Agent or Collateral Agent,
as applicable may execute any documents or instruments necessary to (i) release
any Lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted hereby or to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented or (ii) release any Guarantor from the Guaranty
pursuant to Section 7.12 or with respect to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented.

 

Anything contained in any of the Credit Documents to the contrary
notwithstanding, Company, Administrative Agent, Collateral Agent and each Lender
hereby agree that (i) no Lender shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of Lenders in accordance with the terms hereof
and all powers, rights and remedies under the Collateral Documents may be
exercised solely by Collateral Agent, and (ii) in the event of a foreclosure by
Collateral Agent on any of the Collateral pursuant to a public or private sale,
Collateral Agent or any

 

88

--------------------------------------------------------------------------------


 

Lender may be the purchaser of any or all of such Collateral at any such sale
and Collateral Agent, as agent for and representative of Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.

 

SECTION 10.                  MISCELLANEOUS

 

10.1                        Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)             if to Borrower or any other Credit Party, to it at Douglas
Dynamics, Inc., 7777 North 73rd Street, Milwaukee, WI 53223, Attention:  Chief
Executive Officer and President, (Fax: 414-354-8448);

 

(ii)          if to the Administrative Agent or the Collateral Agent, to
JPMorgan Chase Bank, N.A., 10 S Dearborn St., L2, Chicago, IL 60603, Attention:
Susan M. Thomas (Telephone No. 312-732-7982), Email: 
jpm.agency.servicing1@jpmorgan.com;

 

(iii)       if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent, the Collateral Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

(d)                                 Each of Holdings and the Borrower represent
and warrant that it and its Subsidiaries either (i) has no registered or
publicly traded securities outstanding, or (ii) files its financial statements
with the SEC and/or makes its financial statements available to potential
holders of its 144A securities, and, accordingly, the Borrower hereby
(i) authorizes the Administrative Agent to make the financial statements to be
provided under Section 5.01(b) and (c), along with the Credit Documents,
available to Public Lenders and (ii) agrees that at the time such financial
statements are provided hereunder, they shall already have been made available
to holders of its securities.  The Borrower will not request that any other
material be posted to Public Lenders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public

 

89

--------------------------------------------------------------------------------


 

information within the meaning of the federal securities laws or that Holdings,
the Borrower and their respective Subsidiaries have no outstanding publicly
traded securities, including 144A securities.

 

(e)                                  EACH LENDER ACKNOWLEDGES THAT INFORMATION
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING BORROWER AND  ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(f)                                   ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY BORROWER, THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT
WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION ABOUT THE CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

10.2                        Expenses.  Borrower shall pay (i) all reasonable out
of pocket expenses incurred by the Administrative Agent, the Collateral Agent,
the Arranger and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and the
Collateral Agent, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and
(ii) all out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent or any Lender, including the fees, charges and disbursements of
any counsel for the Administrative Agent, the Collateral Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such out-of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.  All
amounts due under this Section shall be payable promptly after written demand
therefor.

 

10.3                        Indemnity.

 

(a)                                 Borrower shall indemnify the Administrative
Agent, the Collateral Agent, the Arranger and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Holdings, Borrower or any
of their Subsidiaries, or any Environmental Liability related in any way to
Holdings, Borrower or any of their Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party

 

90

--------------------------------------------------------------------------------


 

thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of, or material breach of the Credit Documents in bad faith by, such
Indemnitee or its directors, officers or employees.  This Section 10.3(a) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.

 

(b)                                 To the extent that Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or the Collateral
Agent under paragraph (a) of this Section or under Section 10.2, each Lender
severally agrees to pay to the Administrative Agent or the Collateral Agent, as
the case may be, such Lender’s pro rata share based upon such Lender’s Term Loan
Exposure (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

 

(c)                                  [RESERVED].

 

(d)                                 All amounts due under this Section shall be
payable promptly after written demand therefor.

 

10.4                        Set-Off.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default each
Agent, each Lender and each of their respective Affiliates is hereby authorized
by each Credit Party at any time or from time to time, without notice to any
Credit Party or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Agent,
Lender or Affiliate to or for the credit or the account of any Credit Party
against and on account of the obligations and liabilities of any Credit Party to
such Agent, Lender or Affiliate hereunder, and under the other Credit Documents,
including all claims of any nature or description arising out of or connected
hereto, or with any other Credit Document, irrespective of whether or not
(a) such Lender shall have made any demand hereunder or (b) the principal of or
the interest on the Loans or any other amounts due hereunder shall have become
due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured.

 

10.5                        Amendments and Waivers.

 

(a)                                 Requisite Lenders’ Consent.  Subject to
Section 10.5(b), 10.5(c) and 10.5(d) and except as otherwise expressly
contemplated by Section 2.23 hereof, by Section 5.7 of the Intercreditor
Agreement and by the definition of “Permitted Holdings Reincorporation”, no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders.

 

(b)                                 Affected Lenders’ Consent.  Without the
written consent of the Requisite Lenders and each Lender that would be affected
thereby, no amendment, modification, termination, or consent shall be effective
if the effect thereof would:

 

(i)                                     extend the scheduled final maturity of
any Loan or Note;

 

91

--------------------------------------------------------------------------------


 

(ii)                                  waive, reduce or postpone any scheduled
repayment (but not prepayment);

 

(iii)                               reduce the rate of interest on any Loan
(other than any waiver of any increase in the interest rate applicable to any
Loan pursuant to Section 2.9) or any fee payable hereunder;

 

(iv)                              extend the time for payment of any such
interest or fees;

 

(v)                                 reduce or forgive the principal amount of
any Loan;

 

(vi)                              amend, modify, terminate or waive any
provision of this Section 10.5(b), Section 10.5(c) or Section 2.16 hereof, or
Section 7.2 of the Pledge and Security Agreement;

 

(vii)                           amend the definition of “Requisite Lenders” or
“Pro Rata Share”;

 

(viii)                        release all or substantially all of the Collateral
or all or substantially all of the Guarantors from the Guaranty except as
expressly provided in the Credit Documents;

 

(ix)                              consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under any Credit Document; or

 

(x)                                 modify the term “Interest Period” so as to
permit intervals in excess of six (6) months.

 

(c)                                  Other Consents.  In addition to the consent
of the Requisite Lenders, no amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

 

(i)             increase any Term Loan Commitment or Additional Term Loan
Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender; provided, no amendment, modification or waiver of any
condition precedent, covenant, Default or Event of Default shall constitute an
increase in any Term Loan Commitment or Additional Term Loan Commitment of any
Lender; or

 

(ii)          amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.

 

(d)                                 Execution of Amendments, etc. 
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances.  Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 10.5 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by a Credit Party, on such Credit
Party.

 

(e)                                  Corrections. Notwithstanding anything to
the contrary contained herein, the Administrative Agent, with the consent of the
Borrower, may amend, modify or supplement any Credit Document without the
consent of any Lender or the Required Lenders in order to correct, amend or cure
any ambiguity, inconsistency or defect or correct any typographical error or
other manifest error in any Credit Document.

 

92

--------------------------------------------------------------------------------


 

10.6                        Successors and Assigns; Participations.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Credit Party may
assign or otherwise transfer any of its rights or obligations hereunder or other
any other Credit Document without the prior written consent of each Lender (and
any attempted assignment or transfer by any Credit Party without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Each Lender shall have the right at any time
to sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it or other Obligation (provided, however, that
each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Commitments):

 

(i)                                     to any Person meeting the criteria of
clause (i) of the definition of the term of “Eligible Assignee” (a “Related
Lender Assignment”) upon the giving of notice to Borrower and Administrative
Agent and, for any assignment of a Term Loan Commitment or Additional Term Loan
Commitment, the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed); and

 

(ii)                                  to any Person meeting the criteria of
clause (ii) of the definition of the term of “Eligible Assignee” (other than a
Person described in the foregoing subclause (i)) and (except in the case of
assignments made by or to JPMorgan Chase Bank, N.A.) consented to by Borrower
and Administrative Agent (such consent not to be (x) unreasonably withheld or
delayed or, (y) in the case of Borrower, not required at any time during
syndication of the Loans to persons identified by the Administrative Agent to
Borrower on or prior to the Restatement Effective Date or at any time an Event
of Default under Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and then
be continuing, provided that Borrower shall be deemed to have consented to any
proposed assignment unless Borrower shall object within five Business Days after
having received notice of the proposed assignment); and

 

(c)                                  Assignments shall be subject to the
following additional conditions:

 

(i)                                     except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of Borrower and the Administrative Agent otherwise
consent, provided that no such consent of Borrower shall be required if an Event
of Default has occurred and is continuing;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

93

--------------------------------------------------------------------------------


 

(iii)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500;

 

(iv)                              the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more Credit Contacts to whom all
syndicate-level information (which may contain material non-public information
about the Credit Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

(d)                                 Subject to acceptance and recording thereof
pursuant to paragraph (e) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.17, 2.18, 2.19, 10.2 and 10.3).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (g) of this Section.

 

(e)                                  The Administrative Agent, acting for this
purpose as an agent of Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and Borrower, the Administrative Agent, the Collateral Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by Borrower, the Collateral Agent and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(f)                                   Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.1, 2.16, 10.3(b) or 10.4, the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(g)                                  Any Lender may, without the consent of
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) Borrower, the Administrative Agent, the Collateral
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such

 

94

--------------------------------------------------------------------------------


 

Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.5 that
affects such Participant.  Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.17, 2.18 and 2.19 (subject to the
requirements and limitations therein, including the requirements under
Section 2.19(f) (it being understood that the documentation required under
Section 2.19(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.6; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.16, 2.20, 2.22 and 10.4
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.18 and 2.19, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 10.4 as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as an agent of Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Credit Document) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(h)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(i)                                     Credit Party Provisions. Notwithstanding
Section 10.6(b) and Section 10.6(c), (x) so long as no Default or Event of
Default has occurred and is continuing, any Credit Party may, from time to time,
purchase or prepay Loans (a “Credit Party Purchase”), in each case, on a non-pro
rata basis through Dutch auction procedures open to all applicable Lenders on a
pro rata basis in accordance with customary procedures to be agreed between
Borrower and the Administrative Agent; provided that:

 

(1)                                 any Loans acquired by any Credit Party shall
automatically and without any further action on the part of any Person be
retired and cancelled immediately upon the acquisition thereof; and

 

(2)                                 in the case of any Credit Party Purchase
(A) no Default or Event of Default has occurred and is continuing, (B) no loans
under the Revolving Credit Facility are outstanding for the 30 days prior to the
date of such Credit Party Purchase and on the date of such Credit Party Purchase
after giving effect thereto, (C) Excess Availability is at least the greater of

 

95

--------------------------------------------------------------------------------


 

$15,000,000 and 15% of the commitments then in effect under the Revolving Credit
Facility for 30 days prior to the date of such Credit Party Purchase and on the
date of such Credit Party Purchase after giving pro forma effect thereto, (D) no
Credit Party has any MNPI or any Borrower Restricted Information and
(E) Borrower on the date such Credit Party Purchase is made, shall deliver to
the Administrative Agent a certificate of an Authorized Officer of Borrower
stating that each of the conditions to such Credit Party Purchase contained in
this clause (5) has been satisfied or waived.

 

10.7                        Independence of Covenants.  All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.

 

10.8                        Survival of Representations, Warranties and
Agreements.  All representations, warranties and agreements made herein shall
survive the execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20,
10.2, 10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17,
9.3(b) and 9.6 shall survive the payment of the Loans and the termination
hereof.

 

10.9                        No Waiver; Remedies Cumulative.  No failure or delay
on the part of Arranger, any Agent or any Lender in the exercise of any power,
right or privilege hereunder or under any other Credit Document shall impair
such power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege.  The rights, powers and remedies given to
Arranger, each Agent and each Lender hereby are cumulative and shall be in
addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents. 
Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

 

10.10                 Marshalling; Payments Set Aside.  Neither any Agent nor
any Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Credit Party makes a payment or payments to
Administrative Agent, the Collateral Agent or Lenders (or to Administrative
Agent or the Collateral Agent, on behalf of Lenders), or Administrative Agent,
the Collateral Agent or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

10.11                 Severability.  In case any provision in or obligation
hereunder or any Note shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

96

--------------------------------------------------------------------------------


 

10.12                 Obligations Several; Independent Nature of Lenders’
Rights.  The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder. 
Nothing contained herein or in any other Credit Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

10.13                 Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

10.14                 APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

10.15                 CONSENT TO JURISDICTION.  BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
APPELLATE COURTS FROM ANY THEREOF; PROVIDED, THAT NOTHING CONTAINED HEREIN OR IN
ANY OTHER CREDIT DOCUMENT WILL PREVENT ANY LENDER, THE COLLATERAL AGENT OR THE
ADMINISTRATIVE AGENT FROM BRINGING ANY ACTION TO ENFORCE ANY AWARD OR JUDGMENT
OR EXERCISE ANY RIGHT UNDER THE COLLATERAL DOCUMENTS OR AGAINST ANY COLLATERAL
OR ANY OTHER PROPERTY OF ANY CREDIT PARTY IN ANY OTHER FORUM IN WHICH
JURISDICTION CAN BE ESTABLISHED; (b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME; (c) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; (e) AGREES AGENTS
AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION AND (f) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED
TO IN THIS SECTION ANY INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR
ANY AGREEMENT OR

 

97

--------------------------------------------------------------------------------


 

INSTRUMENT CONTEMPLATED HEREBY, ANY LOAN OR THE USE OF THE PROCEEDS THEREOF.

 

10.16                 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. 
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
WHICH EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

10.17                 Confidentiality.  Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by a Governmental Authority or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii)  any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Credit Parties and their obligations, (g) with the consent of
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a non-confidential basis from a source
other than Borrower.  For the purposes of this Section, “Information” means all
information received from Borrower relating to Borrower or its business, other
than any such information that is available to the Administrative Agent or any
Lender on a non-confidential basis prior to disclosure by Borrower and other
than information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from Borrower after
the Restatement Effective Date, such information is clearly identified at the
time of delivery as confidential.  Any Person

 

98

--------------------------------------------------------------------------------


 

required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

The Administrative Agent agrees (i) to keep confidential the rates to be used in
the calculation of the Reference Bank Rate supplied by each Reference Bank
pursuant to or in connection with this Agreement and (ii) that it has developed
procedures to ensure that such rates are not submitted by the Reference Banks
to, or shared with, any individual who is formally designated as being involved
in the ICE LIBOR submission process; provided that such rates may be shared with
the Borrower and any of its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates that have a
commercially reasonable business need to know such rates, subject to an
agreement by the recipient thereof to comply with the provisions of this Section
as if it were the Administrative Agent; provided further that, for the avoidance
of doubt, the Reference Bank Rate shall be disclosed to Lenders in accordance
with Section 2.7(c).

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.17 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE CREDIT
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

10.18                 Usury Savings Clause.  Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate.  If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect.  In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
Lenders and Company to conform strictly to any applicable usury

 

99

--------------------------------------------------------------------------------


 

laws.  Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Loans
made hereunder or be refunded to Borrower.

 

10.19                 Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or electronic file shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

10.20                 Effectiveness.  This Agreement shall become effective upon
the execution of a counterpart hereof by each Credit Party, the Administrative
Agent, the Collateral Agent and the Lenders.  This Agreement, the other Credit
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

10.21                 Appointment for Perfection.  Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Lenders, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

 

10.22                 USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender to identify Borrower
in accordance with the Act.

 

10.23                 Amendments; Waivers. (a) The Requisite Lenders hereby
consent to (a) the restatement of the Pledge and Security Agreement (as defined
in the Existing Credit Agreement) in the form of the Pledge and Security
agreement and (b) the restatement of the Intercreditor Agreement (as defined in
the Existing Credit Agreement) in the form of the Intercreditor Agreement.

 

(b) Each Lender that is an Existing Term Lender hereby waives payment, in
respect of its Existing Term Loans, of any amounts under Section 2.17(c) of the
Existing Credit Agreement that are payable as a result of the Restatement
Effective Date.

 

10.24                 No Novation. The terms and conditions of the Existing
Credit Agreement are amended as set forth in, and restated in their entirety and
superseded by, this Agreement.  Nothing in this Agreement shall be deemed to be
a novation of any of the Obligations as defined in the Existing Credit
Agreement.  Notwithstanding any provision of this Agreement or any other Credit
Document or instrument executed in connection herewith, the execution and
delivery of this Agreement and the incurrence of Obligations hereunder shall be
in substitution for, but not in payment of, the Obligations owed by the Credit
Parties under the Existing Credit Agreement.  From and after the Restatement
Effective Date, each reference to the “Agreement”, “Credit Agreement” or other
reference originally applicable to the Existing Credit Agreement contained in
any Credit Document shall be a reference to this Agreement, as amended,
supplemented, restated or otherwise modified from time to time.

 

100

--------------------------------------------------------------------------------


 

10.25                 Effectiveness of the Merger. The Target shall have no
rights or obligations hereunder until the consummation of the Acquisition and
the consummation of the Merger, and any representations and warranties of the
Target hereunder shall not become effective until such time.  Upon consummation
of the Acquisition and the Merger, the Target shall succeed to all the rights
and obligations of DDIZ Acquisition, Inc. under this Agreement and the other
Loan Documents to which they are a party and all representations and warranties
of the Target shall become effective as of the date hereof, without any further
action by any Person.

 

[Remainder of Page Intentionally Left Blank]

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

DOUGLAS DYNAMICS, INC.

 

 

 

 

 

By:

/s/ James L. Janik

 

 

Name:

James L. Janik

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

DOUGLAS DYNAMICS, L.L.C.

 

 

 

 

 

By:

/s/ James L. Janik

 

 

Name:

James L. Janik

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

DOUGLAS DYNAMICS FINANCE COMPANY

 

 

 

 

 

By:

/s/ James L. Janik

 

 

Name:

James L. Janik

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

FISHER, LLC

 

 

 

 

 

By:

/s/ James L. Janik

 

 

Name:

James L. Janik

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

TRYNEX INTERNATIONAL LLC

 

 

 

 

 

By:

/s/ James L. Janik

 

 

Name:

James L. Janik

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

DDIZ ACQUISITION, INC.

 

 

 

 

 

By:

/s/ James L. Janik

 

 

Name:

James L. Janik

 

 

Title:

President

 

102

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, as Collateral Agent and as a Lender

 

 

 

 

 

By:

/s/ Michael A. Hintz

 

 

Name:

Michael A. Hintz

 

 

Title:

Authorized Officer

 

103

--------------------------------------------------------------------------------